Exhibit 10.2
 


FINANCING AGREEMENT


Dated as of  September 24, 2015




by and among




REMARK MEDIA, INC.,
AND EACH SUBSIDIARY OF REMARK MEDIA, INC.
LISTED AS A BORROWER
ON THE SIGNATURE PAGES HERETO
as Borrowers,




EACH SUBSIDIARY OF REMARK MEDIA, INC.
LISTED AS A GUARANTOR ON THE SIGNATURE PAGES HERETO,
as Guarantors,




THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,




and




MGG INVESTMENT GROUP LP,
as Collateral Agent and as Administrative Agent
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
Page
 
ARTICLE I DEFINITIONS; CERTAIN TERMS
2
Section 1.01
Definitions
2
Section 1.02
Terms Generally
41
Section 1.03
Certain Matters of Construction
42
Section 1.04
Accounting and Other Terms
42
Section 1.05
Time References
43
     
ARTICLE II THE LOANS
43
Section 2.01
Commitments
43
Section 2.02
Making the Loans
43
Section 2.03
Repayment of Loans; Evidence of Debt
44
Section 2.04
Interest
45
Section 2.05
Reduction of Commitment; Prepayment of Loans
46
Section 2.06
Fees
48
Section 2.07
[Intentionally Omitted]
49
Section 2.08
Funding Losses; No Match Funding Requirement
49
Section 2.09
Taxes
50
Section 2.10
Increased Costs and Reduced Return
52
Section 2.11
Changes in Law; Impracticability or Illegality
53
     
ARTICLE III [INTENTIONALLY OMITTED]
54
   
ARTICLE IV APPLICATION OF PAYMENTS; DEFAULTING LENDERS; JOINT AND SEVERAL
LIABILITY OF BORROWERS
54
Section 4.01
Payments; Computations and Statements
54
Section 4.02
Sharing of Payments
55
Section 4.03
Apportionment of Payments
56
Section 4.04
Defaulting Lenders
57
Section 4.05
Administrative Borrower; Joint and Several Liability of the Borrowers
58
     
ARTICLE V CONDITIONS TO LOANS
59
Section 5.01
Conditions Precedent to Effectiveness
59
     
ARTICLE VI REPRESENTATIONS AND WARRANTIES
64
Section 6.01
Representations and Warranties
64
     
ARTICLE VII COVENANTS OF THE LOAN PARTIES
73
Section 7.01
Affirmative Covenants
73
Section 7.02
Negative Covenants
86
Section 7.03
Financial Covenants
92
     
ARTICLE VIII CASH MANAGEMENT ARRANGEMENTS AND OTHER COLLATERAL MATTERS
93
Section 8.01
Cash Management Arrangements
93

 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE IX EVENTS OF DEFAULT
95
Section 9.01
Events of Default
95
     
ARTICLE X AGENTS
99
Section 10.01
Appointment
99
Section 10.02
Nature of Duties; Delegation
100
Section 10.03
Rights, Exculpation, Etc
100
Section 10.04
Reliance
101
Section 10.05
Indemnification
101
Section 10.06
Agents Individually
102
Section 10.07
Successor Agent
102
Section 10.08
Collateral Matters
102
Section 10.09
Agency for Perfection
104
Section 10.10
No Reliance on any Agent’s Customer Identification Program.
105
Section 10.11
No Third Party Beneficiaries
105
Section 10.12
No Fiduciary Relationship
105
Section 10.13
Reports; Confidentiality; Disclaimers
105
Section 10.14
Collateral Custodian
106
Section 10.15
[Intentionally Omitted]
106
Section 10.16
[Intentionally Omitted]
106
Section 10.17
Collateral Agent May File Proofs of Claim
106
     
ARTICLE XI GUARANTY
107
Section 11.01
Guaranty
107
Section 11.02
Guaranty Absolute
107
Section 11.03
Waiver
109
Section 11.04
Continuing Guaranty; Assignments
109
Section 11.05
Subrogation
109
Section 11.06
Contribution
109
     
ARTICLE XII MISCELLANEOUS
110
Section 12.01
Notices, Etc
110
Section 12.02
Amendments, Etc
112
Section 12.03
No Waiver; Remedies, Etc
113
Section 12.04
Expenses; Taxes; Attorneys’ Fees
114
Section 12.05
Right of Set-off
115
Section 12.06
Severability
115
Section 12.07
Assignments and Participations
115
Section 12.08
Counterparts
119
Section 12.09
GOVERNING LAW
119
Section 12.10
CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE
119
Section 12.11
WAIVER OF JURY TRIAL, ETC
120
Section 12.12
Consent by the Agents and Lenders
120
Section 12.13
No Party Deemed Drafter
120
Section 12.14
Reinstatement; Certain Payments
120
Section 12.15
Indemnification; Limitation of Liability for Certain Damages
121
Section 12.16
Records
122

 
 
ii

--------------------------------------------------------------------------------

 
 
Section 12.17
Binding Effect
122
Section 12.18
Highest Lawful Rate
122
Section 12.19
Confidentiality
123
Section 12.20
Public Disclosure
124
Section 12.21
Integration
124
Section 12.22
USA PATRIOT Act
124
    Section 12.23
Investment Unit Tax Reporting
124



 
iii

--------------------------------------------------------------------------------

 
 
SCHEDULES AND EXHIBITS
 
Schedule 1.01(A)
Lenders and Lenders’ Commitments

Schedule 6.01(e)
Capitalization; Subsidiaries

Schedule 6.01(l)
Nature of Business

Schedule 6.01(q)
Environmental Matters

Schedule 6.01(r)
Insurance

Schedule 6.01(u)
Intellectual Property

Schedule 6.01(y)
Credit Card Agreements

Schedule 7.02(a)
Existing Liens

Schedule 7.02(b)
Existing Indebtedness

Schedule 7.02(e)
Existing Investments

Schedule 7.02(k)
Limitations on Dividends and Other Payment Restrictions

Schedule 8.01
Cash Management Accounts



Exhibit A                      Form of Joinder Agreement
Exhibit B                      Form of Assignment and Acceptance
Exhibit C                      Form of Notice of Borrowing
Exhibit D                      Form of Key Operating Metrics Report
Exhibit E                      Form of Modified Reporting Statement
Exhibit F                      Form of Modified Aging Report
 
 
iv

--------------------------------------------------------------------------------

 
 
FINANCING AGREEMENT
 
Financing Agreement, dated as of September 24, 2015, by and among Remark Media,
Inc., a Delaware corporation (the “Parent”), each subsidiary of the Parent
listed as a “Borrower” on the signature pages hereto (together with the Parent
and each other Person that executes a joinder agreement and becomes a “Borrower”
hereunder, each a “Borrower” and, collectively, the “Borrowers”), each
subsidiary of the Parent listed as a “Guarantor” on the signature pages hereto
(together with each other Person that executes a joinder agreement and becomes a
“Guarantor” hereunder or otherwise guaranties all or any part of the Obligations
(as hereinafter defined), each a “Guarantor” and collectively, the
“Guarantors”), the lenders from time to time party hereto (each a “Lender” and
collectively, the ”Lenders”), MGG Investment Group LP (“MGG”), as collateral
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the ”Collateral Agent”), and MGG, as administrative
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the ”Administrative Agent” and together with the
Collateral Agent, each an “Agent” and collectively, the “Agents”).
 
RECITALS
 
The Borrowers have asked the Lenders to extend credit to the Borrowers
consisting of a term loan in the aggregate principal amount of $27,500,000.  The
proceeds of the term loan shall be used to finance a portion of the cash
consideration for the Vegas.com Acquisition (as hereinafter defined), for
general working capital purposes of the Borrowers and to pay fees and expenses
related to this Agreement and the Vegas.com Acquisition.  The Lenders are
severally, and not jointly, willing to extend such credit to the Borrowers
subject to the terms and conditions hereinafter set forth.
 
In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:
 
ARTICLE I

 
DEFINITIONS; CERTAIN TERMS
 
Section 1.01          Definitions.  As used in this Agreement, the following
terms shall have the respective meanings indicated below:
 
“Account Debtor” means, with respect to any Person, each debtor, customer or
obligor in any way obligated on or in connection with any Account of such
Person, including any Credit Card Issuer or Credit Card Processor.
 
“Acquisition” means the acquisition (whether by means of a merger, consolidation
or otherwise) of all of the Equity Interests of any Person or all or
substantially all of the assets of (or any division or business line of) any
Person.
 
“Action” has the meaning specified therefor in Section 12.12.
 
“Additional Amount” has the meaning specified therefor in Section 2.09(a).
 
 
 

--------------------------------------------------------------------------------

 
 
“Administrative Agent” has the meaning specified therefor in the preamble
hereto.
 
“Administrative Agent’s Account” means an account at a bank designated by the
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to the Administrative Agent for the benefit of
the Agents and the Lenders under this Agreement and the other Loan Documents.
 
“Administrative Borrower” has the meaning specified therefor in Section 4.05.
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person.  For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to (a)
vote 10% or more of the Equity Interests having ordinary voting power for the
election of members of the Board of Directors of such Person or (b) direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.  Notwithstanding anything herein to the contrary, in no
event shall any Agent or any Lender be considered an “Affiliate” of any Loan
Party.
 
“Agent” has the meaning specified therefor in the preamble hereto.
 
“Agreement” means this Financing Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to the Agreement as the same may be in effect at the
time such reference becomes operative.
 
“Annualized Basis” shall mean, for purposes of calculating the Consolidated
EBITDA of the Parent and its Subsidiaries (or Vegas.com and its Subsidiaries, as
applicable), (a) for the period ending December 31, 2015, an amount equal to
Consolidated EBITDA for the three-month period ending December 31, 2015 times
four (4), (b) for the period ending March 31, 2016, an amount equal to
Consolidated EBITDA for the six-month period ending March 31, 2016 times two
(2), and (c) for the period ending June 30, 2016, an amount equal to
Consolidated EBITDA for the nine-month period ending June 30, 2016 times
four-thirds (4/3).
 
“Anti-Corruption Laws” has the meaning specified therefor in Section 6.01(bb).
 
“Anti-Money Laundering and Anti-Terrorism Laws” means any Requirement of Law
relating to terrorism, economic sanctions or money laundering, including,
without limitation, (a) the Money Laundering Control Act of 1986 (i.e., 18
U.S.C. §§ 1956 and 1957), (b) the Bank Secrecy Act of 1970 (31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), and the implementing
regulations promulgated thereunder, (c) the USA PATRIOT Act and the implementing
regulations promulgated thereunder, (d) the laws, regulations and Executive
Orders administered by the United States Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”), (e) any law prohibiting or directed against
terrorist activities or the financing or support of terrorist activities (e.g.,
18 U.S.C. §§ 2339A and 2339B), and (f) any similar laws enacted in the United
States or any other jurisdictions in which the parties to this Agreement
operate, as any of the foregoing laws have been, or shall hereafter be, amended,
renewed, extended, or replaced and all other present and future legal
requirements of any Governmental Authority governing, addressing, relating to,
or attempting to eliminate, terrorist acts and acts of war and any regulations
promulgated pursuant thereto.
 
 
2

--------------------------------------------------------------------------------

 
 
“Applicable Margin” means, as of any date of determination, with respect to the
interest rate of (a) any LIBOR Rate Loan, 10.00%, and (b) any Reference Rate
Loan, 8.75%.
 
“Applicable Premium” means
 
(a)          as of the date of the occurrence of an Applicable Premium Trigger
Event specified in clause (b), (c) or (d) of the definition thereof:
 
(i)           during the period of time from and after the Effective Date up to
and including the date that is the twenty-four (24) month anniversary of the
Effective Date (the “First Period”), an amount equal to the Make-Whole Amount;
 
(ii)          during the period of time after the First Period up to and
including the date that is the thirty (30) month anniversary of the Effective
Date (the “Second Period”), an amount equal to 3.00% times the aggregate amount
of all Obligations (other than the Applicable Premium) outstanding on the date
of such Applicable Premium Trigger Event; and
 
(iii)         thereafter, zero;
 
(b)          as of the date of the occurrence of an Applicable Premium Trigger
Event specified in clause (a) of the definition thereof:
 
(i)           for any principal payments in an aggregate amount of up to
$5,000,000 made during the period of time from and after the Effective Date up
to and including the date that is the first anniversary of the Effective Date,
zero;
 
(ii)          after the first anniversary of the Effective Date until the end of
the First Period, an amount equal to the Make-Whole Amount;
 
(iii)         during the Second Period, an amount equal to 3.00% times the
amount of the Obligations (other than the Applicable Premium) being paid on such
date; and
 
(iv)         thereafter, zero.
 
“Applicable Premium Trigger Event” means
 
(a)          any payment by any Loan Party of all, or any part, of the principal
balance of the Loan for any reason (including, but not limited to, any optional
prepayment or mandatory prepayment) whether before or after (i) the occurrence
of an Event of Default, or (ii) the commencement of any Insolvency Proceeding,
and notwithstanding any acceleration (for any reason) of the Obligations;
provided, however, that no mandatory prepayment made pursuant to Section
2.05(c)(i) or Section 2.05(c)(iv) shall constitute an Applicable Premium Trigger
Event.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)          the acceleration of the Obligations for any reason, including, but
not limited to, acceleration in accordance with Section 9.01, including as a
result of the commencement of an Insolvency Proceeding;
 
(c)          the satisfaction, release, payment, restructuring, reorganization,
replacement, reinstatement, defeasance or compromise of any of the Obligations
in any Insolvency Proceeding, foreclosure (whether by power of judicial
proceeding or otherwise) or deed in lieu of foreclosure or the making of a
distribution of any kind in any Insolvency Proceeding to any Agent, for the
account of the Lenders in full or partial satisfaction of the Obligations; or
 
(d)          the termination of this Agreement for any reason.
 
“Ashford” means Ashford Capital Partners, L.P., a Delaware limited liability
company.
 
“Asset Value” means, at any time, the fair market value (net of estimated
expenses of sale) of (a) the assets of the Parent and its Subsidiaries taken as
a whole, (b) any Specified Asset, or (c) the Sharecare Equity, in each case, as
determined from time to time (but not more frequently than once per calendar
month) by the Collateral Agent in its reasonable discretion and notified to the
Administrative Borrower in writing (such notice, the “Asset Value Statement”);
provided that if the Loan Parties object to the Collateral Agent’s calculation
of the Asset Value as set forth in the Asset Value Statement, the Administrative
Borrower shall deliver to the Collateral Agent a statement setting forth such
objections in reasonable detail and the Administrative Borrower’s calculation of
the Asset Value (an “Objections Statement”), in which case, if the Collateral
Agent does not accept the Administrative Borrower’s calculation set forth in the
Objections Statement, the Asset Value shall be determined by reference to a
Qualified Appraisal conducted at the sole expense of the Loan Parties.  If (i)
an Objections Statement is not delivered to the Collateral Agent within five (5)
Business Days after delivery of the Asset Value Statement, or (ii) the Loan
Parties have not made satisfactory payment arrangements with a Qualified
Appraiser for a Qualified Appraisal within five (5) Business Days after delivery
of the Objections Statement, the Asset Value Statement delivered by the
Collateral Agent to the Administrative Borrower shall be binding on the Loan
Parties.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Collateral Agent (and
the Administrative Agent, if applicable), in accordance with Section 12.07
hereof and substantially in the form of Exhibit B hereto or such other form
acceptable to the Collateral Agent.
 
“Authorized Officer” means, with respect to any Person, the chief executive
officer, chief operating officer, chief financial officer, treasurer or other
financial officer performing similar functions, president or executive vice
president of such Person.
 
“Bank of America Loan Agreement” means the Loan Agreement, dated as of July 30,
2010 between Bank of America, N.A. and Vegas.com, as amended and restated on the
Effective Date.
 
 
4

--------------------------------------------------------------------------------

 
 
“Bank of America Loan Documents” means each of the documents executed and
delivered in connection with the Bank of America Loan Agreement.
 
“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time and any successor statute or any similar federal or state law for the
relief of debtors.
 
“Blocked Person” means any Person:
 
(a)          that (i) is identified on the list of “Specially Designated
Nationals and Blocked Persons” published by OFAC; (ii) resides, is organized or
chartered, or has a place of business in a country or territory that is the
subject of an OFAC Sanctions Program; or (iii) a United States Person is
prohibited from dealing or engaging in a transaction with under any of the
Anti-Money Laundering and Anti-Terrorism Laws; and
 
(b)          that is owned or controlled by, or that owns or controls, or that
is acting for or on behalf of, any Person described in clause (a) above.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Board Observer” has the meaning specified therefor in Section 7.01(r).
 
“Board of Directors” means with respect to (a) any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) a partnership, the board of directors of the general
partner of the partnership, (c) a limited liability company, the managing member
or members or any controlling committee or board of directors of such company or
the sole member or the managing member thereof, and (d) any other Person, the
board or committee of such Person serving a similar function.
 
“BOD Meeting” has the meaning specified therefor in Section 7.01(r).
 
“Borrowers” has the meaning specified therefor in the preamble hereto.
 
“Business Day” means (a) for all purposes other than as described in clause (b)
below, any day other than a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required to close, and (b) with respect
to the borrowing, payment or continuation of, or determination of interest rate
on, LIBOR Rate Loans, any day that is a Business Day described in clause (a)
above and on which dealings in Dollars may be carried on in the interbank
eurodollar markets in New York City and London.
 
“Capital Expenditures” means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that in accordance with GAAP are or should be included in
“property, plant and equipment” or in a similar fixed asset account on its
balance sheet, whether such expenditures are paid in cash or financed, including
all Capitalized Lease Obligations that are paid or due and payable during such
period and (b) to the extent not covered by clause (a) above, (i) all amounts
paid or payable by the Parent or any of its Subsidiaries during such period
pursuant to the LasVegas.com License Agreement, and (ii) the aggregate of all
expenditures by such Person and its Subsidiaries during such period to acquire
by purchase or otherwise the business or fixed assets of, or the Equity
Interests of, any other Person; provided that the term “Capital Expenditures”
shall not include any such expenditures which constitute (x) a Permitted
Acquisition or (y) expenditures that are accounted for as capital expenditures
of such Person and that actually are paid for by a third party (excluding any
Loan Party) and for which no Loan Party has provided or is required to provide
or incur, directly or indirectly, any consideration or obligation to such third
party or any other person (whether before, during or after such period).
 
 
 
5

--------------------------------------------------------------------------------

 
 
“Capitalized Lease” means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) real or personal property by such Person
as lessee that is required under GAAP to be capitalized on the balance sheet of
such Person.
 
“Capitalized Lease Obligations” means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.
 
“Cash Collateral Account” means a Deposit Account in the name of the Parent that
is subject to a Control Agreement in favor of the Collateral Agent (in form and
substance reasonably satisfactory to the Collateral Agent), pursuant to which
the Collateral Agent has exclusive control and dominion over such Deposit
Account.
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six months from the date of acquisition thereof;
(b) commercial paper, maturing not more than 270 days after the date of issue
rated P-1 by Moody’s or A-1 by Standard & Poor’s; (c) certificates of deposit
maturing not more than 270 days after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (d) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (c) above and which are secured by readily marketable direct obligations
of the United States Government or any agency thereof; (e) money market accounts
maintained with mutual funds having assets in excess of $2,500,000,000, which
assets are primarily comprised of Cash Equivalents described in another clause
of this definition; (f) marketable tax exempt securities rated A or higher by
Moody’s or A+ or higher by Standard & Poor’s, in each case, maturing within 270
days from the date of acquisition thereof; and (g) in the case of any Foreign
Subsidiary, cash and cash equivalents that are substantially equivalent in such
jurisdiction to those described in clauses (a) through (f) above in respect of
each country that is a member of the Organization for Economic Co-operation and
Development.
 
“Cash Management Accounts” means the bank accounts of each Loan Party maintained
at one or more Cash Management Banks listed on Schedule 8.01.
 
“Cash Management Bank” has the meaning specified therefor in Section 8.01(a).
 
 
6

--------------------------------------------------------------------------------

 
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, judicial ruling, judgment or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities shall, in each case, be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
 
“Change of Control” means each occurrence of any of the following:
 
(a)          the Permitted Holders cease to beneficially and of record own and
control, directly or indirectly, at least 20% of the aggregate outstanding
voting or economic power of the Equity Interests of the Parent;
 
(b)          during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Parent (or
its direct or indirect ultimate parent holding company) (together with any new
directors whose election by such Board of Directors or whose nomination for
election by the shareholders of the Parent (or its direct or indirect ultimate
parent holding company) was approved by a vote of at least a majority of the
directors of the Parent (or its direct or indirect ultimate parent holding
company) then still in office who were either directors at the beginning of such
period, or whose election or nomination for election was previously approved)
cease for any reason to constitute a majority of the Board of Directors of the
Parent (or its direct or indirect ultimate parent holding company);
 
(c)          the Parent shall cease to have beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) of 100% of the aggregate voting or economic
power of the Equity Interests of each other Loan Party and each of its
Subsidiaries (other than in connection with any transaction permitted pursuant
to Section 7.02(c) that results in the disposition of 100% of the Equity
Interests in such Loan Party or Subsidiary), free and clear of all Liens (other
than Permitted Specified Liens); or
 
(d)          Kai-Shing Tao shall cease to be involved in the day to day
operations and management of the business of the Loan Parties, and a successor
reasonably acceptable to the Collateral Agent and the Lenders is not appointed
on terms reasonably acceptable to the Collateral Agent and the Required Lenders
within 45 days of such cessation of involvement; or
 
(e)          a “Change of Control” (or any comparable term or provision) under
or with respect to (i) any of the Equity Interests of the Parent or (ii) any
Indebtedness of the Parent or any of its Subsidiaries having a principal amount
in excess of $100,000.
 
 
7

--------------------------------------------------------------------------------

 
 
“Collateral” means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person as security for all or any
part of the Obligations.
 
“Collateral Agent” has the meaning specified therefor in the preamble hereto.
 
“Collateral Agent Advances” has the meaning specified therefor in Section
10.08(a).
 
“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make the Loan to the Borrowers in the amount set forth in Schedule 1.01(A)
hereto or in the Assignment and Acceptance pursuant to which such Lender became
a Lender under this Agreement, as the same may be terminated or reduced from
time to time in accordance with the terms of this Agreement.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Compliance Certificate” has the meaning assigned to such term in Section
7.01(a)(iv).
 
“Consolidated EBITDA” means, with respect to any Person for any period:
 
(a)          the Consolidated Net Income of such Person for such period,
 
plus
 
(b)          without duplication, the sum of the following amounts for such
period to the extent deducted in the calculation of Consolidated Net Income for
such period:
 
(i)           any provision for United States federal income taxes or other
taxes measured by net income,
 
(ii)          Consolidated Net Interest Expense,
 
(iii)         any loss from extraordinary items in an aggregate amount not to
exceed the amount approved in writing by the Collateral Agent prior to the date
on which the financial statements for such period are required to be delivered
to the Agents and the Lenders pursuant to Section 7.01(a)(i), (ii) or (iii)
hereof, as applicable,
 
(iv)         any depreciation and amortization expense,
 
(v)          any aggregate net loss on the Disposition of property (other than
accounts and Inventory) outside the ordinary course of business,
 
 
8

--------------------------------------------------------------------------------

 
 
(vi)         any fees or expenses paid in connection with the Vegas.com
Acquisition, and/or in connection with the execution and delivery of the Loan
Documents on the Effective Date, in each case, to the extent paid in cash during
such period, in an aggregate amount not to exceed the amount approved in writing
by the Collateral Agent prior to the date on which the financial statements for
such period are required to be delivered to the Agents and the Lenders pursuant
to Section 7.01(a)(i), (ii) or (iii) hereof, as applicable,
 
(vii)        any other non-cash expenditure, charge or loss for such period
(other than any non-cash expenditure, charge or loss relating to write-offs,
write-downs or reserves with respect to accounts and Inventory), and
 
(viii)       amounts paid pursuant to the terms of the LasVegas.com License
Agreement during such period,
 
minus
 
(c)          without duplication, the sum of the following amounts for such
period to the extent included in the calculation of such Consolidated Net Income
for such period:
 
(i)           any credit for United States federal income taxes or other taxes
measured by net income,
 
(ii)          any gain from extraordinary items,
 
(iii)         any aggregate net gain from the Disposition of property (other
than accounts and Inventory) outside the ordinary course of business, and
 
(iv)         any other non-cash gain, including any reversal of a charge
referred to in clause (b)(vii) above by reason of a decrease in the value of any
Equity Interest;
 
in each case, determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Net Income” means, with respect to any Person, for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded:  (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third-party (which interest does not cause the net income
of such other Person to be consolidated into the net income of such Person),
except to the extent of the amount of dividends or distributions paid to such
Person or Subsidiary, (b) the net income of any Subsidiary of such Person that
is, on the last day of such period, subject to any restriction or limitation on
the payment of dividends or the making of other distributions, to the extent of
such restriction or limitation, and (c) the net income of any other Person
arising prior to such other Person becoming a Subsidiary of such Person or
merging or consolidating into such Person or its Subsidiaries.
 
“Consolidated Net Interest Expense” means, with respect to any Person for any
period, (a) gross interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP
(including, without limitation, interest expense paid to Affiliates of such
Person), less (b) the sum of (i) interest income for such period and (ii) gains
for such period on Hedging Agreements (to the extent not included in interest
income above and to the extent not deducted in the calculation of gross interest
expense), plus (c) the sum of (i) losses for such period on Hedging Agreements
(to the extent not included in gross interest expense) and (ii) the upfront
costs or fees for such period associated with Hedging Agreements (to the extent
not included in gross interest expense), in each case, determined on a
consolidated basis and in accordance with GAAP.
 
 
9

--------------------------------------------------------------------------------

 
 
“Contingent Indemnity Obligations” means any Obligation constituting a
contingent, unliquidated indemnification obligation of any Loan Party, in each
case, to the extent (a) such obligation has not accrued and is not yet due and
payable and (b) no claim has been made or is reasonably anticipated to be made
with respect thereto.
 
“Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing or intending to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person
(the ”primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, (a) the direct or indirect guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of a primary obligor, (b) the obligation to make take-or-pay or
similar payments, if required, regardless of nonperformance by any other party
or parties to an agreement, (c) any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include any
product warranties extended in the ordinary course of business.  The amount of
any Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation with respect to which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to the Collateral
Agent, among the Collateral Agent, the financial institution or other Person at
which such account is maintained or with which such entitlement or contract is
carried and the Loan Party maintaining such account, effective to grant
“control” (as defined under the applicable UCC) over such account to the
Collateral Agent.
 
 
10

--------------------------------------------------------------------------------

 
 
“Controlled Investment Affiliate” means, as to any Person, any other Person that
(a) is controlled by such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more
companies.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.
 
“Credit Card Acknowledgments” means, with respect to the Loan Parties,
individually and collectively, the agreements by Credit Card Issuers or Credit
Card Processors who are parties to Credit Card Agreements in favor of the
Collateral Agent acknowledging the Collateral Agent’s first priority lien on and
security interest in the monies due and to become due to the Loan Parties
(including credits and reserves) under the Credit Card Agreements of such Loan
Parties, and agreeing to transfer all such amounts to a Cash Management Account
subject to a Control Agreement, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.
 
“Credit Card Agreements” means, with respect to the Loan Parties, all agreements
(other than Credit Card Acknowledgments) now or hereafter entered into by any
Loan Party with any Credit Card Issuer or any Credit Card Processor, as the same
now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, including, but not limited to, the agreements set
forth on Schedule 6.01(y).
 
“Credit Card Issuer” means any Person (other than any Loan Party) who issues or
whose members issue credit or debit cards, including, MasterCard or VISA bank
credit or debit cards or other bank credit or debit cards issued through
MasterCard International, Inc., VISA, U.S.A., Inc. or Visa International and
American Express, Discover, Diners Club, Carte Blanche and other non-bank credit
or debit cards, including, credit or debit cards issued by or through American
Express Travel Related Services Company, Inc. and Novus Services, Inc.
 
“Credit Card Processor” means, with respect to each Loan Party, any servicing or
processing agent or any factor or financial intermediary who facilitates,
services, processes or manages the credit authorization, billing transfer and/or
payment procedures with respect to any of such Loan Party’s sales transactions
involving credit card or debit card purchases by customers using credit cards or
debit cards issued by any Credit Card Issuer.
 
“Credit Card Receivables” means, with respect to each Loan Party, collectively,
(a) all present and future rights of such Loan Party to payment from any Credit
Card Issuer, Credit Card Processor or other third party arising from sales of
goods or rendition of services to customers who have purchased such goods or
services using a credit or debit card and (b) all present and future rights of
such Loan Party to payment from any Credit Card Issuer, Credit Card Processor or
other third party in connection with the sale or transfer of Accounts arising
pursuant to the sale of goods or rendition of services to customers who have
purchased such goods or services using a credit card or a debit card, including,
but not limited to, all amounts at any time due or to become due from any Credit
Card Issuer or Credit Card Processor under the Credit Card Agreements or
otherwise.
 
“Current Value” has the meaning specified therefor in Section 7.01(m).
 
 
11

--------------------------------------------------------------------------------

 
 
“Debtor Relief Law” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.
 
“Default” means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within 2 Business Days of the date such Loans were required
to be funded hereunder unless such Lender notifies the Administrative Agent and
the Administrative Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within 2 Business Days of the date when due, (b) has
notified the Administrative Borrower, or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by the
Administrative Agent or the Administrative Borrower, to confirm in writing to
the Administrative Agent and the Administrative Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Administrative
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity.  Notwithstanding anything to the contrary herein, a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender upon delivery of written notice of such
determination to the Administrative Borrower and each Lender.
 
“DigiPac” means DigiPac, LLC, a Delaware limited liability company.
 
“Disbursement Letter” means a disbursement letter, in form and substance
satisfactory to the Collateral Agent, by and among the Loan Parties, the Agents,
the Lenders and the other Persons party thereto, and the related funds flow
memorandum describing the sources and uses of all cash payments in connection
with the transactions contemplated to occur on the Effective Date.
 
 
12

--------------------------------------------------------------------------------

 
 
“Disposition” means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers,
leases, licenses (as licensor) or otherwise disposes of any property or assets
(whether now owned or hereafter acquired) to any other Person, in each case,
whether or not the consideration therefor consists of cash, securities or other
assets owned by the acquiring Person.  For purposes of clarification,
“Disposition” shall include (a) the sale or other disposition for value of any
contracts, (b) the early termination or modification of any contract resulting
in the receipt by any Loan Party of a cash payment or other consideration in
exchange for such event (other than payments in the ordinary course for accrued
and unpaid amounts due through the date of termination or modification and the
return of any deposits or pledges required to be returned upon the termination
of such contract) and (c) any sale of merchant accounts (or any rights thereto
(including, without limitation, any rights to any residual payment stream with
respect thereto)) by any Loan Party.
 
“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations), (b) is redeemable at the option of
the holder thereof, in whole or in part, (c) provides for the scheduled payments
of dividends or distributions in cash, or (d) is convertible into or
exchangeable for (i) Indebtedness or (ii) any other Equity Interests that would
constitute Disqualified Equity Interests, in each case of clauses (a) through
(d), prior to the date that is six months after the Final Maturity Date.
 
“Dollar,” “Dollars” and the symbol “$” each means lawful money of the United
States of America.
 
“Domain Assets” means internet domain names, internet protocol addresses and
related rights, assets and agreements.
 
“Domain Name Control Agreement” means a Domain Name Control Agreement, by and
among a Loan Party that is the owner of Domain Assets, the Collateral Agent and
the applicable domain name registrar, in each case, in form and substance
reasonably satisfactory to the Collateral Agent.
 
“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.
 
“Effective Date” has the meaning specified therefor in Section 5.01.
 
 
13

--------------------------------------------------------------------------------

 
 
“Employee Plan” means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or that was maintained at any time
during the 6 calendar years preceding the date of any borrowing hereunder) for
employees of any Loan Party or any of its ERISA Affiliates.
 
“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other communication from any Person or
Governmental Authority involving violations of Environmental Laws or Releases of
Hazardous Materials (a) from any assets, properties or businesses owned or
operated by any Loan Party or any of its Subsidiaries or any predecessor in
interest; (b) from adjoining properties or businesses; or (c) onto any
facilities which received Hazardous Materials generated by any Loan Party or any
of its Subsidiaries or any predecessor in interest.
 
“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be amended or otherwise modified from time to time, and any other Requirement of
Law, permit, license or other binding determination of any Governmental
Authority imposing liability or establishing standards of conduct for protection
of the environment or other government restrictions relating to the protection
of the environment or the Release, deposit or migration of any Hazardous
Materials into the environment.
 
“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any environmental condition or
a Release of Hazardous Materials from or onto (a) any property presently or
formerly owned by any Loan Party or any of its Subsidiaries or (b) any facility
which received Hazardous Materials generated by any Loan Party or any of its
Subsidiaries.
 
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.
 
“Equity Documents” means each of the following:
 
(a)          the Registration Rights Agreement, duly executed by the Parent; and
 
(b)          the Warrants, duly executed by the Parent.
 
“Equity Interests” means (a) all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting and (b) all
securities convertible into or exchangeable for any of the foregoing and all
warrants, options or other rights to purchase, subscribe for or otherwise
acquire any of the foregoing, whether or not presently convertible, exchangeable
or exercisable.
 
 
14

--------------------------------------------------------------------------------

 
 
“Equity Issuance” means either (a) the sale or issuance by any Loan Party or any
of its Subsidiaries of any shares of its Equity Interests or (b) the receipt by
the Parent of any cash capital contributions.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time.  References to sections of ERISA shall be
construed also to refer to any successor sections.
 
“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a “controlled group” within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.
 
“Event of Default” has the meaning specified therefor in Section 9.01.
 
“Excess Cash Flow” means, with respect to any Person for any period,
(a) Consolidated EBITDA of such Person and its Subsidiaries for such period,
less (b) the sum of, without duplication, (i) all cash principal payments
(excluding any principal payments made pursuant to Section 2.05(c)) on the Loans
made during such period, and all cash principal payments on Indebtedness (other
than Indebtedness incurred under this Agreement) of such Person or any of its
Subsidiaries during such period to the extent such other Indebtedness is
permitted to be incurred, and such payments are permitted to be made, under this
Agreement (but, in the case of revolving loans, only to the extent that the
revolving credit commitment in respect thereof is permanently reduced by the
amount of such payments), (ii) all Consolidated Net Interest Expense to the
extent paid or payable in cash during such period, (iii) the cash portion of
Capital Expenditures made by such Person and its Subsidiaries during such period
to the extent permitted to be made under this Agreement (excluding Capital
Expenditures to the extent financed through the incurrence of Indebtedness or
through an Equity Issuance), (iv) all scheduled loan servicing fees and other
similar fees in respect of Indebtedness of such Person or any of its
Subsidiaries paid in cash during such period, to the extent such Indebtedness is
permitted to be incurred, and such payments are permitted to be made, under this
Agreement, (v) income taxes paid in cash by such Person and its Subsidiaries for
such period and (vi) the excess, if any, of Working Capital at the end of such
period over Working Capital at the beginning of such period (or minus the
excess, if any, of Working Capital at the beginning of such period over Working
Capital at the end of such period).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Account” means any deposit account specifically and exclusively used
for payroll, payroll taxes and other employee wage and benefit payments to or
for the benefit of any Loan Party’s employees.
 
 
15

--------------------------------------------------------------------------------

 
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.12(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.09, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.09(e) and (d) any U.S. federal withholding Taxes
imposed under FATCA.
 
“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
 
“Existing Indebtedness” means, collectively, the Indebtedness established or
evidenced by the following documents:
 
(a)          the Demand Promissory Note, dated as of September 11, 2014, made by
the Parent to the order of DigiPac, in the original face amount of $350,000;
 
(b)          the Senior Secured Convertible Term Note, dated as of January 29,
2014, made by the Parent to the order of DigiPac, in the original face amount of
$3,500,000;
 
(c)          the Senior Secured Convertible Term Note, dated as of November 14,
2013, made by the Parent to the order of DigiPac, in the original face amount of
$2,500,000;
 
(d)          the Convertible Promissory Note, dated as of December 17, 2014,
made by the Parent to the order of Ashford in the original face amount of
$3,000,000;
 
(e)          the Convertible Promissory Note, dated as of March 13, 2015, made
by the Parent to the order of Ashford in the original face amount of $300,000;
and
 
(f)          the Term Note, dated as of August 31, 2015, made by the Parent to
the order of Ashford in the original face amount of $1,000,000.
 
“Extraordinary Receipts” means any cash received by the Parent or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.05(c)(ii) or (iii) hereof), including, without
limitation, (a) foreign, United States, state or local tax refunds, (b) pension
plan reversions, (c) judgments, proceeds of settlements or other consideration
of any kind in connection with any cause of action, (d) indemnity payments
(other than to the extent such indemnity payments are (i) immediately payable to
a Person that is not an Affiliate of the Parent or any of its Subsidiaries or
(ii) received by the Parent or any of its Subsidiaries as reimbursement for any
costs previously incurred or any payment previously made by such Person) and
(e) any purchase price adjustment received in connection with any purchase
agreement including, without limitation, the Vegas.com Acquisition Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
“Facility” means any New Facility hereafter acquired by the Parent or any of its
Subsidiaries, including, without limitation, the land on which each such
facility is located, all buildings and other improvements thereon, and all
fixtures located thereat or used in connection therewith.
 
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
 
“FCPA” has the meaning specified therefor in Section 6.01(bb).
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
 
“Fee Letter” means the fee letter, dated as of the date hereof, among the
Borrowers and the Agents.
 
 
17

--------------------------------------------------------------------------------

 
 
“Final Maturity Date” means September 24, 2018.
 
“Financial Statements” means (a) the audited consolidated balance sheet of the
Parent and its Subsidiaries for the Fiscal Year ended December 31, 2014, and the
related consolidated statement of operations, shareholders’ equity and cash
flows for the Fiscal Year then ended, (b) the unaudited consolidated balance
sheet of the Parent and its Subsidiaries for the six months ended June 30, 2015,
and the related consolidated statement of operations and cash flows for the six
months then ended, (c) the audited consolidated balance sheet of Vegas.com and
its Subsidiaries for the Fiscal Year ended December 31, 2014, and the related
consolidated statement of operations, shareholders’ equity and cash flows for
the Fiscal Year then ended, and (d) the unaudited consolidated balance sheet of
Vegas.com and its Subsidiaries for the six months ended June 30, 2015, and the
related consolidated statement of operations for the six months then ended.
 
“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries ending on
December 31st of each year.
 
“Foreign Official” has the meaning specified therefor in Section 6.01(bb).
 
“Foreign Subsidiary” means any Subsidiary of the Parent that is not a Domestic
Subsidiary.
 
“Funding Losses” has the meaning specified therefor in Section 2.08(a).
 
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, provided that for the
purpose of Section 7.03 hereof and the definitions used therein, “GAAP” shall
mean generally accepted accounting principles in effect on the date hereof and
consistent with those used in the preparation of the Financial Statements,
provided further that if there occurs after the date of this Agreement any
change in GAAP that affects in any respect the calculation of any covenant
contained in Section 7.03 hereof, the Collateral Agent and the Administrative
Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrowers after such
change in GAAP conform as nearly as possible to their respective positions as of
the date of this Agreement and, until any such amendments have been agreed upon,
the covenants in Section 7.03 hereof shall be calculated as if no such change in
GAAP has occurred.
 
“Governing Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the operating agreement; (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture, declaration or other applicable agreement or
documentation evidencing or otherwise relating to its formation or organization,
governance and capitalization; and (d) with respect to any of the entities
described above, any other agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization.
 
“Governmental Authority” means any nation or government, any foreign, Federal,
state, territory, provincial, city, town, municipality, county, local or other
political subdivision thereof or thereto and any department, commission, board,
bureau, instrumentality, agency or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
 
“Guaranteed Obligations” has the meaning specified therefor in Section 11.01.
 
“Guarantor” means (a) each Subsidiary of the Parent listed as a “Guarantor” on
the signature pages hereto, and (b) each other Person which guarantees, pursuant
to Section 7.01(b) or otherwise, all or any part of the Obligations.
 
“Guaranty” means (a) the guaranty of each Guarantor party hereto contained in
Article XI hereof and (b) each other guaranty, in form and substance
satisfactory to the Collateral Agent, made by any other Guarantor in favor of
the Collateral Agent for the benefit of the Agents and the Lenders guaranteeing
all or part of the Obligations.
 
 
18

--------------------------------------------------------------------------------

 
 
“Hazardous Material” means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws or that is likely to cause immediately, or at some future time, harm to or
have an adverse effect on, the environment or risk to human health or safety,
including, without limitation, any pollutant, contaminant, waste, hazardous
waste, toxic substance or dangerous good which is defined or identified in any
Environmental Law and which is present in the environment in such quantity or
state that it contravenes any Environmental Law; (b) petroleum and its refined
products; (c) polychlorinated biphenyls; (d) any substance exhibiting a
hazardous waste characteristic, including, without limitation, corrosivity,
ignitability, toxicity or reactivity as well as any radioactive or explosive
materials; and (e) any raw materials, building components (including, without
limitation, asbestos-containing materials) and manufactured products containing
hazardous substances listed or classified as such under Environmental Laws.
 
“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.
 
“Highest Lawful Rate” means, with respect to any Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under laws applicable to such Agent or such Lender which are
currently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow.
 
“Holdout Lender” has the meaning specified therefor in Section 12.02(b).
 
“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables or other accounts payable incurred in the ordinary course of such
Person’s business and not outstanding for more than 90 days after the date such
payable was created and any earn-out, purchase price adjustment or similar
obligation until such obligation appears in the liabilities section of the
balance sheet of such Person); (c) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments or upon which interest
payments are customarily made; (d) all reimbursement, payment or other
obligations and liabilities of such Person created or arising under any
conditional sales or other title retention agreement with respect to property
used and/or acquired by such Person, even though the rights and remedies of the
lessor, seller and/or lender thereunder may be limited to repossession or sale
of such property; (e) all Capitalized Lease Obligations of such Person; (f) all
obligations and liabilities, contingent or otherwise, of such Person, in respect
of letters of credit, acceptances and similar facilities; (g) all obligations
and liabilities, calculated on a basis satisfactory to the Collateral Agent and
in accordance with accepted practice, of such Person under Hedging Agreements;
(h) all monetary obligations under any receivables factoring, receivable sales
or similar transactions and all monetary obligations under any synthetic lease,
tax ownership/operating lease, off-balance sheet financing or similar financing;
(i) all Contingent Obligations; (j) all Disqualified Equity Interests; and (k)
all obligations referred to in clauses (a) through (j) of this definition of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) a Lien upon property
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Indebtedness.  The Indebtedness of any Person shall
include the Indebtedness of any partnership of or joint venture in which such
Person is a general partner or a joint venturer.
 
 
19

--------------------------------------------------------------------------------

 
 
“Indemnified Matters” has the meaning specified therefor in Section 12.15.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
 
“Indemnitees” has the meaning specified therefor in Section 12.15.
 
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.
 
“Insurance Receipts” means any cash received by the Parent or any of its
Subsidiaries consisting of (a) proceeds of insurance (other than to the extent
such insurance proceeds are (i) immediately payable to a Person that is not the
Parent or any of its Subsidiaries in accordance with applicable Requirements of
Law or with Contractual Obligations entered into in the ordinary course of
business or (ii) received by the Parent or any of its Subsidiaries as
reimbursement for any out-of-pocket costs incurred or made by such Person prior
to the receipt thereof directly related to the event resulting from the payment
of such proceeds), and (b) condemnation awards (and payments in lieu thereof).
 
“Intellectual Property” has the meaning specified therefor in the Security
Agreement.
 
“Intellectual Property Contracts” means all agreements concerning Intellectual
Property, including without limitation license agreements, technology consulting
agreements, confidentiality agreements, co-existence agreements, consent
agreements and non-assertion agreements.
 
“Intercompany Subordination Agreement” means an Intercompany Subordination
Agreement made by the Parent and its Subsidiaries in favor of the Collateral
Agent for the benefit of the Agents and the Lenders, in form and substance
reasonably satisfactory to the Collateral Agent.
 
“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the automatic
continuation of a LIBOR Rate Loan) and ending 3 months thereafter; provided,
however, that (a) if any Interest Period would end on a day that is not a
Business Day, such Interest Period shall be extended (subject to clauses (c)-(d)
below) to the next succeeding Business Day, (b) interest shall accrue at the
applicable rate based upon the LIBOR Rate from and including the first day of
each Interest Period to, but excluding, the day on which any Interest Period
expires, (c) any Interest Period that would end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (d) with respect to an Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period), the Interest Period shall end on the last Business Day of
the calendar month that is 3 months after the date on which the Interest Period
began.
 
 
20

--------------------------------------------------------------------------------

 
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto) and the regulations thereunder.
 
“Inventory” means, with respect to any Person, all goods and merchandise of such
Person leased or held for sale or lease by such Person, including, without
limitation, all raw materials, work-in-process and finished goods, and all
packaging, supplies and materials of every nature used or usable in connection
with the shipping, storing, advertising or sale of such goods and merchandise,
whether now owned or hereafter acquired, and all such other property the sale or
other disposition of which would give rise to an Account or cash.
 
“Investment” means, with respect to any Person, (a) any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances or other extensions of credit (excluding Accounts arising
in the ordinary course of business), capital contributions or acquisitions of
Indebtedness (including, any bonds, notes, debentures or other debt securities),
Equity Interests, or all or substantially all of the assets of such other Person
(or of any division or business line of such other Person), (b) the purchase or
ownership of any futures contract or liability for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or (c) any investment in any other items that are or would be
classified as investments on a balance sheet of such Person prepared in
accordance with GAAP.
 
“Joinder Agreement” means a Joinder Agreement, substantially in the form of
Exhibit A, duly executed by a Subsidiary of a Loan Party made a party hereto
pursuant to Section 7.01(b).
 
“LasVegas.com License Agreement” means the Mark and Domain Name License
Agreement, dated as of June 10, 2005, by and between Stephens Media Intellectual
Property, LLC, a Delaware limited liability company, and, as to Sections 9.5 and
14.8 thereof only, DR Partners, a Nevada General Partnership, d/b/a Stephens
Media Group, and Vegas.com, LLC, a Nevada limited liability company and
Greenspun Media Group, a Nevada corporation, and as to Sections 9.5, 10 and 14.7
thereof only, Las Vegas Sun, Inc., a Nevada corporation.
 
“Lease” means any lease of real property to which any Loan Party or any of its
Subsidiaries is a party as lessor or lessee.
 
“Lender” has the meaning specified therefor in the preamble hereto.
 
 
21

--------------------------------------------------------------------------------

 
 
“Letter of Credit Facility Agreement” means the Bank of America Loan Agreement
or any substitute agreement therefor that is reasonably acceptable to the
Collateral Agent, providing for the issuance of letters of credit, surety bonds
and/or other similar instruments thereunder.
 
“LIBOR” means, with respect to any LIBOR Rate Loan for any Interest Period, the
London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period;
provided that, if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to Dollars, then
the LIBOR Rate shall be the Interpolated Rate at such time.  “Interpolated Rate”
means, at any time, the rate per annum determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the Screen Rate for the longest period (for which that Screen Rate is
available in Dollars) that is shorter than the Impacted Interest Period and (b)
the Screen Rate for the shortest period (for which that Screen Rate is available
for Dollars) that exceeds the Impacted Interest Period, in each case, at such
time.
 
“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the
greater of (a) the rate per annum determined by the Administrative Agent
(rounded upwards if necessary, to the next 1/100%) by dividing (i) LIBOR for
such Interest Period by (ii) 100% minus the Reserve Percentage and (b)
1.00%.  The LIBOR Rate shall be adjusted on and as of the effective day of any
change in the Reserve Percentage.
 
“LIBOR Rate Loan” means each portion of a Loan that bears interest at a rate
determined by reference to the LIBOR Rate.
 
“Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any Capitalized Lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.
 
“Loan” means the Loan made by the Lenders to the Borrowers on the Effective Date
pursuant to Article II hereof.
 
“Loan Account” means an account maintained hereunder by the Administrative Agent
on its books of account at the Payment Office, and with respect to the
Borrowers, in which the Borrowers will be charged with all Loans made to, and
all other Obligations incurred by, the Borrowers.
 
 
22

--------------------------------------------------------------------------------

 
 
“Loan Document” means this Agreement, any Control Agreement, any Credit Card
Acknowledgment, the Disbursement Letter, any Domain Name Control Agreement, the
Fee Letter, any Guaranty, the Intercompany Subordination Agreement, any Joinder
Agreement, any Mortgage, any Security Agreement, the Shareholder Letter, the
Side Letter, any UCC Filing Authorization Letter, the Vegas.com Acquisition
Collateral Assignment, any VCOC Management Rights Agreement, any landlord
waiver, any collateral access agreement, any Perfection Certificate and any
other agreement, instrument, certificate, report and other document executed and
delivered pursuant hereto or thereto or otherwise evidencing or securing any
Loan or any other Obligation, but excluding, for the avoidance of doubt, the
Equity Documents.
 
“Loan Party” means any Borrower and any Guarantor.
 
“Make-Whole Amount” means, as of any date of determination, an amount equal to
(i) the difference between (A) the aggregate amount of interest (including,
without limitation, interest payable in cash, in kind or deferred) which would
have otherwise been payable on the principal amount of the Loan paid on such
date (or in the case of an Applicable Premium Trigger Event specified in clauses
(b), (c) or (d) of the definition thereof, the principal amount of the Loan
outstanding on such date) from the date of the occurrence of the Applicable
Premium Trigger Event until the twenty-four (24) month anniversary of the
Effective Date, minus (B) the aggregate amount of interest the Lenders would
earn if the principal amount of the Loan paid on such date (or in the case of an
Applicable Premium Trigger Event specified in clauses (b), (c) or (d) of the
definition thereof, the principal amount of the Loan outstanding on such date)
were reinvested for the period from the date of the occurrence of the Applicable
Premium Trigger Event until the twenty-four (24) month anniversary of the
Effective Date at the Treasury Rate plus (ii) an amount equal to the Applicable
Premium that would otherwise be payable as if such Applicable Premium Trigger
Event had occurred on the day after the twenty-four (24) month anniversary of
the Effective Date.
 
“Material Adverse Effect” means a material adverse effect on any of (a) the
operations, assets, liabilities or financial condition of the Loan Parties taken
as a whole, (b) the ability of the Loan Parties taken as a whole to perform any
of their obligations under any Loan Document, (c) the legality, validity or
enforceability of this Agreement or any other Loan Document, (d) the rights and
remedies of any Agent or any Lender under any Loan Document, or (e) the
validity, perfection or priority of a Lien in favor of the Collateral Agent for
the benefit of the Agents and the Lenders on Collateral having a fair market
value in excess of $375,000.
 
“MGG” has the meaning specified therefor in the preamble hereto.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Mortgage” means a mortgage, deed of trust or deed to secure debt, in form and
substance satisfactory to the Collateral Agent, made by a Loan Party in favor of
the Collateral Agent for the benefit of the Agents and the Lenders, securing the
Obligations and delivered to the Collateral Agent.
 
 
23

--------------------------------------------------------------------------------

 
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Loan Party or any of its ERISA Affiliates has
contributed, or has been obligated to contribute, to at any time during the
preceding 6 years.
 
“Net Cash Proceeds” means, with respect to, any issuance or incurrence of any
Indebtedness, any Disposition or the receipt of any Extraordinary Receipts or
Insurance Receipts by any Person or any of its Subsidiaries, the aggregate
amount of cash received (directly or indirectly) from time to time (whether as
initial consideration or through the payment or disposition of deferred
consideration) by or on behalf of such Person or such Subsidiary, in connection
therewith after deducting therefrom only (a) in the case of any Disposition or
the receipt of any Insurance Receipts, the amount of any Indebtedness secured by
any Permitted Lien on any asset (other than Indebtedness assumed by the
purchaser of such asset) which is required to be, and is, repaid in connection
therewith (other than Indebtedness under this Agreement), (b) reasonable
expenses related thereto incurred by such Person or such Subsidiary in
connection therewith, (c) transfer taxes paid to any taxing authorities by such
Person or such Subsidiary in connection therewith, and (d) net income taxes to
be paid in connection therewith (after taking into account any tax credits or
deductions and any tax sharing arrangements), in each case, to the extent, but
only to the extent, that the amounts so deducted are (i) actually paid to a
Person that, except in the case of reasonable out-of-pocket expenses, is not an
Affiliate of such Person or any of its Subsidiaries and (ii) properly
attributable to such transaction or to the asset that is the subject thereof.
 
“New Facility” has the meaning specified therefor in Section 7.01(m).
 
“New Lending Office” has the meaning specified therefor in Section 2.09(e)
 
“Non-U.S. Lender” has the meaning specified therefor in Section 2.09(e).
 
“Notice of Borrowing” has the meaning specified therefor in Section 2.02(a).
 
“Obligations” means all present and future indebtedness, obligations, and
liabilities of each Loan Party to the Agents and the Lenders arising under or in
connection with this Agreement or any other Loan Document, whether or not the
right of payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured, unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section
9.01.  Without limiting the generality of the foregoing, the Obligations of each
Loan Party under the Loan Documents include (a) the obligation (irrespective of
whether a claim therefor is allowed in an Insolvency Proceeding) to pay
principal, interest, charges, expenses, fees, premiums (including the Applicable
Premium), attorneys’ fees and disbursements, indemnities and other amounts
payable by such Person under the Loan Documents, and (b) the obligation of such
Person to reimburse any amount in respect of any of the foregoing that any Agent
or any Lender (in its sole discretion) may elect to pay or advance on behalf of
such Person.  For the avoidance of doubt, “Obligations” shall not include any
obligations under the Equity Documents.
 
“OFAC Sanctions Programs” means (a) the Requirements of Law and Executive Orders
administered by OFAC, including, without limitation, Executive Order No. 13224,
and (b) the list of Specially Designated Nationals and Blocked Persons
administered by OFAC, in each case, as renewed, extended, amended, or replaced.
 
 
24

--------------------------------------------------------------------------------

 
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.
 
“Parent” has the meaning specified therefor in the preamble hereto.
 
“Participant Register” has the meaning specified therefor in Section 12.07(i).
 
“Payment Office” means the Administrative Agent’s office located at 888 7th
Avenue, New York, New York 10106, or at such other office or offices of the
Administrative Agent as may be designated in writing from time to time by the
Administrative Agent to the Collateral Agent and the Administrative Borrower.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Perfection Certificate” means a certificate in form and substance satisfactory
to the Collateral Agent providing information with respect to the property of
each Loan Party.
 
“Permitted Acquisition” means any Acquisition by a Loan Party to the extent that
each of the following conditions shall have been satisfied:
 
(a)          no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of the proposed Acquisition;
 
(b)          the Borrowers shall have furnished to the Agents at least 10
Business Days prior to the consummation of such Acquisition (i) an executed term
sheet and/or commitment letter (setting forth in reasonable detail the terms and
conditions of such Acquisition) and, at the request of any Agent, such other
information and documents that any Agent may reasonably request, including,
without limitation, executed counterparts of the respective agreements,
instruments or other documents pursuant to which such Acquisition is to be
consummated (including, without limitation, any related management, non-compete,
employment, option or other material agreements), any schedules to such
agreements, instruments or other documents and all other material ancillary
agreements, instruments or other documents to be executed or delivered in
connection therewith, (ii) pro forma financial statements of the Parent and its
Subsidiaries after the consummation of such Acquisition, (iii) a certificate of
the chief financial officer of the Parent, demonstrating on a pro forma basis
compliance, as at the end of the most recently ended fiscal quarter for which
internally prepared financial statements are available, with all covenants set
forth in Section 7.03 hereof after the consummation of such Acquisition, and
(iv) copies of such other agreements, instruments or other documents as any
Agent shall reasonably request;
 
 
25

--------------------------------------------------------------------------------

 
 
(c)          the agreements, instruments and other documents referred to in
paragraph (c) above shall provide that (i) neither the Loan Parties nor any of
their Subsidiaries shall, in connection with such Acquisition, assume or remain
liable in respect of any Indebtedness of the Seller or Sellers, or other
obligation of the Seller or Sellers (except for obligations incurred in the
ordinary course of business in operating the property so acquired and necessary
or desirable to the continued operation of such property and except for
Permitted Indebtedness), and (ii) all property to be so acquired in connection
with such Acquisition shall be free and clear of any and all Liens, except for
Permitted Liens (and if any such property is subject to any Lien not permitted
by this clause (ii) then concurrently with such Acquisition such Lien shall be
released);
 
(d)          such Acquisition shall be effected in such a manner so that the
acquired assets or Equity Interests are owned by a Loan Party and, if effected
by merger or consolidation involving a Loan Party, such Loan Party shall be the
continuing or surviving Person;
 
(e)          the assets being acquired or the Person whose Equity Interests are
being acquired did not have negative Consolidated EBITDA during the 12
consecutive month period most recently concluded prior to the date of the
proposed Acquisition (except to the extent otherwise approved in writing by the
Agents);
 
(f)          the assets being acquired (other than a de minimis amount of assets
in relation to the Loan Parties’ and their Subsidiaries’ total assets), or the
Person whose Equity Interests are being acquired, are engaged in a Permitted
Business;
 
(g)          the assets being acquired (other than a de minimis amount of assets
in relation to the assets being acquired) are located within the United States
or the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States;
 
(h)          such Acquisition shall be consensual and shall have been approved
by the board of directors of the Person whose Equity Interests or assets are
proposed to be acquired and shall not have been preceded by an unsolicited
tender offer for such Equity Interests by, or proxy contest initiated by, the
Parent or any of its Subsidiaries or an Affiliate thereof;
 
(i)          any such Subsidiary (and its equityholders) shall execute and
deliver the agreements, instruments and other documents required by Section
7.01(b) on or prior to the date of the consummation of such Acquisition; and
 
(j)          the Purchase Price payable in respect of (i) any single Acquisition
or series of related Acquisitions shall not exceed $7,500,000 in the aggregate
and (ii) all Acquisitions (including the proposed Acquisition) shall not exceed
$15,000,000 in the aggregate during the term of this Agreement.
 
 
26

--------------------------------------------------------------------------------

 
 
“Permitted Business” means the ownership and/or operation of digital media
properties.
 
“Permitted Disposition” means:
 
(a)          sale of Inventory in the ordinary course of business;
 
(b)          licensing, on a non-exclusive basis, Intellectual Property rights
in the ordinary course of business;
 
(c)          leasing or subleasing assets in the ordinary course of business;
 
(d)          (i) the lapse of Registered Intellectual Property of the Parent and
its Subsidiaries to the extent not economically desirable in the conduct of
their business or (ii) the abandonment of Intellectual Property rights in the
ordinary course of business so long as (in each case under clauses (i) and
(ii)), (A) with respect to copyrights, such copyrights are not material revenue
generating copyrights, and (B) such lapse is not materially adverse to the
interests of the Secured Parties;
 
(e)          any involuntary loss, damage or destruction of property;
 
(f)          any involuntary condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of use of
property;
 
(g)          so long as no Event of Default has occurred and is continuing or
would result therefrom, transfers of assets (i) from a Loan Party to another
Loan Party, and (ii) from any Subsidiary of the Parent that is not a Loan Party
to the Parent or any other Subsidiary of the Parent;
 
(h)          Disposition of the Sharecare Equity, provided that:
 
(i)           (A) both before and after giving effect to such Disposition, no
Default or Event of Default exists, (B) the Parent receives, at the time of such
Disposition, cash consideration in respect of such Disposition in an aggregate
amount not less than the Release Price for the Sharecare Equity, and (C) the
documentation in respect of such Disposition is reasonably satisfactory to the
Collateral Agent, or
 
(ii)          (A) the Disposition is required to be made pursuant to Section 6
of the Right of First Refusal, Co-Sale and Change of Control Agreement, dated as
of October 30, 2009, among Sharecare and the holders of its Equity Interests
party thereto, (B) the Sharecare SPV did not vote any of its Sharecare Equity in
favor of the transaction giving rise to the requirement for such Disposition
(except as required pursuant to Section 6 of the agreement described in
subclause (A)), and (C) the Sharecare SPV receives consideration in respect of
such Disposition at the time of such Disposition, consisting of cash in an
amount not less than the Release Price, or, if the only consideration being
offered is Equity Interests of another Person, such Equity Interests (“Received
Equity”), but only if:
 
 
27

--------------------------------------------------------------------------------

 
 
(1)  (w) the Received Equity is traded on a national securities exchange, (x)
the fair market value of the Received Equity (as determined by reference to the
trading price thereof) is not less than the Release Price for the Sharecare
Equity, (y) the Sharecare SPV Disposes of the Received Equity as soon as the
Disposition of such Received Equity is not prohibited by applicable securities
laws, and receives cash consideration therefor at the time of such Disposition
in an amount not less than the fair market value of the Received Equity (as
determined by reference to the trading price thereof) and (z) the Net Cash
Proceeds of each such Disposition of Received Equity are applied in accordance
with Section 2.05(c)(ii) as if clause (h) of the definition of Permitted
Dispositions were not excluded from the provisions of Section 2.05(c)(ii), or
 
(2)  (v) the Parent provides written notice to the Collateral Agent within three
Business Days of the date on which it or any of its Subsidiaries is advised of,
or otherwise becomes aware of, the transaction giving rise to the requirement
for such Disposition, (w) the Sharecare SPV uses its commercially reasonable
best efforts (and takes all actions reasonably requested by the Collateral
Agent) to promptly sell the Sharecare Equity to a third party for cash in an
amount not less than the Release Price prior to the date on which the
transaction giving rise to the requirement for such Disposition is consummated,
(x) the fair market value of the Received Equity (as determined in good faith by
the Parent and the Collateral Agent, or if the Parent and the Collateral Agent
cannot agree, by a Qualified Appraiser) is not less than the Release Price, (y)
the Sharecare SPV uses its best efforts (and takes all actions requested by the
Collateral Agent) to promptly sell the Received Equity to a third party for cash
in an amount not less than the Release Price within 60 days following the date
of receipt thereof; and (z) the Net Cash Proceeds of each such Disposition of
Received Equity are applied in accordance with Section 2.05(c)(ii) as if clause
(h) of the definition of Permitted Dispositions were not excluded from the
provisions of Section 2.05(c)(ii);
 
(i)           Disposition of any Specified Asset, provided that (i) both before
and after giving effect to such Disposition, no Default or Event of Default
exists, (ii) the Parent receives, at the time of such Disposition, cash
consideration in respect of such Disposition in an aggregate amount not less
than the Release Price for such Specified Asset, and (iii) the documentation in
respect of such Disposition is reasonably satisfactory to the Collateral Agent;
 
(j)           Disposition of obsolete or worn-out equipment in the ordinary
course of business; and
 
(k)          Disposition of property or assets (other than the Sharecare Equity
or any Specified Asset) not otherwise permitted in clauses (a) through (j) above
for cash in an aggregate amount not less than the fair market value of such
property or assets;
 
provided that the Net Cash Proceeds of such Dispositions (including the proposed
Disposition) (1) in the case of clauses (j) and (k) above, do not exceed
$500,000 in the aggregate in any Fiscal Year, (2) in the case of clause (h), are
delivered to the Administrative Agent for deposit into the Cash Collateral
Account in accordance with Section 7.01(q), and (3) in all cases (other than
clause (h)), are paid to the Administrative Agent for the benefit of the Agents
and the Lenders pursuant to the terms of Section 2.05(c)(ii) or applied as
provided in Section 2.05(c)(v).
 
 
28

--------------------------------------------------------------------------------

 
 
“Permitted Holder” means Kai-Shing Tao or any Controlled Investment Affiliate
thereof.
 
“Permitted Indebtedness” means:
 
(a)          any Indebtedness owing to any Agent or any Lender under this
Agreement and the other Loan Documents;
 
(b)          any Indebtedness listed on Schedule 7.02(b), and any Permitted
Refinancing Indebtedness in respect of such Indebtedness;
 
(c)          Permitted Purchase Money Indebtedness and any Permitted Refinancing
Indebtedness in respect of such Indebtedness;
 
(d)          Permitted Intercompany Investments;
 
(e)          Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, and appeal bonds;
 
(f)          Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to the Loan Parties, so long as the amount of such
Indebtedness is not in excess of the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, such insurance for the period in which such
Indebtedness is incurred and such Indebtedness is outstanding only during such
period;
 
(g)          the incurrence by any Loan Party of Indebtedness under Hedging
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with such Loan Party’s
operations and not for speculative purposes;
 
(h)          Indebtedness incurred in respect of credit cards, credit card
processing services, debit cards, stored value cards, purchase cards (including
so-called “procurement cards” or “P-cards”) or other similar cash management
services, in each case, incurred in the ordinary course of business;
 
(i)           contingent liabilities in respect of any indemnification
obligation, adjustment of purchase price, non-compete, or similar obligation of
any Loan Party incurred in connection with the consummation of one or more
Permitted Acquisitions;
 
(j)           the Vegas.com Earnout Payments in an aggregate principal amount
not exceeding $3,000,000; provided that such amounts are paid in accordance with
the terms of the Vegas.com Acquisition Agreement, as in effect on the Effective
Date;
 
 
29

--------------------------------------------------------------------------------

 
 
(k)          (i) any amount of Subordinated Indebtedness issued to DigiPac
pursuant to the terms of the Shareholder Letter, and (ii) other Subordinated
Indebtedness in an aggregate principal amount not exceeding $500,000 at any time
outstanding;
 
(l)           Indebtedness outstanding under a Letter of Credit Facility
Agreement; provided that (i) such Indebtedness consists entirely of
reimbursement obligations in respect of letters of credit, surety bonds and/or
other similar instruments issued thereunder (and related fees and expenses);
(ii) the aggregate principal amount of such Indebtedness (which shall be equal
to the face amount of the letters of credit, surety bonds and/or other similar
instruments issued thereunder) does not exceed $11,000,000; and (iii) such
Indebtedness is unsecured, other than with respect to Liens on cash collateral
to the extent permitted by clause (p) of the definition of “Permitted Liens.”
 
“Permitted Intercompany Investments” means Investments made by (a) a Loan Party
to or in another Loan Party, (b) a Subsidiary that is not a Loan Party to or in
another Subsidiary that is not a Loan Party, (c) a Subsidiary that is not a Loan
Party to or in a Loan Party, so long as, in the case of a loan or advance, the
parties thereto are party to the Intercompany Subordination Agreement and (d) a
Loan Party to or in a Subsidiary that is not a Loan Party so long as (i) the
aggregate amount of all such Investments outstanding at any time made by the
Loan Parties to or in Subsidiaries that are not Loan Parties does not exceed (A)
$4,100,000 in the case of Subsidiaries of the Parent (x) that are not Loan
Parties, and (y) whose primary business is the operation of the KanKan social
media channel; provided, that the proceeds of such Investment are applied
directly to the KanKan social media channel project, and (B) $350,000 in the
case of all other Subsidiaries of the Parent that are not Loan Parties (not
including any Subsidiary covered by subclause (A)), and (ii) no Default or Event
of Default has occurred and is continuing either before or after giving effect
to such Investment.
 
“Permitted Investments” means:
 
(a)          Investments in cash and Cash Equivalents;
 
(b)          Investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business;
 
(c)          advances made in connection with purchases of goods or services in
the ordinary course of business;
 
(d)          Investments received in settlement of amounts due to any Loan Party
or any of its Subsidiaries effected in the ordinary course of business or owing
to any Loan Party or any of its Subsidiaries as a result of Insolvency
Proceedings involving an Account Debtor or upon the foreclosure or enforcement
of any Lien in favor of a Loan Party or its Subsidiaries;
 
(e)          Investments existing on the date hereof, as set forth on
Schedule 7.02(e) hereto, but not any increase in the amount thereof as set forth
in such Schedule or any other modification of the terms thereof;
 
(f)          Permitted Intercompany Investments; and
 
 
30

--------------------------------------------------------------------------------

 
 
(g)          Permitted Acquisitions.
 
“Permitted Liens” means:
 
(a)          Liens securing the Obligations;
 
(b)          Liens for taxes, assessments and governmental charges the payment
of which is not required under Section 7.01(c)(ii);
 
(c)          Liens imposed by law, such as carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens arising in the ordinary course
of business and securing obligations (other than Indebtedness for borrowed
money) that are not overdue by more than 30 days or are being contested in good
faith and by appropriate proceedings promptly initiated and diligently
conducted, and a reserve or other appropriate provision, if any, as shall be
required by GAAP shall have been made therefor;
 
(d)          Liens described on Schedule 7.02(a), provided that any such Lien
shall only secure the Indebtedness that it secures on the Effective Date and any
Permitted Refinancing Indebtedness in respect thereof;
 
(e)          purchase money Liens on equipment acquired or held by any Loan
Party or any of its Subsidiaries in the ordinary course of its business to
secure Permitted Purchase Money Indebtedness so long as such Lien only (i)
attaches to such property and (ii) secures the Indebtedness that was incurred to
acquire such property or any Permitted Refinancing Indebtedness in respect
thereof;
 
(f)          deposits and pledges of cash securing (i) obligations incurred in
respect of workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits, (ii) the performance of bids, tenders,
leases, contracts (other than for the payment of money) and statutory
obligations or (iii) obligations on surety or appeal bonds, but only to the
extent such deposits or pledges are made or otherwise arise in the ordinary
course of business and secure obligations not past due;
 
(g)          with respect to any Facility, easements, zoning restrictions and
similar encumbrances on real property and minor irregularities in the title
thereto that do not (i) secure obligations for the payment of money or (ii)
materially impair the value of such property or its use by any Loan Party or any
of its Subsidiaries in the normal conduct of such Person’s business;
 
(h)          Liens of landlords and mortgagees of landlords (i) arising by
statute or under any lease or related Contractual Obligation entered into in the
ordinary course of business, (ii) on fixtures and movable tangible property
located on the real property leased or subleased from such landlord, or (iii)
for amounts not yet due or that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves or other
appropriate provisions are maintained on the books of such Person in accordance
with GAAP;
 
(i)           the title and interest of a lessor or sublessor in and to personal
property leased or subleased (other than through a Capitalized Lease), in each
case extending only to such personal property;
 
 
31

--------------------------------------------------------------------------------

 
 
(j)           non-exclusive licenses of Intellectual Property rights in the
ordinary course of business;
 
(k)          judgment liens (other than for the payment of taxes, assessments or
other governmental charges) securing judgments and other proceedings not
constituting an Event of Default under Section 9.01(j);
 
(l)           rights of set-off or bankers’ liens upon deposits of cash in favor
of banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business;
 
(m)          Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness;
 
(n)          Liens solely on any cash earnest money deposits made by any Loan
Party in connection with any letter of intent or purchase agreement with respect
to a Permitted Acquisition;
 
(p)          Liens on cash collateral securing Indebtedness outstanding under
the Letter of Credit Facility Agreement; provided, that the aggregate amount of
such cash collateral does not exceed, at any time, 105% of the face amount of
the letters of credit, surety bonds and/or other similar instruments outstanding
under the Letter of Credit Facility Agreement at such time; and
 
(q)          other Liens which do not secure Indebtedness for borrowed money or
letters of credit and as to which the aggregate amount of the obligations
secured thereby does not exceed $250,000.
 
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations) incurred to finance the acquisition of any fixed assets secured by
a Lien permitted under clause (e) of the definition of “Permitted Liens”;
provided that (a) such Indebtedness is incurred within 20 days after such
acquisition, (b) such Indebtedness when incurred shall not exceed the purchase
price of the asset financed and (c) the aggregate principal amount of all such
Indebtedness shall not exceed $250,000 at any time outstanding.
 
“Permitted Refinancing Indebtedness” means the extension of maturity,
refinancing or modification of the terms of Indebtedness so long as:
 
(a)          after giving effect to such extension, refinancing or modification,
the amount of such Indebtedness is not greater than the amount of Indebtedness
outstanding immediately prior to such extension, refinancing or modification
(other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto);
 
 
32

--------------------------------------------------------------------------------

 
 
(b)          such extension, refinancing or modification does not result in a
shortening of the average weighted maturity (measured as of the extension,
refinancing or modification) of the Indebtedness so extended, refinanced or
modified;
 
(c)          such extension, refinancing or modification is pursuant to terms
that are not less favorable to the Loan Parties and the Lenders than the terms
of the Indebtedness (including, without limitation, terms relating to the
collateral (if any) and subordination (if any)) being extended, refinanced or
modified; and
 
(d)          the Indebtedness that is extended, refinanced or modified is not
recourse to any Loan Party or any of its Subsidiaries that is liable on account
of the obligations other than those Persons which were obligated with respect to
the Indebtedness that was refinanced, renewed, or extended.
 
“Permitted Restricted Payments” means any of the following Restricted Payments
made by:
 
(a)          any Subsidiary of any Loan Party to such Loan Party,
 
(b)          the Parent to pay dividends in the form of common Equity Interests;
and
 
(c)          any Loan Party or any of its Subsidiaries with any Affiliate
thereof to the extent expressly permitted pursuant to Section 7.02(j) (other
than clause (iii) thereof).
 
“Permitted Specified Liens” means Permitted Liens described in clauses (a), (b)
and (c) of the definition of Permitted Liens, and, solely in the case of Section
7.01(b)(i), including clauses (g), (h) and (i) of the definition of Permitted
Liens.
 
“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.
 
“Plan” means any Employee Plan or Multiemployer Plan.
 
“Post-Default Rate” means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 2.50%, or, if a rate of interest is not otherwise in effect,
interest at the highest rate specified herein for any Loan then outstanding
prior to an Event of Default plus 2.50%.
 
“Pro Rata Share” means, with respect to:
 
(a)          a Lender’s obligation to make the Loan and the right to receive
payments of interest, fees, and principal with respect thereto, the percentage
obtained by dividing (i) such Lender’s Commitment, by (ii) the Total Commitment,
provided that if the Total Commitment has been reduced to zero, the numerator
shall be the aggregate unpaid principal amount of such Lender’s portion of the
Loan and the denominator shall be the aggregate unpaid principal amount of the
Loan, and
 
 
 
33

--------------------------------------------------------------------------------

 
(b)          all other matters (including, without limitation, the
indemnification obligations arising under Section 10.05), the percentage
obtained by dividing (i) the unpaid principal amount of such Lender’s portion of
the Loan, by (ii) the aggregate unpaid principal amount of the Loan.
 
“Projections” means financial projections of the Parent and its Subsidiaries
delivered pursuant to Section 6.01(g)(ii), as updated from time to time pursuant
to Section 7.01(a)(v).
 
“Purchase Price” means, with respect to any Acquisition, an amount equal to the
sum of (a) the aggregate consideration, whether cash, property or securities
(including, without limitation, the fair market value of any Equity Interests of
any Loan Party or any of its Subsidiaries issued in connection with such
Acquisition), paid or delivered by a Loan Party or any of its Subsidiaries
(whether as initial consideration or through the payment or disposition of
deferred consideration, including, without limitation, in the form of seller
financing, royalty payments, payments allocated towards non-compete covenants,
payments to principals for consulting services or other similar payments) in
connection with such Acquisition, plus (b) the aggregate amount of liabilities
of the acquired business (net of current assets of the acquired business) that
would be reflected on a balance sheet (if such were to be prepared) of the
Parent and its Subsidiaries after giving effect to such Acquisition, plus (c)
the aggregate amount of all transaction fees, costs and expenses incurred by the
Parent or any of its Subsidiaries in connection with such Acquisition.
 
“Qualified Appraisal” means an appraisal that is conducted (a) by a Qualified
Appraiser, and (b) in such a manner and of such a scope as is reasonably
acceptable to the Collateral Agent and the Administrative Borrower.
 
“Qualified Appraiser” means a qualified independent appraiser that is
satisfactory to the Collateral Agent and the Administrative Borrower.  For the
avoidance of doubt, each of Houlihan Lokey and Lincoln International is deemed
to be a Qualified Appraiser for purposes of this Agreement.
 
“Qualified Equity Interests” means, with respect to any Person, all Equity
Interests of such Person that are not Disqualified Equity Interests.
 
“Real Property Deliverables” means each of the following agreements, instruments
and other documents in respect of each Facility:
 
(a)          a Mortgage duly executed by the applicable Loan Party,
 
(b)          evidence of the recording of each Mortgage in such office or
offices as may be necessary or, in the opinion of the Collateral Agent,
desirable to perfect the Lien purported to be created thereby or to otherwise
protect the rights of the Collateral Agent and the Lenders thereunder;
 
(c)          a Title Insurance Policy with respect to each Mortgage;
 
 
34

--------------------------------------------------------------------------------

 
 
(d)          a current ALTA survey and a surveyor’s certificate, in form and
substance satisfactory to the Collateral Agent, certified to the Collateral
Agent and to the issuer of the Title Insurance Policy with respect thereto by a
professional surveyor licensed in the state in which such Facility is located
and satisfactory to the Collateral Agent;
 
(e)          if requested by the Collateral Agent, a copy of each letter issued
by the applicable Governmental Authority, evidencing each Facility’s compliance
with all applicable building codes, fire codes, other health and safety rules
and regulations, parking, density and height requirements and other building and
zoning laws together with a copy of all certificates of occupancy issued with
respect to each Facility;
 
(f)          if requested by the Collateral Agent, an opinion of counsel,
satisfactory to the Collateral Agent, in the state where such Facility is
located with respect to the enforceability of the Mortgage to be recorded and
such other matters as the Collateral Agent may reasonably request;
 
(g)          a satisfactory ASTM 1527-00 Phase I Environmental Site Assessment
(“Phase I ESA”) (and, if requested by the Collateral Agent based upon the
results of such Phase I ESA, an ASTM 1527-00 Phase II Environmental Site
Assessment) of each Facility, in form and substance and by an independent firm
satisfactory to the Collateral Agent; and
 
(h)          such other agreements, instruments and other documents (including
guarantees and opinions of counsel) as the Collateral Agent may reasonably
require.
 
“Recipient” means any Agent and any Lender as applicable.
 
“Reference Rate” means, for any period, the greatest of (a) 3.25% per annum,
(b) the Federal Funds Rate plus 0.50% per annum, and (c) the rate last quoted by
The Wall Street Journal as the “Prime Rate” in the United States or, if The Wall
Street Journal ceases to quote such rate, the highest per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or, if such
rate is no longer quoted therein, any similar rate quoted therein (as determined
by the Administrative Agent) or any similar release by the Federal Reserve Board
(as determined by the Administrative Agent).  Each change in the Reference Rate
shall be effective from and including the date such change is publicly announced
as being effective.
 
“Reference Rate Loan” means each portion of a Loan that bears interest at a rate
determined by reference to the Reference Rate.
 
“Register” has the meaning specified therefor in Section 12.07(f).
 
“Registered Intellectual Property” means Intellectual Property that is issued,
registered, renewed or the subject of a pending application.
 
“Registered Loans” has the meaning specified therefor in Section 12.07(f).
 
“Registration Rights Agreement” means the Registration Rights Agreement, in form
and substance satisfactory to the Agents, by and between the Parent and MGG
Specialty Finance Fund LP, with respect to the registration rights of MGG
Specialty Finance Fund LP with respect to shares of Warrant Stock that MGG
Specialty Finance Fund LP may acquire and the anti-dilution and tag-along
provisions applicable thereto.
 
 
35

--------------------------------------------------------------------------------

 
 
“Regulation T”, “Regulation U” and “Regulation X” mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.
 
“Related Fund” means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.
 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, or property.
 
“Release Price” means, with respect to the Sharecare Equity or any Specified
Asset, the amount specified as the “Release Price” therefor in the Side Letter.
 
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (b) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (c) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (d) perform any other
actions authorized by 42 U.S.C. § 9601.
 
“Replacement Lender” has the meaning specified therefor in Section 12.02(b).
 
“Reportable Event” means an event described in Section 4043 of ERISA (other than
an event not subject to the provision for 30-day notice to the PBGC under the
regulations promulgated under such Section).
 
“Required Asset Value” has the meaning specified therefor in the Side Letter.
 
“Required Lenders” means Lenders whose Pro Rata Shares (calculated in accordance
with clause (b) of the definition thereof, and subject to the last sentence of
Section 12.02(a)) aggregate more than 50%.
 
“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.
 
 
36

--------------------------------------------------------------------------------

 
 
“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board (or any successor Governmental Authority) for
determining the reserve requirements (including any basic, supplemental,
marginal, or emergency reserves) that are in effect on such date with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities”) of
that Lender, but so long as such Lender is not required or directed under
applicable regulations to maintain such reserves, the Reserve Percentage shall
be zero.
 
“Restricted Payment” means (a) the declaration or payment of any dividend or
other distribution, direct or indirect, on account of any Equity Interests of
any Loan Party or any of its Subsidiaries, now or hereafter outstanding, (b) the
making of any repurchase, redemption, retirement, defeasance, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interests of any Loan Party or any direct or indirect parent of any
Loan Party, now or hereafter outstanding, (c) the making of any payment to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights for the purchase or acquisition of shares of any class of Equity
Interests of any Loan Party, now or hereafter outstanding, (d) the return of any
Equity Interests to any shareholders or other equity holders of any Loan Party
or any of its Subsidiaries, or make any other distribution of property, assets,
shares of Equity Interests, warrants, rights, options, obligations or securities
thereto as such or (e) the payment of any management, consulting, monitoring or
advisory fees or any other fees or expenses (including the reimbursement thereof
by any Loan Party or any of its Subsidiaries) pursuant to any management,
consulting, monitoring, advisory or other services agreement to (x) any of the
shareholders or other equityholders of any Loan Party (other than Parent); (y)
any shareholder or other equityholder of the Parent that owns 5% or more of the
issued and outstanding Equity Interests of the Parent, (z) any other
Subsidiaries or Affiliates of any Loan Party.
 
“Sale and Leaseback Transaction” means, with respect to the Parent or any of its
Subsidiaries, any arrangement, directly or indirectly, with any Person whereby
the Parent or any of its Subsidiaries shall sell or transfer any property used
or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred.
 
“SEC” means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.
 
“Secured Party” means any Agent and any Lender.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.
 
“Securitization” has the meaning specified therefor in Section 12.07(l).
 
 
37

--------------------------------------------------------------------------------

 
 
“Security Agreement” means a Pledge and Security Agreement, in form and
substance satisfactory to the Collateral Agent, made by a Loan Party in favor of
the Collateral Agent for the benefit of the Secured Parties securing the
Obligations.
 
“Seller” means any Person that sells Equity Interests or other property or
assets to a Loan Party or a Subsidiary of a Loan Party in a Permitted
Acquisition.
 
“Sharecare “ means Sharecare, Inc., a Delaware corporation.
 
“Sharecare Equity” means the Equity Interests of Sharecare that are owned by the
Parent or any of its Subsidiaries.
 
“Sharecare SPV” means Remark Holdings SPV, Inc., a Delaware corporation.
 
“Shareholder Letter” means the side letter, dated as of the Effective Date, by
and between the Collateral Agent, the Administrative Borrower and DigiPac.
 
“Side Letter” means the side letter, dated as of the Effective Date, by and
between the Collateral Agent and the Administrative Borrower, setting forth the
Asset Value on the Effective Date.
 
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital.
 
“Specified Asset” has the meaning specified therefor in the Side Letter.
 
“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. and any successor thereto.
 
“Subordinated Indebtedness” means Indebtedness of any Loan Party the terms of
which (including, without limitation, payment terms, interest rates, covenants,
remedies, defaults and other material terms) are satisfactory to the Collateral
Agent and the Required Lenders and which has been expressly subordinated in
right of payment to all Indebtedness of such Loan Party under the Loan Documents
(a) by the execution and delivery of a subordination agreement, in form and
substance satisfactory to the Collateral Agent and the Required Lenders, or
(b) otherwise on terms and conditions satisfactory to the Collateral Agent and
the Required Lenders.  For the avoidance of doubt, the term “Subordinated
Indebtedness” shall not include the Vegas.com Earnout Payments.
 
 
38

--------------------------------------------------------------------------------

 
 
“Subsidiary” means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (a) the accounts of which
would be consolidated with those of such Person in such Person’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP or (b) of which more than 50% of (i) the outstanding Equity Interests
having (in the absence of contingencies) ordinary voting power to elect a
majority of the Board of Directors of such Person, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such Person.  References to a Subsidiary shall mean a
Subsidiary of the Parent unless the context expressly provides otherwise.
 
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Termination Date” means the first date on which all of the Obligations are paid
in full in cash and the Commitments of the Lenders are terminated.
 
“Termination Event” means (a) a Reportable Event with respect to any Employee
Plan, (b) any event that causes any Loan Party or any of its ERISA Affiliates to
incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal Revenue
Code, (c) the filing of a notice of intent to terminate an Employee Plan or the
treatment of an Employee Plan amendment as a termination under Section 4041 of
ERISA, (d) the institution of proceedings by the PBGC to terminate an Employee
Plan, or (e) any other event or condition that could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Employee Plan.
 
“Title Insurance Policy” means a mortgagee’s loan policy, in form and substance
satisfactory to the Collateral Agent, together with all endorsements made from
time to time thereto, issued to the Collateral Agent by or on behalf of a title
insurance company selected by or otherwise satisfactory to the Collateral Agent,
insuring the Lien created by a Mortgage in an amount and on terms and with such
endorsements satisfactory to the Collateral Agent, delivered to the Collateral
Agent.
 
“Total Commitment” means the sum of the amounts of the Lenders’ Commitments.
 
“Transferee” has the meaning specified therefor in Section 2.09(a).
 
 
39

--------------------------------------------------------------------------------

 
 
“Treasury Rate” means, with respect to any prepayment, a rate per annum
(computed on the basis of actual days elapsed over a year of 360 days) equal to
the rate determined by the Administrative Agent on the date 3 Business Days
prior to the date of such prepayment, to be the yield expressed as a rate listed
in The Wall Street Journal for United States Treasury securities having a term
of not greater than 36 months.
 
“UCC Filing Authorization Letter” means a letter duly executed by each Loan
Party authorizing the Collateral Agent to file appropriate financing statements
on Form UCC-1 without the signature of such Loan Party in such office or offices
as may be necessary or, in the opinion of the Collateral Agent, desirable to
perfect the security interests purported to be created by each Security
Agreement and each Mortgage.
 
“Uniform Commercial Code” or “UCC” has the meaning specified therefor in Section
1.04.
 
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (PATRIOT) Act of
2001 (Title III of Pub. L. 107-56, Oct. 26, 2001)) as amended by the USA Patriot
Improvement and Reauthorization Act of 2005 (Pub. L. 109-177, March 9, 2006) and
as the same may have been or may be further renewed, extended, amended, or
replaced.
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“VCOC Management Rights Agreement” has the meaning specified therefor in
Section 5.01(d)(ix).
 
“Vegas.com” means Vegas.com, LLC, a Nevada limited liability company.
 
“Vegas.com Acquisition” means the acquisition by the Parent of 100% of the
Equity Interests of Vegas.com pursuant to the Vegas.com Acquisition Documents.
 
“Vegas.com Acquisition Agreement” means the Unit Purchase Agreement, dated
August 18, 2015, by and among the Parent, Vegas.com and the Vegas.com Sellers.
 
“Vegas.com Acquisition Collateral Assignment” means the Collateral Assignment of
the Vegas.com Acquisition Documents, dated as of the date hereof, and in form
and substance reasonably satisfactory to the Collateral Agent, made by the
Parent in favor of the Collateral Agent.
 
“Vegas.com Acquisition Documents” means the Vegas.com Acquisition Agreement and
all other agreements, instruments and other documents related thereto or
executed in connection therewith.
 
“Vegas.com Earnout Payments” means any “Earnout Payment” as defined in, and
required to be paid by the Parent pursuant to, the Vegas.com Acquisition
Agreement.
 
 
40

--------------------------------------------------------------------------------

 
 
“Vegas.com Sellers” means, collectively, Amy Greenspun Arenson 2010 Legacy
Trust, James Adam Greenspun 2010 Legacy Trust, Moira Greenspun Tarmy 2010 Legacy
Trust, Jeffrey Aaron Fine 2010 Legacy Trust, Alyson Fine Marmur 201 Legacy
Trust, Jonathan M. Fine 2010 Legacy Trust, Kathryn A. Fine 2010 Legacy Trust,
DRG Holdings, LP, DRG Legacy Limited Partnership, LLP, GC Investments, LLC, and
to the extent applicable, Seller Representative, James B. Gibson.
 
“WARN” has the meaning specified therefor in Section 6.01(p).
 
“Warrants” means the warrants issued to MGG Specialty Finance Fund LP to
purchase Equity Interests of the Parent, which warrants shall be in form and
substance satisfactory to MGG Specialty Finance Fund LP.
 
“Warrant Stock” has the meaning assigned to such term in the Warrants.
 
“Withholding Agent” means any Loan Party and the Administrative Agent.
 
“Working Capital” means, at any date of determination thereof, (a) the sum, for
any Person and its Subsidiaries, of (i) the unpaid face amount of all Accounts
of such Person and its Subsidiaries as at such date of determination, plus
(ii) the aggregate amount of prepaid expenses and other current assets of such
Person and its Subsidiaries as at such date of determination (other than cash,
Cash Equivalents and any Indebtedness owing to such Person or any of its
Subsidiaries by Affiliates of such Person), minus (b) the sum, for such Person
and its Subsidiaries, of (i) the unpaid amount of all accounts payable of such
Person and its Subsidiaries as at such date of determination, plus (ii) the
aggregate amount of all accrued expenses of such Person and its Subsidiaries as
at such date of determination (other than the current portion of long-term debt
and all accrued interest and taxes).
 
Section 1.02          Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any right or interest in or to
assets and properties of any kind whatsoever, whether real, personal or mixed
and whether tangible or intangible.
 
 
41

--------------------------------------------------------------------------------

 
 
Section 1.03          Certain Matters of Construction.  References in this
Agreement to “determination” by any Agent include good faith estimates by such
Agent (in the case of quantitative determinations) and good faith beliefs by
such Agent (in the case of qualitative determinations).  A Default or Event of
Default shall be deemed to exist at all times during the period commencing on
the date that such Default or Event of Default occurs to the date on which such
Default or Event of Default is waived in writing pursuant to this Agreement or,
in the case of a Default, is cured within any period of cure expressly provided
for in this Agreement; and an Event of Default shall “continue” or be
“continuing” until such Event of Default has been waived in writing by the
Required Lenders.  Any Lien referred to in this Agreement or any other Loan
Document as having been created in favor of any Agent, any agreement entered
into by any Agent pursuant to this Agreement or any other Loan Document, any
payment made by or to or funds received by any Agent pursuant to or as
contemplated by this Agreement or any other Loan Document, or any act taken or
omitted to be taken by any Agent, shall, unless otherwise expressly provided, be
created, entered into, made or received, or taken or omitted, for the benefit or
account of the Agents and the Lenders. Wherever the phrase “to the knowledge of
any Loan Party” or words of similar import relating to the knowledge or the
awareness of any Loan Party are used in this Agreement or any other Loan
Document, such phrase shall mean and refer to (i) the actual knowledge of an
Authorized Officer of any Loan Party or (ii) the knowledge that an Authorized
Officer would have obtained if such officer had engaged in good faith and
diligent performance of such officer’s duties, including the making of such
reasonably specific inquiries as may be necessary of the employees or agents of
such Loan Party and a good faith attempt to ascertain the existence or accuracy
of the matter to which such phrase relates.  All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or otherwise within the limitations of, another covenant shall not
avoid the occurrence of a default if such action is taken or condition
exists.  In addition, all representations and warranties hereunder shall be
given independent effect so that if a particular representation or warranty
proves to be incorrect or is breached, the fact that another representation or
warranty concerning the same or similar subject matter is correct or is not
breached will not affect the incorrectness of a breach of a representation or
warranty hereunder.
 
Section 1.04          Accounting and Other Terms.
 
(a)          Unless otherwise expressly provided herein, each accounting term
used herein shall have the meaning given it under GAAP.  For purposes of
determining compliance with any incurrence or expenditure tests set forth in
Section 7.01, Section 7.02 and Section 7.03, any amounts so incurred or expended
(to the extent incurred or expended in a currency other than Dollars) shall be
converted into Dollars on the basis of the exchange rates (as shown on the
Bloomberg currency page for such currency or, if the same does not provide such
exchange rate, by reference to such other publicly available service for
displaying exchange rates as may be reasonably selected by the Agents or, in the
event no such service is selected, on such other basis as is reasonably
satisfactory to the Agents) as in effect on the date of such incurrence or
expenditure under any provision of any such Section that has an aggregate Dollar
limitation provided for therein (and to the extent the respective incurrence or
expenditure test regulates the aggregate amount outstanding at any time and it
is expressed in terms of Dollars, all outstanding amounts originally incurred or
spent in currencies other than Dollars shall be converted into Dollars on the
basis of the exchange rates (as shown on the Bloomberg currency page for such
currency or, if the same does not provide such exchange rate, by reference to
such other publicly available service for displaying exchange rates as may be
reasonably selected by the Agents or, in the event no such service is selected,
on such other basis as is reasonably satisfactory to the Agents) as in effect on
the date of any new incurrence or expenditures made under any provision of any
such Section that regulates the Dollar amount outstanding at any
time).  Notwithstanding the foregoing, (i) with respect to the accounting for
leases as either operating leases or capital leases and the impact of such
accounting in accordance with FASB ASC 840 on the definitions and covenants
herein, GAAP as in effect on the Effective Date shall be applied and (ii) for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Parent and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
 
 
42

--------------------------------------------------------------------------------

 
 
(b)          All terms used in this Agreement which are defined in Article 8 or
Article 9 of the Uniform Commercial Code as in effect from time to time in the
State of New York (the “Uniform Commercial Code” or the “UCC”) and which are not
otherwise defined herein shall have the same meanings herein as set forth
therein, provided that terms used herein which are defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as any Agent may otherwise determine.
 
Section 1.05          Time References.  Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time or Eastern daylight
saving time, as in effect in New York City on such day.  For purposes of the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”; provided, however, that with respect to a computation
of fees or interest payable to any Secured Party, such period shall in any event
consist of at least one full day.
 
ARTICLE II

 
THE LOANS
 
Section 2.01          Commitments.  (a) Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make the Loan to the Borrowers on the Effective Date, in an
aggregate principal amount not to exceed the amount of such Lender’s Commitment.
 
(b)          Notwithstanding the foregoing, the aggregate principal amount of
the Loan made on the Effective Date shall not exceed the Total Commitment.  Any
principal amount of the Loan which is repaid or prepaid may not be reborrowed.
 
Section 2.02          Making the Loans.  (a) The Administrative Borrower shall
give the Administrative Agent prior telephonic notice (immediately confirmed in
writing, in substantially the form of Exhibit C hereto (a “Notice of
Borrowing”)), not later than 12:00 noon (New York City time) on the date which
is 3 Business Days prior to the date of the proposed Loan (or such shorter
period as the Administrative Agent is willing to accommodate from time to time,
but in no event later than 12:00 noon (New York City time) on the borrowing date
of the proposed Loan).  Such Notice of Borrowing shall be irrevocable and shall
specify (i) the principal amount of the proposed Loan, and (ii) the proposed
borrowing date, which must be the Effective Date.  The Administrative Agent and
the Lenders may act without liability upon the basis of written, telecopied or
telephonic notice believed by the Administrative Agent in good faith to be from
the Administrative Borrower (or from any Authorized Officer thereof designated
in writing purportedly from the Administrative Borrower to the Administrative
Agent).  Each Borrower hereby waives the right to dispute the Administrative
Agent’s record of the terms of any such telephonic Notice of Borrowing.  The
Administrative Agent and each Lender shall be entitled to rely conclusively on
any Authorized Officer’s authority to request a Loan on behalf of the Borrowers
until the Administrative Agent receives written notice to the contrary.  The
Administrative Agent and the Lenders shall have no duty to verify the
authenticity of the signature appearing on any written Notice of Borrowing.
 
 
43

--------------------------------------------------------------------------------

 
 
(b)          Each Notice of Borrowing pursuant to this Section 2.02 shall be
irrevocable and the Borrowers shall be bound to make a borrowing in accordance
therewith.
 
(c)          The Loans under this Agreement shall be made by the Lenders
simultaneously and proportionately to their Pro Rata Shares of the Total
Commitment, it being understood that no Lender shall be responsible for any
default by any other Lender in that other Lender’s obligations to make a Loan
requested hereunder, nor shall the Commitment of any Lender be increased or
decreased as a result of the default by any other Lender in that other Lender’s
obligation to make a Loan requested hereunder, and each Lender shall be
obligated to make the Loans required to be made by it by the terms of this
Agreement regardless of the failure by any other Lender.
 
Section 2.03         Repayment of Loans; Evidence of Debt.  (a)  The outstanding
unpaid principal amount of the Loan, and all accrued and unpaid interest
thereon, shall be due and payable on the earlier of (i) the Final Maturity Date
and (ii) the date on which the Loan is declared due and payable pursuant to the
terms of this Agreement.
 
(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from the Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of the Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
 
(d)          The entries made in the accounts maintained pursuant to Section
2.03(b) or Section 2.03(c) shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that (i) the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement and (ii) in the event
of any conflict between the entries made in the accounts maintained pursuant to
Section 2.03(b) and the accounts maintained pursuant to Section 2.03(c), the
accounts maintained pursuant to Section 2.03(c) shall govern and control.
 
 
44

--------------------------------------------------------------------------------

 
 
(e)          Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrowers shall execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) in a form furnished
by the Collateral Agent and reasonably acceptable to the Administrative
Borrower.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section
12.07) be represented by one or more promissory notes in such form payable to
the order of the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).
 
Section 2.04          Interest.
 
(a)          Interest Rate.
 
(i)           The Loans shall be LIBOR Rate Loans, and shall bear interest on
the principal amount thereof from time to time outstanding, from the date of the
Loan until repaid, at a rate per annum equal to the LIBOR Rate for the Interest
Period in effect for the Loan plus the Applicable Margin.  For the avoidance of
doubt, upon the termination of any Interest Period, a new Interest Period shall
automatically commence.
 
(ii)          Notwithstanding the foregoing, if LIBOR Rate Loans are not
permitted to be made under this Agreement pursuant to the provisions of Section
2.11(b), the Loan shall be a Reference Rate Loan, and shall bear interest on the
principal amount thereof from time to time outstanding, from the date on which
the Loan is required to become a Reference Rate Loan pursuant to the provisions
of Section 2.11(b), until the Loan is repaid, at a rate per annum equal to the
Reference Rate plus the Applicable Margin.
 
(b)          Default Interest.  To the extent permitted by law and
notwithstanding anything to the contrary in this Section, upon the occurrence
and during the continuance of an Event of Default, the principal of, and all
accrued and unpaid interest on, all Loans, fees, indemnities or any other
Obligations of the Loan Parties under this Agreement and the other Loan
Documents, shall bear interest, from the date such Event of Default occurred
until the date such Event of Default is waived in writing in accordance
herewith, at a rate per annum equal at all times to the Post-Default Rate.
 
(c)          Interest Payment.  Interest on the Loan shall be payable (i)
monthly, in arrears, on the first day of each month, commencing on the first day
of the month following the month in which the Loan is made and (ii) at maturity
(whether upon demand, by acceleration or otherwise).  Interest at the
Post-Default Rate shall be payable on demand.  Each Borrower hereby authorizes
the Administrative Agent to, and the Administrative Agent may, from time to
time, charge the Loan Account pursuant to Section 4.01 with the amount of any
interest payment due hereunder.
 
 
45

--------------------------------------------------------------------------------

 
 
(d)          General.  All interest shall be computed on the basis of a year of
360 days for the actual number of days, including the first day but excluding
the last day, elapsed.
 
Section 2.05          Reduction of Commitment; Prepayment of Loans.
 
(a)          Reduction of Commitments.  The Total Commitment shall terminate
upon the earlier of the making of the Loan on the Effective Date and 5:00 p.m.
(New York City time) on October 2, 2015.
 
(b)          Optional Prepayment.
 
(i)          The Borrowers may, at any time and from time to time, upon at least
5 Business Days’ prior written notice to the Administrative Agent, prepay the
principal of the Loan, in whole or in part.  Each prepayment made pursuant to
this Section 2.05(b)(i) shall be accompanied by the payment of (A) accrued
interest to the date of such payment on the amount prepaid and (B) the
Applicable Premium payable in connection with such prepayment of the Loan.
 
(ii)          Termination of Agreement.  The Borrowers may, upon at least 30
days’ prior written notice to the Administrative Agent, terminate this Agreement
by paying to the Administrative Agent, in cash, the Obligations in full, plus
the Applicable Premium payable in connection with such termination of this
Agreement.  If the Administrative Borrower has sent a notice of termination
pursuant to this Section 2.05(b)(ii), then the Borrowers shall be obligated to
repay the Obligations, in full, plus the Applicable Premium payable in
connection with such termination of this Agreement on the date set forth as the
date of termination of this Agreement in such notice.  For the avoidance of
doubt, it is understood and agreed that the termination of this Agreement and
the repayment of the Obligations shall have no effect on the Equity Documents,
which shall remain in full force and effect.
 
 
46

--------------------------------------------------------------------------------

 
 
(c)          Mandatory Prepayment.
 
(i)           Contemporaneously with the delivery to the Agents and the Lenders
of audited annual financial statements pursuant to Section 7.01(a)(iii),
commencing with the delivery to the Agents and the Lenders of the financial
statements for the Fiscal Year ended December 31, 2016 or, if such financial
statements are not delivered to the Agents and the Lenders on the date such
statements are required to be delivered pursuant to Section 7.01(a)(iii), on the
date such statements are required to be delivered to the Agents and the Lenders
pursuant to Section 7.01(a)(iii), the Borrowers shall prepay the outstanding
principal amount of the Loans in accordance with Section 2.05(d) in an amount
equal to the lesser of $5,000,000 and an amount equal to 50% of the Excess Cash
Flow of the Parent and its Subsidiaries for such Fiscal Year.
 
(ii)          Immediately upon any Disposition (excluding Dispositions which
qualify as Permitted Dispositions under clauses (a), (b), (c), (d), (e), (f),
(g) or (h) of the definition of Permitted Disposition) by any Loan Party or its
Subsidiaries, the Borrowers shall prepay the outstanding principal amount of the
Loans in accordance with Section 2.05(d) in an amount equal to 100% of the Net
Cash Proceeds received by such Person in connection with such Disposition to the
extent that the aggregate amount of Net Cash Proceeds received by all Loan
Parties and their Subsidiaries (and not paid to the Administrative Agent as a
prepayment of the Loans) shall exceed for all such Dispositions $250,000 in any
Fiscal Year.  Nothing contained in this Section 2.05(c)(ii) shall permit any
Loan Party or any of its Subsidiaries to make a Disposition of any property
other than in accordance with Section 7.02(c)(ii).
 
(iii)         Upon the issuance or incurrence by any Loan Party or any of its
Subsidiaries of any Indebtedness (other than Permitted Indebtedness), the
Borrowers shall prepay the outstanding amount of the Loans in accordance with
Section 2.05(d) in an amount equal to 100% of the Net Cash Proceeds received by
such Person in connection therewith.  The provisions of this Section
2.05(c)(iii) shall not be deemed to be implied consent to any such issuance,
incurrence or sale otherwise prohibited by the terms and conditions of this
Agreement.
 
(iv)         Upon the receipt by any Loan Party or any of its Subsidiaries of
any Insurance Receipts, the Borrowers shall prepay the outstanding principal of
the Loans in accordance with Section 2.05(d) in an amount equal to 100% of the
Net Cash Proceeds received by such Person in connection therewith.
 
(v)          Notwithstanding the foregoing, with respect to Net Cash Proceeds
received by any Loan Party or any of its Subsidiaries in connection with a
Disposition or the receipt of Insurance Receipts that are required to be used to
prepay the Obligations pursuant to Section 2.05(c)(ii) or Section 2.05(c)(iv),
as the case may be, up to $500,000 in the aggregate in any Fiscal Year of the
Net Cash Proceeds from all such Dispositions and up to $1,500,000 in the
aggregate in any Fiscal Year of the Net Cash Proceeds from all such Insurance
Receipts shall not be required to be so used to prepay the Obligations to the
extent that such Net Cash Proceeds are used to replace, repair or restore
properties or assets (other than current assets) used in such Person’s business,
provided that (A) no Default or Event of Default has occurred and is continuing
on the date such Person receives such Net Cash Proceeds, (B) the Administrative
Borrower delivers a certificate to the Administrative Agent within 5 days after
such Disposition or loss, destruction or taking, as the case may be, stating
that such Net Cash Proceeds shall be used to replace, repair or restore
properties or assets used in such Person’s business within a period specified in
such certificate not to exceed 270 days after the date of receipt of such Net
Cash Proceeds (which certificate shall set forth estimates of the Net Cash
Proceeds to be so expended), (C) such Net Cash Proceeds are deposited in an
account subject to a Control Agreement, and (D) upon the earlier of (1) the
expiration of the period specified in the relevant certificate furnished to the
Administrative Agent pursuant to clause (B) above or (2) the occurrence of a
Default or an Event of Default, such Net Cash Proceeds, if not theretofore so
used, shall be used to prepay the Obligations in accordance with Section
2.05(c)(ii) or Section 2.05(c)(iv) as applicable.
 
(d)          Application of Payments.  Each prepayment pursuant to
subsections (c)(i), (c)(ii), (c)(iii), (c)(iv) above shall be applied to the
outstanding principal amount of the Loan, until paid in full.  Notwithstanding
the foregoing, after the occurrence and during the continuance of an Event of
Default, if the Administrative Agent has elected, or has been directed by the
Collateral Agent or the Required Lenders, to apply payments in respect of any
Obligations in accordance with Section 4.03(b), prepayments required under
Section 2.05(c) shall be applied in the manner set forth in Section 4.03(b).
 
 
47

--------------------------------------------------------------------------------

 
 
(e)          Waivable Mandatory Prepayments.  Anything contained herein to the
contrary notwithstanding, in the event the Borrowers are required to make any
mandatory prepayment (a “Waivable Mandatory Prepayment”) of the Loans, not less
than three Business Days prior to the date (the “Required Prepayment Date”) on
which Borrowers are required to make such Waivable Mandatory Prepayment, the
Administrative Borrower shall notify the Administrative Agent of the amount of
such prepayment, and the Administrative Agent will promptly thereafter notify
each Lender of the amount of such Lender’s Pro Rata Share of such Waivable
Mandatory Prepayment and such Lender’s option to refuse such amount (the
“Refusal Option”).  Each such Lender may exercise the Refusal Option by giving
written notice to the Administrative Borrower and each Agent of its election to
do so on or before the first Business Day prior to the Required Prepayment Date
(it being understood that any Lender which does not notify the Administrative
Borrower and each Agent of its election to exercise the Refusal Option on or
before the first Business Day prior to the Required Prepayment Date shall be
deemed to have elected, as of such date, not to exercise the Refusal
Option).  On the Required Prepayment Date, the Borrowers shall pay to
Administrative Agent the amount of the Waivable Mandatory Prepayment, which
amount shall be applied (i) in an amount equal to that portion of the Waivable
Mandatory Prepayment payable to those Lenders that have elected not to exercise
the Refusal Option, to prepay the Loans of such Lenders (which prepayment shall
be applied in accordance with clause (d) above), and (ii) to the extent of any
excess, to the Borrowers for working capital and general corporate purposes.
 
(f)          Interest and Fees.  Any prepayment made pursuant to this Section
2.05 shall be accompanied by (i) accrued interest on the principal amount being
prepaid to the date of prepayment, (ii) any Funding Losses payable pursuant to
Section 2.08, (iii) the Applicable Premium payable in connection with such
prepayment of the Loans to the extent required under Section 2.06(a) and (iv) if
such prepayment would reduce the amount of the outstanding Loans to zero, such
prepayment shall be accompanied by the payment of all fees accrued to such date
pursuant to Section 2.06.
 
(g)          Cumulative Prepayments.  Except as otherwise expressly provided in
this Section 2.05, payments with respect to any subsection of this Section 2.05
are in addition to payments made or required to be made under any other
subsection of this Section 2.05.
 
Section 2.06          Fees.
 
(a)          Applicable Premium.
 
(i)           Upon the occurrence of an Applicable Premium Trigger Event, the
Borrower shall pay to the Administrative Agent, for the account of the Lenders
in accordance with their Pro Rata Shares, the Applicable Premium.
 
(ii)          Any Applicable Premium payable in accordance with this Section
2.06(a) shall be presumed to be equal to the liquidated damages sustained by the
Lenders as the result of the occurrence of the Applicable Premium Trigger Event
and the Loan Parties agree that it is reasonable under the circumstances
currently existing.  THE LOAN PARTIES EXPRESSLY WAIVE THE PROVISIONS OF ANY
PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION
OF THE FOREGOING APPLICABLE PREMIUM IN CONNECTION WITH ANY ACCELERATION.
 
 
48

--------------------------------------------------------------------------------

 
 
(iii)         The Loan Parties expressly agree that:  (A) the Applicable Premium
is reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (B) the Applicable
Premium shall be payable notwithstanding the then prevailing market rates at the
time payment is made; (C) there has been a course of conduct between the Lenders
and the Loan Parties giving specific consideration in this transaction for such
agreement to pay the Applicable Premium; (D) the Loan Parties shall be estopped
hereafter from claiming differently than as agreed to in this paragraph; (E)
their agreement to pay the Applicable Premium is a material inducement to
Lenders to provide the Commitments and make the Loans; and (F) the Applicable
Premium represents a good faith, reasonable estimate and calculation of the lost
profits or damages of the Agents and the Lenders and that it would be
impractical and extremely difficult to ascertain the actual amount of damages to
the Agents and the Lenders or profits lost by the Agents and the Lenders as a
result of such Applicable Premium Trigger Event.
 
(iv)         Nothing contained in this Section 2.06(a) shall permit any
prepayment of the Loans or reduction of the Commitments not otherwise permitted
by the terms of this Agreement or any other Loan Document.
 
(b)          Audit and Collateral Monitoring Fees.  The Borrowers acknowledge
that pursuant to Section 7.01(f), representatives of the Agents may visit any or
all of the Loan Parties and/or conduct inspections, audits, physical counts,
valuations, appraisals, environmental site assessments and/or examinations of
any or all of the Loan Parties at any time and from time to time.  The Borrowers
agree to pay (i) $1,500 per day per examiner plus the examiner’s out-of-pocket
costs and reasonable expenses incurred in connection with all such visits,
inspections, audits, physical counts, valuations, appraisals, environmental site
assessments and/or examinations and (ii) the cost of all visits, inspections,
audits, physical counts, valuations, appraisals, environmental site assessments
and/or examinations conducted by a third party on behalf of the Agents.
 
(c)          Fee Letter.  As and when due and payable under the terms of the Fee
Letter, the Borrowers shall pay the fees set forth in the Fee Letter.
 
Section 2.07          [Intentionally Omitted].
 
Section 2.08          Funding Losses; No Match Funding Requirement.
 
(a)          In connection with each LIBOR Rate Loan, the Borrowers shall
indemnify, defend, and hold the Agents and the Lenders harmless against any
loss, cost, or expense incurred by any Agent or any Lender as a result of (a)
the payment of any principal of any LIBOR Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of any mandatory
prepayment required pursuant to Section 2.05(c), or any application of payments
or proceeds of Collateral in accordance with Section 4.03 or Section 4.04 or for
any other reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof), (b) the conversion of any LIBOR Rate Loan other than on the last day of
the Interest Period applicable thereto (including as a result of a Default or an
Event of Default), or (c) the failure to borrow any LIBOR Rate Loan on the date
specified in the Notice of Borrowing delivered pursuant hereto (such losses,
costs, and expenses, collectively, “Funding Losses”).  Funding Losses shall,
with respect to any Agent or any Lender, be deemed to equal the amount
reasonably determined by such Agent or such Lender to be the excess, if any, of
(i) the amount of interest that would have accrued on the principal amount of
such LIBOR Rate Loan had such event not occurred, at the LIBOR Rate that would
have been applicable thereto, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, for the period that would have been the Interest Period
therefor), minus (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which such Agent or such Lender
would be offered were it to be offered, at the commencement of such period,
Dollar deposits of a comparable amount and period in the London interbank
market.  A certificate of an Agent or a Lender delivered to the Administrative
Borrower setting forth any amount or amounts that such Agent or such Lender is
entitled to receive pursuant to this Section 2.08 shall be conclusive absent
manifest error.
 
 
49

--------------------------------------------------------------------------------

 
 
(b)          Anything to the contrary contained herein notwithstanding, neither
any Agent nor any Lender, nor any of their participants, is required actually to
acquire eurodollar deposits to fund or otherwise match fund any Obligation as to
which interest accrues at the LIBOR Rate.  The provisions of this Article II
shall apply as if each Lender or its participants had match funded any
Obligation as to which interest is accruing at the LIBOR Rate by acquiring
eurodollar deposits for each Interest Period in the amount of the LIBOR Rate
Loans.
 
Section 2.09          Taxes.  (a)  Any and all payments by or on account of any
Loan Party hereunder or under any other Loan Document shall be made free and
clear of and without deduction for any and all Taxes, except as required by
applicable law.  If any Loan Party shall be required (as determined in the good
faith discretion of the applicable Withholding Agent) to deduct any Taxes from
or in respect of any sum payable hereunder to any Secured Party (or any
transferee or assignee thereof, including a participation holder (any such
entity, a “Transferee”)), (i) the applicable Withholding Agent shall make such
deductions and (ii) the applicable Withholding Agent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law and (iii) if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased by the amount (an “Additional Amount”)
necessary such that after making all required deductions (including deductions
applicable to additions sums payable under this Section 2.09) such Secured Party
(or such Transferee receives the amount equal to the sum it would have received
had no such deductions been made.
 
(b)          In addition, each Loan Party agrees to pay to the relevant
Governmental Authority in accordance with applicable law any Other Taxes.  Each
Loan Party shall deliver to each Secured Party official receipts in respect of
any Taxes or Other Taxes payable hereunder promptly after payment of such Taxes
or Other Taxes.
 
(c)          The Loan Parties hereby jointly and severally indemnify and agree
to hold each Secured Party harmless from and against Indemnified Taxes
(including, without limitation, Indemnified Taxes imposed on any amounts payable
under this Section 2.09, but excluding Excluded Taxes under all circumstances)
paid by such Person, whether or not such Indemnified Taxes were correctly or
legally asserted.  Such indemnification shall be paid within 30 days from the
date on which any such Person makes written demand therefore specifying in
reasonable detail the nature and amount of such Indemnified Taxes.
 
 
50

--------------------------------------------------------------------------------

 
 
(d)          Each Lender (or Transferee) that is a U.S. Person, as defined in
Section 7701(a)(30) of the Internal Revenue Code and is not an exempt recipient
within the meaning of Treasury Regulations Section 1.6049-4(c), shall deliver to
the Administrative Borrower and the Agents (in such number of properly completed
and duly executed originals as shall be requested by the recipients) U.S.
Internal Revenue Service Form W-9, or any successor form that such person is
entitled to provide, establishing that such Lender (or Transferee) is not
subject to U.S. Federal backup withholding tax.
 
(e)          Each Lender (or Transferee) that is not a U.S. Person (a “Non-U.S.
Lender”) agrees that it shall, no later than the Effective Date (or, in the case
of a Lender which becomes a party hereto pursuant to Section 12.07 hereof after
the Effective Date, promptly after the date upon which such Lender becomes a
party hereto) deliver to the Agents (in such number of properly completed and
duly executed originals as shall be reasonably requested by the recipients)
either U.S. Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI or W-8IMY or
any subsequent versions thereof or successors thereto, in each case claiming
complete exemption from, or reduced rate of, U.S. Federal withholding tax on
payments of interest hereunder.  In addition, in the case of a Non-U.S. Lender
claiming exemption from U.S. Federal withholding tax under Section 871(h) or
881(c) of the Internal Revenue Code, such Non-U.S. Lender hereby represents to
the Agents and the Borrowers that such Non-U.S. Lender is not a bank for
purposes of Section 881(c) of the Internal Revenue Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code) of the Parent and is not a controlled foreign corporation related to the
Parent (within the meaning of Section 864(d)(4) of the Internal Revenue Code),
and such Non-U.S. Lender agrees that it shall promptly notify the Agents in the
event any such representation is no longer accurate.  Such forms shall be
delivered by each Non-U.S. Lender (i) on or before the date it becomes a party
to this Agreement (or, in the case of a Transferee that is a participation
holder, on or before the date such participation holder becomes a Transferee
hereunder) and (ii) on or before the date, if any, such Non-U.S. Lender changes
its applicable lending office by designating a different lending office (a “New
Lending Office”).  In addition, such Lender (or Transferee) or Agent shall
deliver such forms within 20 days after receipt of a written request therefor
from the Administrative Borrower or any Agent, the assigning Lender or the
Lender granting a participation, as applicable.  Notwithstanding any other
provision of this Section 2.09, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this Section 2.09(e) that such Non-U.S. Lender is
not legally able to deliver.
 
(f)          Any Secured Party (or Transferee) claiming any indemnity payment or
additional payment amounts payable pursuant to this Section 2.09 shall use
reasonable efforts (consistent with legal and regulatory restrictions) to file
any certificate or document reasonably requested in writing by the
Administrative Borrower or to change the jurisdiction of its applicable lending
office if the making of such a filing or change would avoid the need for or
reduce the amount of any such indemnity payment or additional amount that may
thereafter accrue, would not require such Secured Party (or Transferee) to
disclose any information such Secured Party (or Transferee) deems confidential
and would not, in the sole determination of such Secured Party (or Transferee),
be otherwise disadvantageous to such Secured Party (or Transferee).
 
 
51

--------------------------------------------------------------------------------

 
 
(g)          If any Secured Party (or a Transferee) shall become aware that it
is entitled to claim a refund from a Governmental Authority in respect of
Indemnified Taxes with respect to which any Loan Party has made an indemnity
payment or paid additional amounts, pursuant to this Section 2.09, it shall
promptly notify the Administrative Borrower of the availability of such refund
claim and shall, within 30 days after receipt of a request by the Administrative
Borrower, make a claim to such Governmental Authority for such refund at the
Loan Parties’ expense.  If any Secured Party (or a Transferee) receives a refund
(including pursuant to a claim for refund made pursuant to the preceding
sentence) in respect of any Indemnified Taxes with respect to which any Loan
Party has made an Indemnity payment or paid additional amounts pursuant to this
Section 2.09, it shall within 30 days from the date of such receipt pay over
such refund (including any interest paid by the relevant Governmental Authority
with respect to such refund) to the Administrative Borrower, net of all
out-of-pocket expenses of such Secured Party (or Transferee).
 
(h)          If a payment made to a Lender (or Transferee) or any Agent under
any Loan Document would be subject to U.S. Federal withholding tax imposed by
FATCA if such Lender (or Transferee) or Agent were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Lender (or
Transferee) or Agent shall deliver to the Administrative Borrower and the Agents
at the time or times prescribed by law and at such time or times reasonably
requested by the Administrative Borrower or the Agents such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Administrative Borrower or the Agents
as may be necessary for the Administrative Borrower and the Agents to comply
with their obligations under FATCA and to determine that such Lender (or
Transferee) or Agent has complied with its obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (h), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.  Any forms, certifications or other
documentation under this clause (h) shall be delivered by each Lender (or
Transferee) and each Agent.
 
(i)          The obligations of the Loan Parties under this Section 2.09 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
 
Section 2.10          Increased Costs and Reduced Return.  (a)  If any Secured
Party shall have determined that any Change in Law shall (i) subject such
Secured Party, or any Person controlling such Secured Party to any tax, duty or
other charge with respect to this Agreement or any Loan made by such Agent or
such Lender, or change the basis of taxation of payments to such Secured Party
or any Person controlling such Secured Party of any amounts payable hereunder
(except for taxes on the overall net income of such Secured Party or any Person
controlling such Secured Party), (ii) impose, modify or deem applicable any
reserve, special deposit or similar requirement against any Loan or against
assets of or held by, or deposits with or for the account of, or credit extended
by, such Secured Party or any Person controlling such Secured Party or
(iii) impose on such Secured Party or any Person controlling such Secured Party
any other condition regarding this Agreement or any Loan, and the result of any
event referred to in clauses (i), (ii) or (iii) above shall be to increase the
cost to such Secured Party of making any Loan, or agreeing to make any Loan, or
to reduce any amount received or receivable by such Secured Party hereunder,
then, upon demand by such Secured Party, the Borrowers shall pay to such Secured
Party such additional amounts as will compensate such Secured Party for such
increased costs or reductions in amount.
 
 
52

--------------------------------------------------------------------------------

 
 
(b)          If any Secured Party shall have determined that any Change in Law
either (i) affects or would affect the amount of capital required or expected to
be maintained by such Secured Party or any Person controlling such Secured
Party, and such Secured Party determines that the amount of such capital is
increased as a direct or indirect consequence of any Loans made or maintained,
such Secured Party’s or such other controlling Person’s other obligations
hereunder, or (ii) has or would have the effect of reducing the rate of return
on such Secured Party’s or such other controlling Person’s capital to a level
below that which such Secured Party or such controlling Person could have
achieved but for such circumstances as a consequence of any Loans made or
maintained, or any agreement to make Loans, or such Secured Party’s or such
other controlling Person’s other obligations hereunder (in each case, taking
into consideration, such Secured Party’s or such other controlling Person’s
policies with respect to capital adequacy), then, upon demand by such Secured
Party, the Borrowers shall pay to such Secured Party from time to time such
additional amounts as will compensate such Secured Party for such cost of
maintaining such increased capital or such reduction in the rate of return on
such Secured Party’s or such other controlling Person’s capital.
 
(c)          All amounts payable under this Section 2.10 shall bear interest
from the date that is 10 days after the date of demand by any Secured Party
until payment in full to such Secured Party at the Reference Rate.  A
certificate of such Secured Party claiming compensation under this Section 2.10,
specifying the event herein above described and the nature of such event shall
be submitted by such Secured Party to the Administrative Borrower, setting forth
the additional amount due and an explanation of the calculation thereof, and
such Secured Party’s reasons for invoking the provisions of this Section 2.10,
and shall be final and conclusive absent manifest error.
 
(d)          The obligations of the Loan Parties under this Section 2.10 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
 
Section 2.11          Changes in Law; Impracticability or Illegality.
 
(a)          The LIBOR Rate may be adjusted by the Administrative Agent with
respect to any Lender on a prospective basis to take into account any additional
or increased costs to such Lender of maintaining or obtaining any eurodollar
deposits or increased costs due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in tax laws (except changes of general applicability in corporate income
tax laws) and changes in the reserve requirements imposed by the Board,
excluding the Reserve Percentage, which additional or increased costs would
increase the cost of funding loans bearing interest at the LIBOR Rate.  In any
such event, the affected Lender shall give the Administrative Borrower and the
Administrative Agent notice of such a determination and adjustment and the
Administrative Agent promptly shall transmit the notice to each other Lender
and, upon its receipt of the notice from the affected Lender, the Administrative
Borrower may, by notice to such affected Lender (i) require such Lender to
furnish to the Administrative Borrower a statement setting forth the basis for
adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (ii) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under Section 2.09).
 
 
53

--------------------------------------------------------------------------------

 
 
(b)          In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to the Administrative
Borrower and the Administrative Agent, and the Administrative Agent promptly
shall transmit the notice to each other Lender and (i) in the case of any LIBOR
Rate Loans of such Lender that are outstanding, the date specified in such
Lender’s notice shall be deemed to be the last day of the Interest Period of
such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Reference Rate
Loans hereunder, and (ii) after the date specified in such Lender’s notice, all
Loans shall be Reference Rate Loans until such Lender determines that it would
no longer be unlawful or impractical to fund or maintain LIBOR Rate Loans.
 
(c)          The obligations of the Loan Parties under this Section 2.11 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
 
ARTICLE III

 
[INTENTIONALLY OMITTED]
 
ARTICLE IV

 
APPLICATION OF PAYMENTS; DEFAULTING LENDERS; JOINT AND SEVERAL LIABILITY OF
BORROWERS
 
Section 4.01         Payments; Computations and Statements.  (a)  The Borrowers
will make each payment under this Agreement not later than 12:00 noon (New York
City time) on the day when due, in lawful money of the United States of America
and in immediately available funds, to the Administrative Agent’s Account.  All
payments received by the Administrative Agent after 12:00 noon (New York City
time) on any Business Day will be credited to the Loan Account on the next
succeeding Business Day.  All payments shall be made by the Borrowers without
set-off, counterclaim, recoupment, deduction or other defense to the Agents and
the Lenders.  After receipt, the Administrative Agent will promptly thereafter
cause to be distributed like funds relating to the payment of principal ratably
to the Lenders in accordance with their Pro Rata Shares and like funds relating
to the payment of any other amount payable to any Lender to such Lender, in each
case to be applied in accordance with the terms of this Agreement.  The Lenders
and the Borrowers hereby authorize the Administrative Agent to, and the
Administrative Agent may, from time to time, charge the Loan Account of the
Borrowers with any amount due and payable by the Borrowers under any Loan
Document.  Each of the Lenders and the Borrowers agrees that the Administrative
Agent shall have the right to make such charges whether or not any Default or
Event of Default shall have occurred and be continuing.  Any amount charged to
the Loan Account of the Borrowers shall be deemed to be Obligations
hereunder.  Whenever any payment to be made under any such Loan Document shall
be stated to be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall in
such case be included in the computation of interest or fees, as the case may
be.  All computations of fees shall be made by the Administrative Agent on the
basis of a year of 360 days for the actual number of days.  Each determination
by the Administrative Agent of an interest rate or fees hereunder shall be
conclusive and binding for all purposes in the absence of manifest error.
 
 
54

--------------------------------------------------------------------------------

 
 
(b)          The Administrative Agent shall provide the Administrative Borrower,
promptly after the end of each calendar month, a summary statement (in the form
from time to time used by the Administrative Agent) of the opening and closing
daily balances in the Loan Account of the Borrowers during such month, the
amounts and dates of all Loans made to the Borrowers during such month, the
amounts and dates of all payments on account of the Loans to the Borrowers
during such month and the Loans to which such payments were applied, the amount
of interest accrued on the Loans to the Borrowers during such month, and the
amount and nature of any charges to the Loan Account made during such month on
account of fees, commissions, expenses and other Obligations.  All entries on
any such statement shall be presumed to be correct and, 30 days after the same
is sent, shall be final and conclusive absent manifest error.
 
Section 4.02         Sharing of Payments.  If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of any Obligation in excess of its ratable
share of payments on account of similar obligations obtained by all the Lenders,
such Lender shall forthwith purchase from the other Lenders such participations
in such similar obligations held by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that (a) if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and each Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid by the purchasing Lender
in respect of the total amount so recovered and (b) the provisions of this
Section shall not be construed to apply to (i) any payment made by the Borrowers
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), or (ii) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans, other than to any
Loan Party or any Subsidiary thereof (as to which the provisions of this Section
shall apply).  The Borrowers agree that any Lender so purchasing a participation
from another Lender pursuant to this Section may, to the fullest extent
permitted by law, exercise all of its rights (including the Lender’s right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrowers in the amount of such participation.
 
 
55

--------------------------------------------------------------------------------

 
 
Section 4.03          Apportionment of Payments.  Subject to any written
agreement among the Agents and/or the Lenders:
 
(a)          All payments of principal and interest in respect of outstanding
Loans, all payments of fees (other than the fees set forth in Section 2.06
hereof) and all other payments in respect of any other Obligations, shall be
allocated by the Administrative Agent among such of the Lenders as are entitled
thereto, in proportion to their respective Pro Rata Shares or otherwise as
provided herein or, in respect of payments not made on account of Loans, as
designated by the Person making payment when the payment is made.
 
(b)          After the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and upon the direction of the Collateral
Agent or the Required Lenders shall, apply all payments in respect of any
Obligations, including without limitation, all proceeds of the Collateral,
subject to the provisions of this Agreement, (i) first, ratably to pay the
Obligations in respect of any fees, expense reimbursements, indemnities and
other amounts then due and payable to the Agents until paid in full; (ii)
second, to pay interest then due and payable in respect of the Collateral Agent
Advances until paid in full; (iii) third, to pay principal of the Collateral
Agent Advances until paid in full; (iv) fourth, ratably to pay the Obligations
in respect of any fees, expense reimbursements, indemnities and other amounts
then due and payable to the Lenders until paid in full; (v) fifth, ratably to
pay interest then due and payable in respect of the Loan until paid in full;
(vi) sixth, ratably to pay principal of the Loan until paid in full; and (vii)
seventh, to the ratable payment of all other Obligations then due and payable.
 
(c)          For purposes of Section 4.03(b) (other than clause (vii) thereof),
“paid in full” means payment in cash of all amounts owing under the Loan
Documents according to the terms thereof, including loan fees, service fees,
professional fees, interest (and specifically including interest accrued after
the commencement of any Insolvency Proceeding), default interest, interest on
interest, and expense reimbursements, whether or not same would be or is allowed
or disallowed in whole or in part in any Insolvency Proceeding, except to the
extent that default or overdue interest (but not any other interest) and loan
fees, each arising from or related to a default, are disallowed in any
Insolvency Proceeding; provided, however, that for the purposes of clause (vii),
“paid in full” means payment in cash of all amounts owing under the Loan
Documents according to the terms thereof, including loan fees, service fees,
professional fees, interest (and specifically including interest accrued after
the commencement of any Insolvency Proceeding), default interest, interest on
interest, and expense reimbursements, whether or not the same would be or is
allowed or disallowed in whole or in part in any Insolvency Proceeding.
 
(d)          In the event of a direct conflict between the priority provisions
of this Section 4.03 and other provisions contained in any other Loan Document,
it is the intention of the parties hereto that both such priority provisions in
such documents shall be read together and construed, to the fullest extent
possible, to be in concert with each other.  In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 4.03 shall control and govern.
 
 
56

--------------------------------------------------------------------------------

 
 
Section 4.04          Defaulting Lenders.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:
 
(a)          Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in Section 12.02.
 
(b)          The Administrative Agent shall not be obligated to transfer to such
Defaulting Lender any payments made by any Borrower to the Administrative Agent
for such Defaulting Lender’s benefit.
 
(c)          Any such failure to fund by any Defaulting Lender shall constitute
a material breach by such Defaulting Lender of this Agreement and shall entitle
the Borrowers to replace the Defaulting Lender with one or more substitute
Lenders, and the Defaulting Lender shall have no right to refuse to be replaced
hereunder.  Such notice to replace the Defaulting Lender shall specify an
effective date for such replacement, which date shall not be later than 15
Business Days after the date such notice is given.  Prior to the effective date
of such replacement, the Defaulting Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Defaulting Lender being repaid
its share of the outstanding Obligations without any premium (including the
Applicable Premium) or penalty of any kind whatsoever.  If the Defaulting Lender
shall refuse or fail to execute and deliver any such Assignment and Acceptance
prior to the effective date of such replacement, the Defaulting Lender shall be
deemed to have executed and delivered such Assignment and Acceptance.  The
replacement of any Defaulting Lender shall be made in accordance with the terms
of Section 12.07.
 
(d)          The operation of this Section shall not be construed to increase or
otherwise affect the Commitments of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by any Borrower
of its duties and obligations hereunder to the Administrative Agent or to the
Lenders other than such Defaulting Lender.
 
(e)          This Section 4.04 shall remain effective with respect to such
Lender until either (i) the Obligations under this Agreement shall have been
declared or shall have become immediately due and payable or (ii) the
non-Defaulting Lenders, the Agents and the Borrowers shall have waived such
Defaulting Lender’s default in writing, and the Defaulting Lender makes its Pro
Rata Share of the applicable defaulted Loans and pays to the Agents all amounts
owing by such Defaulting Lender in respect thereof; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while such Lender was a Defaulting Lender; provided
further that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.
 
 
57

--------------------------------------------------------------------------------

 
 
Section 4.05          Administrative Borrower; Joint and Several Liability of
the Borrowers.
 
(a)          Each Borrower hereby irrevocably appoints the Parent as the
borrowing agent and attorney-in-fact for the Borrowers (the “Administrative
Borrower”) which appointment shall remain in full force and effect unless and
until the Agents shall have received prior written notice signed by all of the
Borrowers that such appointment has been revoked and that another Borrower has
been appointed Administrative Borrower.  Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (i) to provide to the Agents
and receive from the Agents all notices with respect to Loans obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement and (ii) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Loans and to exercise such other powers as
are reasonably incidental thereto to carry out the purposes of this
Agreement.  It is understood that the handling of the Loan Account and
Collateral of the Borrowers in a combined fashion, as more fully set forth
herein, is done solely as an accommodation to the Borrowers in order to utilize
the collective borrowing powers of the Borrowers in the most efficient and
economical manner and at their request, and that neither the Agents nor the
Lenders shall incur liability to the Borrowers as a result hereof.  Each
Borrower expects to derive benefit, directly or indirectly, from the handling of
the Loan Account and the Collateral in a combined fashion since the successful
operation of each Borrower is dependent on the continued successful performance
of the integrated group.
 
(b)          Each Borrower hereby accepts joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Agents and the Lenders under this Agreement
and the other Loan Documents, for the mutual benefit, directly and indirectly,
of each of the Borrowers and in consideration of the undertakings of the other
Borrowers to accept joint and several liability for the Obligations.  Each of
the Borrowers, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including, without limitation, any Obligations
arising under this Section 4.05), it being the intention of the parties hereto
that all of the Obligations shall be the joint and several obligations of each
of the Borrowers without preferences or distinction among them.  If and to the
extent that any of the Borrowers shall fail to make any payment with respect to
any of the Obligations as and when due or to perform any of the Obligations in
accordance with the terms thereof, then in each such event, the other Borrowers
will make such payment with respect to, or perform, such Obligation.  Subject to
the terms and conditions hereof, the Obligations of each of the Borrowers under
the provisions of this Section 4.05 constitute the absolute and unconditional,
full recourse Obligations of each of the Borrowers, enforceable against each
such Person to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement, the other Loan
Documents or any other circumstances whatsoever.
 
(c)          The provisions of this Section 4.05 are made for the benefit of the
Agents, the Lenders and their successors and assigns, and may be enforced by
them from time to time against any or all of the Borrowers as often as occasion
therefor may arise and without requirement on the part of the Agents, the
Lenders or such successors or assigns first to marshal any of its or their
claims or to exercise any of its or their rights against any of the other
Borrowers or to exhaust any remedies available to it or them against any of the
other Borrowers or to resort to any other source or means of obtaining payment
of any of the Obligations hereunder or to elect any other remedy.  The
provisions of this Section 4.05 shall remain in effect until all of the
Obligations shall have been paid in full or otherwise fully satisfied.
 
 
58

--------------------------------------------------------------------------------

 
 
(d)          Each of the Borrowers hereby agrees that it will not enforce any of
its rights of contribution or subrogation against the other Borrowers with
respect to any liability incurred by it hereunder or under any of the other Loan
Documents, any payments made by it to the Agents or the Lenders with respect to
any of the Obligations or any Collateral, until such time as all of the
Obligations have been paid in full in cash.  Any claim which any Borrower may
have against any other Borrower with respect to any payments to the Agents or
the Lenders hereunder or under any other Loan Documents are hereby expressly
made subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations.
 
ARTICLE V

 
CONDITIONS TO LOANS
 
Section 5.01          Conditions Precedent to Effectiveness.  This Agreement
shall become effective as of the Business Day (the ”Effective Date”) when each
of the following conditions precedent shall have been satisfied in a manner
satisfactory to the Agents:
 
(a)          Payment of Fees, Etc.  The Borrowers shall have paid on or before
the Effective Date all fees, costs, expenses and taxes then payable pursuant to
Section 2.06 and Section 12.04.
 
(b)          Representations and Warranties; No Event of Default.  The following
statements shall be true and correct:  (i) the representations and warranties
contained in Article VI and in each other Loan Document, certificate or other
writing delivered to any Secured Party pursuant hereto or thereto on or prior to
the Effective Date are true and correct on and as of the Effective Date in all
material respects as though made on and as of such date, except to the extent
that any such representation or warranty expressly relates solely to an earlier
date (in which case such representation or warranty shall be true and correct on
and as of such earlier date) and (ii) no Default or Event of Default shall have
occurred and be continuing on the Effective Date or would result from this
Agreement or the other Loan Documents becoming effective in accordance with its
or their respective terms.
 
(c)          Legality.  The making of the initial Loan shall not contravene any
law, rule or regulation applicable to any Secured Party.
 
(d)          Delivery of Documents.  The Collateral Agent shall have received on
or before the Effective Date the following, each in form and substance
satisfactory to the Collateral Agent and, unless indicated otherwise, dated the
Effective Date and, if applicable, duly executed by the Persons party thereto:
 
(i)           a Security Agreement, together with the original stock
certificates representing all of the Equity Interests and all promissory notes
required to be pledged thereunder, accompanied by undated stock powers executed
in blank and other proper instruments of transfer;
 
 
59

--------------------------------------------------------------------------------

 
 
(ii)          a UCC Filing Authorization Letter, together with evidence
satisfactory to the Collateral Agent of the filing of appropriate financing
statements on Form UCC-1 in such office or offices as may be necessary or, in
the opinion of the Collateral Agent, desirable to perfect the security interests
purported to be created by each Security Agreement and each Mortgage;
 
(iii)         the results of searches for any effective UCC financing
statements, tax Liens or judgment Liens filed against any Loan Party or its
property, which results shall not show any such Liens (other than Permitted
Liens acceptable to the Collateral Agent);
 
(iv)         a Perfection Certificate;
 
(v)          the Vegas.com Acquisition Collateral Assignment;
 
(vi)         the Disbursement Letter;
 
(vii)        the Fee Letter;
 
(viii)       the Intercompany Subordination Agreement;
 
(ix)          a Management Rights Agreement between the Loan Parties and each
Lender that is intended to qualify as a venture capital operating company under
the United States Department of Labor Regulation published at 29 C.F.R.
2510.3-101 (each a “VCOC Management Rights Agreement”);
 
(x)          each of the Equity Documents;
 
(xi)          (A) the Shareholder Letter, duly executed by the Administrative
Borrower, the Collateral Agent and DigiPac, and (B) the Side Letter, duly
executed by the Administrative Borrower and the Collateral Agent;
 
(xii)         a certificate of an Authorized Officer of each Loan Party,
certifying (A) as to copies of the Governing Documents of such Loan Party,
together with all amendments thereto (including, without limitation, a true and
complete copy of the charter, certificate of formation, certificate of limited
partnership or other publicly filed organizational document of each Loan Party
certified as of a recent date not more than 30 days prior to the Effective Date
by an appropriate official of the jurisdiction of organization of such Loan
Party which shall set forth the same complete name of such Loan Party as is set
forth herein and the organizational number of such Loan Party, if an
organizational number is issued in such jurisdiction), (B) as to a copy of the
resolutions or written consents of such Loan Party authorizing (1) the
borrowings hereunder and the transactions contemplated by the Loan Documents to
which such Loan Party is or will be a party, and (2) the execution, delivery and
performance by such Loan Party of each Loan Document to which such Loan Party is
or will be a party and the execution and delivery of the other documents to be
delivered by such Person in connection herewith and therewith, including,
without limitation, in the case of the Parent, the Warrants, (C) the names and
true signatures of the representatives of such Loan Party authorized to sign
each Loan Document (in the case of a Borrower, including, without limitation,
the Notice of Borrowing and all other notices under this Agreement and the other
Loan Documents) to which such Loan Party is or will be a party and the other
documents to be executed and delivered by such Loan Party in connection herewith
and therewith, together with evidence of the incumbency of such authorized
officers and (D) as to the matters set forth in Section 5.01(b);
 
 
60

--------------------------------------------------------------------------------

 
 
(xiii)       a certificate of the chief financial officer of the Parent
(A) attaching a copy of the Financial Statements and the Projections described
in Section 6.01(g)(ii) hereof and certifying as to the compliance with the
representations and warranties set forth in Section 6.01(g)(i) and Section
6.01(cc) and (B) certifying that after giving effect to all Loans to be made on
the Effective Date, all liabilities of the Loan Parties (other than those
identified to the Collateral Agent in writing prior to the date hereof) are
current;
 
(xiv)       a certificate of the chief financial officer of each Loan Party,
certifying as to the solvency of such Loan Party (after giving effect to the
Loans made on the Effective Date);
 
(xv)        a certificate of the appropriate official(s) of the jurisdiction of
organization and, except to the extent such failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect, each jurisdiction of
foreign qualification of each Loan Party certifying as of a recent date not more
than 30 days prior to the Effective Date as to the subsistence in good standing
of, and the payment of taxes by, such Loan Party in such jurisdictions, together
with, if requested by the Collateral Agent, written confirmation (where
available) on the Effective Date from such official(s) as to such matters;
 
(xvi)       an opinion of (A) Olshan Frome Wolosky LLP, counsel to the Loan
Parties, and Sklar Williams PLLC, Nevada counsel to the Loan Parties, in each
case, as to such matters as the Collateral Agent may reasonably request,
including, without limitation, the Warrants;
 
(xvii)      except as may otherwise be agreed by the Collateral Agent, evidence
of the insurance coverage required by Section 7.01 and the terms of each
Security Agreement and each Mortgage and such other insurance coverage with
respect to the business and operations of the Loan Parties as the Collateral
Agent may reasonably request, together with evidence of the payment of all
premiums due in respect thereof for such period as the Collateral Agent may
request;
 
(xviii)          evidence that on the Effective Date, concurrently with the
making of the Loan, the Parent and its Subsidiaries shall have (A) repaid in
full all Existing Indebtedness (or in the case of the Indebtedness described in
clauses (b), (c), (d) and (e) of the definition of Existing Indebtedness,
converted all of such Indebtedness into Qualified Equity Interests of the
Parent), (B) terminated any commitments to lend or make other extensions of
credit under the documents establishing or evidencing such Existing
Indebtedness, (C) delivered to Administrative Agent all documents or instruments
necessary to release all Liens securing Existing Indebtedness or other
obligations of the Parent and its Subsidiaries thereunder being repaid on the
Effective Date, and (D) made arrangements satisfactory to Administrative Agent
with respect to the cancellation of any letters of credit outstanding
thereunder.
 
 
61

--------------------------------------------------------------------------------

 
 
(xix)        evidence in form and substance reasonably satisfactory to the
Agents that (A) the Sharecare SPV has been formed as a special purpose entity on
terms satisfactory to the Agents, and (B) all of the Sharecare Equity owned by
the Parent has been transferred to the Sharecare SPV;
 
(xx)         (A) a certificate of an Authorized Officer of the Parent attaching
copies of the Bank of America Loan Documents (as amended and restated on the
Effective Date in form and substance satisfactory to the Agents), and certifying
that such documents are true and correct copies thereof and are in full force
and effect, and (B) evidence that all Liens securing the Bank of America Loan
Documents (other than Liens securing the cash collateral permitted pursuant to
clause (p) of the definition of Permitted Liens) have been released (or, if such
Liens are not released prior to the Effective Date, all documents necessary to
effect such releases, including, without limitation, all appropriate UCC-3
financing statements and intellectual property releases);
 
(xxi)        a Control Agreement with respect to the Cash Collateral Account,
duly executed by the Parent, the Collateral Agent, and Citibank, N.A.;
 
(xxii)       evidence of the resolution of the “Specified Dispute” (as defined
in the Vegas.com Acquisition Agreement) in form and substance satisfactory to
the Agents (it being understood that delivery of an invoice stating that payment
of the amount specified therein satisfies all payment obligations between the
parties thereto for all periods prior to September 30, 2015, along with evidence
of the payment of such invoice, shall be deemed to be satisfactory to the
Agents); and
 
(xxiii)      such other agreements, instruments, approvals, opinions and other
documents, each satisfactory to the Agents in form and substance, as any Agent
may reasonably request.
 
(e)          Material Adverse Effect.  The Collateral Agent shall have
determined, in its sole judgment, that no event or development shall have
occurred since December 31, 2014 which could reasonably be expected to have a
Material Adverse Effect.
 
(f)          Receipt of Vegas.com Acquisition Documents; Consummation of
Vegas.com Acquisition.  The Agents shall have received, in form and substance
reasonably satisfactory to them, (i) a copy of the Vegas.com Acquisition
Agreement and each other Vegas.com Acquisition Document, duly executed by the
parties thereto; (ii) evidence that the Vegas.com Acquisition will be
consummated in accordance with the terms of such Vegas.com Acquisition Documents
concurrently with the effectiveness of this Agreement.  Concurrently with the
making of the Loan, (i) the Parent shall have purchased pursuant to the
Vegas.com Acquisition Documents (no provision of which shall have been amended
or otherwise modified or waived in a manner adverse to the Parent, the Loan
Parties, the Agents or the Lenders without the prior written consent of the
Agents), and shall have become the owner, free and clear of all Liens other than
Permitted Liens, of all of the outstanding Equity Interests of Vegas.com, (ii) a
portion of the proceeds of the Loan shall have been applied to finance a portion
of the consideration for the Vegas.com Acquisition payable pursuant to the
Vegas.com Acquisition Documents for all of the outstanding Equity Interests of
Vegas.com and the closing and other costs relating thereto and (iii) each of the
Parent, Vegas.com and the Vegas.com Sellers shall have fully performed (or, with
the prior written consent of the Collateral Agent, received a waiver with
respect to) all of the obligations to be performed by it under the Vegas.com
Acquisition Documents. Without limiting the foregoing, the Agents shall have
received a certificate of the Parent, stating that (1) the Parent has delivered
to the Agents complete and correct copies of the Vegas.com Acquisition
Documents, including all schedules and exhibits thereto, (2) the Vegas.com
Acquisition Documents set forth the entire agreement and understanding of the
parties thereto relating to the subject matter thereof, and there are no other
agreements, arrangements or understandings, written or oral, relating to the
matters covered thereby, (3) the execution, delivery and performance of the
Vegas.com Acquisition Documents has been duly authorized by all necessary action
(including, without limitation, the obtaining of any consent of stockholders or
other holders of Equity Interests required by law or by any applicable corporate
or other organizational documents) on the part of each such Person, (4) no
authorization or approval or other action by, and no notice to filing with or
license from, any Governmental Authority is required for the consummation of
such sale other than such as have been obtained on or prior to the Effective
Date, (5) each Vegas.com Acquisition Document is the legal, valid and binding
obligation of the parties thereto, enforceable against such parties in
accordance with its terms, (6) all conditions precedent to the Vegas.com
Acquisition Agreement have been fulfilled or (with the prior written consent of
the Agents) waived, (7) no Vegas.com Acquisition Document has been amended or
otherwise modified in a manner adverse to the Parent, the Loan Parties, the
Agents or the Lenders and (8) there has been no breach of any material term or
condition of any Vegas.com Acquisition Document.
 
 
62

--------------------------------------------------------------------------------

 
 
(g)          Cash Collateral Account.  The Agents shall have received (i)
evidence, in form and substance reasonably satisfactory to them, of the
establishment of the Cash Collateral Account, (ii) immediately available funds
from the Borrowers, in an amount not less than $2,250,000, for deposit into the
Cash Collateral Account, and (iii) a Control Agreement with respect to the Cash
Collateral Account, which Control Agreement shall provide the Collateral Agent
with sole dominion and control over the Cash Collateral Account and the funds on
deposit therein.
 
(h)          Approvals.  All consents, authorizations and approvals of, and
filings and registrations with, and all other actions in respect of, any
Governmental Authority or other Person required in connection with the making of
the Loans or the conduct of the Loan Parties’ business shall have been obtained
and shall be in full force and effect.
 
(i)           Proceedings; Receipt of Documents.  All proceedings in connection
with the making of the initial Loan and the other transactions contemplated by
this Agreement and the other Loan Documents, and all documents incidental hereto
and thereto, shall be satisfactory to the Collateral Agent and its counsel, and
the Collateral Agent and such counsel shall have received all such information
and such counterpart originals or certified or other copies of such documents as
the Collateral Agent or such counsel may reasonably request.
 
 
63

--------------------------------------------------------------------------------

 
 
(j)           Due Diligence.  The Agents shall have completed their business,
legal and collateral due diligence with respect to each Loan Party and the
results thereof shall be acceptable to the Agents, in their sole and absolute
discretion.
 
(k)          Notices.  The Administrative Agent shall have received a Notice of
Borrowing pursuant to Section 2.02 hereof.
 
ARTICLE VI

 
REPRESENTATIONS AND WARRANTIES
 
Section 6.01          Representations and Warranties.  Each Loan Party hereby
represents and warrants to the Secured Parties as follows:
 
(a)          Organization, Good Standing, Etc.  Each Loan Party (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated and, in the
case of the Borrowers, to make the borrowings hereunder, and to execute and
deliver each Loan Document to which it is a party, and to consummate the
transactions contemplated thereby, and (iii) is duly qualified to do business
and is in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except (solely for the purposes of this
subclause (iii)) where the failure to be so qualified and in good standing could
reasonably be expected to have a Material Adverse Effect.
 
(b)          Authorization, Etc.  The execution, delivery and performance by
each Loan Party of each Loan Document to which it is or will be a party, (i)
have been duly authorized by all necessary action, (ii) do not and will not
contravene (A) any of its Governing Documents, (B) any applicable material
Requirement of Law or (C) any material provision of any material Contractual
Obligation binding on or otherwise affecting it or any of its properties, (iii)
do not and will not result in or require the creation of any Lien (other than
pursuant to any Loan Document) upon or with respect to any of its properties,
and (iv) do not and will not result in any default, noncompliance, suspension,
revocation, impairment, forfeiture or nonrenewal of any permit, license,
authorization or approval material to its operations or any of its properties.
 
(c)          Governmental Approvals.  No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required in connection with the due execution, delivery and performance by any
Loan Party of any Loan Document to which it is or will be a party other than
filings and recordings with respect to Collateral to be made, or otherwise
delivered to the Collateral Agent for filing or recordation, on the Effective
Date.
 
(d)          Enforceability of Loan Documents.  This Agreement is, and each
other Loan Document to which any Loan Party is or will be a party, when
delivered hereunder, will be, a legal, valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.
 
 
64

--------------------------------------------------------------------------------

 
 
(e)          Capitalization.  On the Effective Date, after giving effect to the
transactions contemplated hereby to occur on the Effective Date, the authorized
Equity Interests of the Parent and each of its Subsidiaries and the issued and
outstanding Equity Interests of the Parent and each of its Subsidiaries are as
set forth on Schedule 6.01(e).  All of the issued and outstanding shares of
Equity Interests of the Parent and each of its Subsidiaries have been validly
issued and are fully paid and nonassessable, and the holders thereof are not
entitled to any preemptive, first refusal or other similar rights.  All Equity
Interests of such Subsidiaries of the Parent are owned by the Parent free and
clear of all Liens (other than Permitted Specified Liens).  Except as described
on Schedule 6.01(e), there are no outstanding debt or equity securities of the
Parent or any of its Subsidiaries and no outstanding obligations of the Parent
or any of its Subsidiaries convertible into or exchangeable for, or warrants,
options or other rights for the purchase or acquisition from the Parent or any
of its Subsidiaries, or other obligations of the Parent or any of its
Subsidiaries to issue, directly or indirectly, any shares of Equity Interests of
the Parent or any of its Subsidiaries.
 
(f)          Litigation.  There is no pending or, to the knowledge of any Loan
Party, threatened action, suit or proceeding affecting any Loan Party or any of
its properties before any court or other Governmental Authority or any
arbitrator that (i) if adversely determined, could reasonably be expected to
have a Material Adverse Effect or (ii) relates to this Agreement, any other Loan
Document or any Vegas.com Acquisition Document or any transaction contemplated
hereby or thereby.  There are no proceedings pending or, to the knowledge of any
Loan Party, threatened by or against any domain name registrar that would have
the effect of revoking or limiting or affecting the transfer or renewal of the
registration of any Domain Assets with or by its domain name registrar.
 
(g)          Financial Statements.
 
(i)           The Financial Statements, copies of which have been delivered to
each Agent and each Lender, fairly present the consolidated financial condition
of the Parent and its Subsidiaries as at the respective dates thereof and the
consolidated results of operations of the Parent and its Subsidiaries for the
fiscal periods ended on such respective dates, all in accordance with GAAP.  The
Parent has heretofore delivered to the Lenders the unaudited pro forma
consolidated balance sheet of the Parent and its Subsidiaries as of June 30,
2015 (the “Pro Forma Balance Sheet”) after giving effect to the consummation of
the Vegas.com Acquisition and the making of the Loan on the Effective Date and
the payment of all fees and expenses in connection therewith, as if they had
occurred on such date.  Such Pro Forma Balance Sheet accurately reflects all
adjustments required to be made to give effect to the Vegas.com Acquisition and
present fairly in all material respects the pro forma consolidated financial
position of the Parent and its Subsidiaries as of such date, assuming that the
Vegas.com Acquisition and the making of the Loan on the Effective Date and the
payment of all fees and expenses in connection therewith, had occurred at such
date.  All material indebtedness and other liabilities (including, without
limitation, Indebtedness, liabilities for taxes, long-term leases and other
unusual forward or long-term commitments), direct or contingent, of the Parent
and its Subsidiaries are set forth in the Financial Statements.  Since
December 31, 2014, no event or development has occurred that has had or could
reasonably be expected to have a Material Adverse Effect.
 
 
65

--------------------------------------------------------------------------------

 
 
(ii)          The Parent has heretofore furnished to each Agent and each Lender
(A) projected quarterly EBITDA and cash flows of the Parent and its Subsidiaries
for the period from September 30, 2015 through December 31, 2016 and (B)
projected annual EBITDA and cash flows of the Parent and its Subsidiaries for
the Fiscal Years ending in 2017 and 2018, which projections shall be updated
annually pursuant to Section 7.01(a)(vi).
 
(h)          Compliance with Law, Etc.  No Loan Party or any of its Subsidiaries
is in violation of (i) any of its Governing Documents, (ii) any material
Requirement of Law or (iii) any material term of any material Contractual
Obligation binding on or otherwise affecting it or any of its properties, and no
default or event of default has occurred and is continuing thereunder.
 
(i)          ERISA.  (i) Each Employee Plan is in substantial compliance with
ERISA and the Internal Revenue Code, (ii) no Termination Event has occurred nor
is reasonably expected to occur with respect to any Employee Plan, (iii) the
most recent annual report (Form 5500 Series) with respect to each Employee Plan,
including any required Schedule B (Actuarial Information) thereto, copies of
which have been filed with the Internal Revenue Service and delivered to the
Agents, is complete and correct and fairly presents the funding status of such
Employee Plan, and since the date of such report there has been no material
adverse change in such funding status, (iv) copies of each agreement entered
into with the PBGC, the U.S. Department of Labor or the Internal Revenue Service
with respect to any Employee Plan have been delivered to the Agents, (v) no
Employee Plan had an accumulated or waived funding deficiency or permitted
decrease which would create a deficiency in its funding standard account or has
applied for an extension of any amortization period within the meaning of
Section 412 of the Internal Revenue Code at any time during the previous
60 months, and (vi) no Lien imposed under the Internal Revenue Code or ERISA
exists or is likely to arise on account of any Employee Plan within the meaning
of Section 412 of the Internal Revenue Code.  No Loan Party or any of its ERISA
Affiliates has incurred any withdrawal liability under ERISA with respect to any
Multiemployer Plan, or is aware of any facts indicating that it or any of its
ERISA Affiliates may in the future incur any such withdrawal liability.  No Loan
Party or any of its ERISA Affiliates nor any fiduciary of any Employee Plan has
(i) engaged in a nonexempt prohibited transaction described in Sections 406 of
ERISA or 4975 of the Internal Revenue Code, (ii) failed to pay any required
installment or other payment required under Section 412 of the Internal Revenue
Code on or before the due date for such required installment or payment, (iii)
engaged in a transaction within the meaning of Section 4069 of ERISA or (iv)
incurred any liability to the PBGC which remains outstanding other than the
payment of premiums, and there are no premium payments which have become due
which are unpaid.  There are no pending or, to the knowledge of any Loan Party,
threatened claims, actions, proceedings or lawsuits (other than claims for
benefits in the normal course) asserted or instituted against (i) any Employee
Plan or its assets, (ii) any fiduciary with respect to any Employee Plan, or
(iii) any Loan Party or any of its ERISA Affiliates with respect to any Employee
Plan.  Except as required by Section 4980B of the Internal Revenue Code, no Loan
Party or any of its ERISA Affiliates maintains an employee welfare benefit plan
(as defined in Section 3(1) of ERISA) which provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of any Loan Party or any of its ERISA Affiliates or coverage after a
participant’s termination of employment.
 
 
66

--------------------------------------------------------------------------------

 
 
(j)          Taxes, Etc.  (i) All foreign, Federal and material provincial,
state and local tax returns and other reports required by applicable
Requirements of Law to be filed by any Loan Party have been filed, or extensions
have been obtained, and (ii) all taxes, assessments and other governmental
charges imposed upon any Loan Party or any property of any Loan Party in an
aggregate amount for all such taxes, assessments and other governmental charges
exceeding $50,000 and which have become due and payable on or prior to the date
hereof have been paid, except to the extent contested in good faith by proper
proceedings which stay the imposition of any penalty, fine or Lien resulting
from the non-payment thereof and with respect to which adequate reserves have
been set aside for the payment thereof on the Financial Statements in accordance
with GAAP; provided that the aggregate amount of all taxes, assessments and
other governmental charges being so contested at any one time shall not exceed
$250,000.
 
(k)          Regulations T, U and X.  No Loan Party is or will be engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation T, U or X), and no proceeds of any Loan
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock or for any purpose
that violates, or is inconsistent with, the provisions of Regulation T, U and X.
 
(l)          Nature of Business.  No Loan Party is engaged in any business other
than as set forth on Schedule 6.01(l).
 
(m)          Adverse Agreements, Etc.  No Loan Party or any of its Subsidiaries
is a party to any Contractual Obligation or subject to any restriction or
limitation in any Governing Document or any judgment, order, regulation, ruling
or other requirement of a court or other Governmental Authority, which (either
individually or in the aggregate) has, or in the future could reasonably be
expected (either individually or in the aggregate) to have, a Material Adverse
Effect.
 
(n)          Permits, Etc.  Each Loan Party has, and is in compliance with, all
permits, licenses, authorizations, approvals, entitlements and accreditations
required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business and Facility currently owned, leased, managed or
operated, or to be acquired, by such Person, except to the extent the failure to
have or be in compliance therewith could not reasonably be expected to have a
Material Adverse Effect.  No condition exists or event has occurred which, in
itself or with the giving of notice or lapse of time or both, would result in
the suspension, revocation, impairment, forfeiture or non-renewal of any such
permit, license, authorization, approval, entitlement or accreditation, and, to
the knowledge of any Loan Party, there is no claim that any thereof is not in
full force and effect.
 
(o)          Properties.  Each Loan Party has good and marketable title to,
valid leasehold interests in, or valid licenses to use, all property and assets
material to its business, free and clear of all Liens, except Permitted
Liens.  All such properties and assets are in good working order and condition,
ordinary wear and tear excepted.
 
 
67

--------------------------------------------------------------------------------

 
 
(p)          Employee and Labor Matters.  There is (i) no unfair labor practice
complaint pending or, to the knowledge of any Loan Party, threatened against any
Loan Party before any Governmental Authority and no grievance or arbitration
proceeding pending or, to the knowledge of any Loan Party, threatened against
any Loan Party which arises out of or under any collective bargaining agreement,
(ii) no strike, labor dispute, slowdown, stoppage or similar action or grievance
pending or, to the knowledge of any Loan Party, threatened against any Loan
Party or (iii) to the knowledge of each Loan Party, no union representation
question existing with respect to the employees of any Loan Party and no union
organizing activity taking place with respect to any of the employees of any
Loan Party.  No Loan Party or any of its ERISA Affiliates has incurred any
liability or obligation under the Worker Adjustment and Retraining Notification
Act (“WARN”) or similar state law, which remains unpaid or unsatisfied.  The
hours worked and payments made to employees of any Loan Party have not been in
violation of the Fair Labor Standards Act or any other applicable legal
requirements.  All material payments due from any Loan Party on account of wages
and employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of such Loan Party.
 
(q)          Environmental Matters.  Except as set forth on Schedule 6.01(q),
(i) the operations of each Loan Party are in compliance with all material
requirements of Environmental Laws; (ii) there has been no Release at any of the
properties owned or operated by any Loan Party or a predecessor in interest, or
at any disposal or treatment facility which received Hazardous Materials
generated by any Loan Party or any predecessor in interest which could
reasonably be expected to have a Material Adverse Effect; (iii) no Environmental
Action has been asserted against any Loan Party or any predecessor in interest
nor does any Loan Party have knowledge or notice of any threatened or pending
Environmental Action against any Loan Party or any predecessor in interest which
could reasonably be expected to have a Material Adverse Effect; (iv) no
Environmental Actions have been asserted against any facilities that may have
received Hazardous Materials generated by any Loan Party or any predecessor in
interest which could reasonably be expected to have a Material Adverse Effect;
(v) to the knowledge of any Loan Party, no property now or formerly owned or
operated by a Loan Party has been used as a treatment or disposal site for any
Hazardous Material; (vi) no Loan Party has failed to report to the proper
Governmental Authority any Release which is required to be so reported by any
Environmental Laws which could reasonably be expected to have a Material Adverse
Effect; (vii) each Loan Party holds all licenses, permits and approvals required
under any Environmental Laws in connection with the operation of the business
carried on by it, except for such licenses, permits and approvals as to which a
Loan Party’s failure to maintain or comply with could not reasonably be expected
to have a Material Adverse Effect; and (viii) no Loan Party has received any
notification pursuant to any Environmental Laws that (A) any work, repairs,
construction or Capital Expenditures are required to be made in respect as a
condition of continued compliance with any Environmental Laws, or any license,
permit or approval issued pursuant thereto or (B) any license, permit or
approval referred to above is about to be reviewed, made, subject to limitations
or conditions, revoked, withdrawn or terminated, in each case under this
clause (viii), except as could not reasonably be expected to have a Material
Adverse Effect.
 
(r)          Insurance.  Each Loan Party maintains the insurance and required
services and financial assurance as required by law and as required by Section
7.01(h).  Schedule 6.01(r) sets forth a list of all insurance maintained by each
Loan Party on the Effective Date.
 
 
68

--------------------------------------------------------------------------------

 
 
(s)          Use of Proceeds.  The proceeds of the Loan shall be used (a) to
finance a portion of the cash consideration for the Vegas.com Acquisition,
(b) to repay a portion of the Existing Indebtedness, (c) for general working
capital purposes of the Borrowers and (d) to pay fees and expenses related to
this Agreement and the Vegas.com Acquisition.
 
(t)          Solvency.  After giving effect to the transactions contemplated by
this Agreement and before and after giving effect to each Loan, each Loan Party
is, and the Loan Parties on a consolidated basis are, Solvent.  No transfer of
property is being made by any Loan Party and no obligation is being incurred by
any Loan Party in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of such Loan Party.
 
(u)          Intellectual Property.  (i)  Each Loan Party owns or licenses or
otherwise has the right to use all Intellectual Property rights that are
necessary for the operation of its business, without infringement upon or
conflict with the rights of any other Person with respect thereto, except for
such infringements and conflicts which, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.  Set forth on
Schedule 6.01(u) is a complete and accurate list as of the Effective Date of
(i) each item of Registered Intellectual Property owned by each Loan Party; (ii)
each material work of authorship owned by each Loan party and which is not
Registered Intellectual Property, and (iii) each material Intellectual Property
Contract to which each Loan Party is bound. Schedule 6.01 identifies certain
infringement actions to which certain of the Loan Parties are a party, but none
of such actions, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.  No trademark or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party infringes upon or conflicts with
any rights owned by any other Person, and no claim or litigation regarding any
of the foregoing is pending or, to the knowledge of any Loan Party, threatened,
except for such infringements and conflicts which could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse
Effect.  To the knowledge of each Loan Party, no patent, invention, device,
application, principle or any statute, law, rule, regulation, standard or code
pertaining to Intellectual Property is pending or proposed, which, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
 
(ii)          The Domain Assets are not subject to any encumbrances or
restrictions, such as registrar or registry locks, that limit the Loan Parties’
rights to access and use the Domain Assets.  Since the Domain Assets have been
owned by a Loan Party, they have not been used by or on behalf of such party for
purposes of the delivery of viruses, worms, malicious code, spyware, or link
farms (i.e., multiple pop-up windows that cannot be closed without another
window popping open), or otherwise in connection with the sending of unsolicited
bulk email, so-called “phishing,” or any other similar illegal, fraudulent or
misleading purposes.  The Whois contact information for all of the Domain
Assets, including name, address, email address and telephone number, is
currently accurate and up to date.  No Domain Asset has been challenged or, to
the knowledge of any Loan Party, threatened as infringing in any way, and, to
the knowledge of any Loan Party, no Domain Asset is alleged to infringe the
trademark, copyright or domain name of any other person.  Each Loan Party and
each of its Subsidiaries is not in violation of any applicable rule, regulation,
policy, or procedure of (A) the Internet Corporation for Assigned Names and
Numbers, (B) any applicable domain name registry, or (C) any applicable domain
name registrar in connection with the Domain Assets and the Domain Assets are in
compliance with all formal legal requirements.  Each Loan Party is not and has
not engaged in or otherwise aided or solicited any third parties to engage in
click fraud or any other acts or omissions of any kind to artificially inflate
the value of the traffic or revenue statistics of the Domain Assets.  Each Loan
Party does not directly or indirectly have any other domain names or websites
that are illegally or unlawfully driving Internet visitors and traffic in any
way to the Domain Assets, or that otherwise violate in any material respect such
party’s third party domain name traffic agreements.
 
 
69

--------------------------------------------------------------------------------

 
 
(v)          Immaterial Subsidiaries.  MyStockFund Securities Inc. (i) engages
in no business activities other than business activities necessary in connection
with the winding down of its business operations, (ii) owns no assets, other
than assets having a fair market value equal to or less than $50,000 in the
aggregate for all such assets, or (iii) has no liabilities, other than
liabilities equal to or less than $50,000 in the aggregate for all such
liabilities.
 
(w)          Investment Company Act.  None of the Loan Parties is (i) an
“investment company” or an “affiliated person” or “promoter” of, or “principal
underwriter” of or for, an “investment company”, as such terms are defined in
the Investment Company Act of 1940, as amended, or (ii) subject to regulation
under any Requirement of Law that limits in any respect its ability to incur
Indebtedness or which may otherwise render all or a portion of the Obligations
unenforceable.
 
(x)          Customers and Suppliers.  There exists no actual or, to the
knowledge of any Loan Party, threatened, termination, cancellation or limitation
of, or modification to or change in, the business relationship between (i) any
Loan Party, on the one hand, and any customer or any group thereof, on the other
hand, whose agreements with any Loan Party are individually or in the aggregate
material to the business or operations of such Loan Party, or (ii) any Loan
Party, on the one hand, and any supplier or any group thereof, on the other
hand, whose agreements with any Loan Party are individually or in the aggregate
material to the business or operations of such Loan Party; and, to the knowledge
of any Loan Party, there exists no present state of facts or circumstances that
could give rise to or result in any such termination, cancellation, limitation,
modification or change.
 
(y)          Credit Card Agreements.  Set forth in Schedule 6.01(y) is a correct
and complete list of (i) all of the Credit Card Agreements existing as of the
Effective Date between and/or among any Loan Party, any of its Affiliates, the
Credit Card Issuers, the Credit Card Processors and any of their affiliates, and
(ii) the term of such Credit Card Agreements.  The Credit Card Agreements
constitute all of such agreements necessary for each Loan Party to operate its
business as presently conducted with respect to credit cards and debit cards and
no Account of the Loan Parties arise from customer purchases with credit cards
or debit cards, other than those which are issued by Credit Card Issuers with
whom any Loan Party has entered into one of the Credit Card Agreements set forth
on Schedule 6.01(y) hereto or with whom each Loan Party has entered into a
Credit Card Agreement in accordance with this Section 6.01(y).  Each of the
Credit Card Agreements constitutes the legal, valid and binding obligations of
such Loan Party, enforceable against such Loan Party in accordance with their
respective terms except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights.  To the knowledge of each Loan
Party, no default or event of default, or act, condition or event which after
notice or passage of time or both, would constitute a default or an event of
default under any of the Credit Card Agreements exists or has occurred and is
continuing.  Each Loan Party and, to each Loan Party’s knowledge, the other
parties thereto, have complied with all of the terms and conditions of the
Credit Card Agreements to the extent necessary for such Loan Party to be
entitled to receive all payments thereunder.  The Loan Parties have delivered,
or caused to be delivered to the Agents, true, correct and complete copies of
all of the Credit Card Agreements.
 
 
70

--------------------------------------------------------------------------------

 
 
(z)          Consummation of Acquisition.  The Parent has delivered to the
Agents complete and correct copies of the Vegas.com Acquisition Documents,
including all schedules and exhibits thereto.  The Vegas.com Acquisition
Documents set forth the entire agreement and understanding of the parties
thereto relating to the subject matter thereof, and there are no other
agreements, arrangements or understandings, written or oral, relating to the
matters covered thereby.  The execution, delivery and performance of the
Vegas.com Acquisition Documents has been duly authorized by all necessary action
(including, without limitation, the obtaining of any consent of stockholders or
other holders of Equity Interests required by law or by any applicable corporate
or other organizational documents) on the part of the Parent and, to the
knowledge of the Parent, on the part of each other Person party thereto.  No
authorization or approval or other action by, and no notice to filing with or
license from, any Governmental Authority on behalf of the Parent and, to the
knowledge of the Parent, on behalf of any other Person party thereto is required
for the consummation of such sale other than such as have been obtained on or
prior to the Effective Date.  Each Vegas.com Acquisition Document is the legal,
valid and binding obligation of the Parent and, to the knowledge of the Parent,
each other Person party thereto, enforceable against each such Person in
accordance with its terms.  All conditions precedent to the Vegas.com
Acquisition Agreement have been fulfilled or (with the prior written consent of
the Agents) waived, no Vegas.com Acquisition Document has been amended or
otherwise modified in a manner adverse to the Parent, any other Loan Party, the
Agents or the Lenders, and there has been no breach of any material term or
condition of any Vegas.com Acquisition Document.
 
(aa)          Anti-Money Laundering and Anti-Terrorism Laws.
 
(i)           None of the Loan Parties, nor any Affiliate of the Loan Parties
controlled by the Loan Parties, nor, to the knowledge of any Loan Party, any
Affiliate of any of the Loan Parties, has violated or is in violation of any of
the Anti-Money Laundering and Anti-Terrorism Laws or has engaged in or conspired
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the Anti-Money Laundering
and Anti-Terrorism Laws.
 
(ii)          None of the Loan Parties, nor any Affiliate of the Loan Parties
controlled by the Loan Parties, nor, to the knowledge of any Loan Party, any
Affiliate of any of the Loan Parties, nor any officer, director or principal
shareholder or owner of any of the Loan Parties, nor any of the Loan Parties’
respective agents acting or benefiting in any capacity in connection with the
Loans or other transactions hereunder, is a Blocked Person.
 
(iii)         None of the Loan Parties and, to the knowledge of any Loan Party,
no agents acting in any capacity in connection with the Loans or other
transactions hereunder, (A) conducts any business with or for the benefit of any
Blocked Person or engages in making or receiving any contribution of funds,
goods or services to, from or for the benefit of any Blocked Person, or (B)
deals in, or otherwise engages in any transaction relating to, any property or
interests in property blocked or subject to blocking pursuant to any OFAC
Sanctions Programs.
 
(bb)          Anti-Bribery and Anti-Corruption Laws.
 
(i)           The Loan Parties are in compliance with the U.S. Foreign Corrupt
Practices Act of 1977, as amended (the “FCPA”) and the anti-bribery and
anti-corruption laws of those jurisdictions in which they do business
(collectively, the “Anti-Corruption Laws”).
 
(ii)          None of the Loan Parties has at any time:
 
(A)          offered, promised, paid, given, or authorized the payment or giving
of any money, gift or other thing of value, directly or indirectly, to or for
the benefit of any employee, official, representative, or other person acting on
behalf of any foreign (i.e., non-U.S.) Governmental Authority thereof, or of any
public international organization, or any foreign political party or official
thereof, or candidate for foreign political office (collectively, “Foreign
Official”), for the purpose of: (1) influencing any act or decision of such
Foreign Official in his, her, or its official capacity; (2) inducing such
Foreign Official to do, or omit to do, an act in violation of the lawful duty of
such Foreign Official, or (3) securing any improper advantage, in order to
obtain or retain business for, or with, or to direct business to, any Person; or
 
(B)          acted or attempted to act in any manner which would subject any of
the Loan Parties to liability under any Anti-Corruption Law.
 
(iii)         To the knowledge of any Loan Party, there are, and have been, no
allegations, investigations or inquiries with regard to a potential violation of
any Anti-Corruption Law by any of the Loan Parties or any of their respective
current or former directors, officers, employees, stockholders or agents, or
other persons acting or purporting to act on their behalf.
 
 
71

--------------------------------------------------------------------------------

 
 
(iv)         The Loan Parties have adopted, implemented and maintain
anti-bribery and anti-corruption policies and procedures that are reasonably
designed to ensure compliance with the Anti-Corruption Laws.
 
(cc)          Full Disclosure.
 
(i)           Each Loan Party has disclosed to the Agents all agreements,
instruments and corporate or other restrictions to which it is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  None of the
reports, financial statements, certificates or other information furnished by or
on behalf of any Loan Party to the Agents (other than forward-looking
information and projections and information of a general economic nature and
general information about Borrowers’ industry) in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which it was made,
not misleading.
 
 
72

--------------------------------------------------------------------------------

 
 
(ii)          Projections have been prepared on a reasonable basis and in good
faith based on assumptions, estimates, methods and tests that are believed by
the Loan Parties to be reasonable at the time such Projections were prepared and
information believed by the Loan Parties to have been accurate based upon the
information available to the Loan Parties at the time such Projections were
furnished to the Lenders, and Parent is not be aware of any facts or information
that would lead it to believe that such Projections are incorrect or misleading
in any material respect; it being understood that (A) Projections are by their
nature subject to significant uncertainties and contingencies, many of which are
beyond the Loan Parties’ control, (B) actual results may differ materially from
the Projections and such variations may be material and (C) the Projections are
not a guarantee of performance.
 
ARTICLE VII

 
COVENANTS OF THE LOAN PARTIES
 
Section 7.01          Affirmative Covenants.  So long as any principal of or
interest on any Loan or any other Obligation (whether or not due) shall remain
unpaid (other than Contingent Indemnity Obligations) or any Lender shall have
any Commitment hereunder, each Loan Party will, unless the Required Lenders
shall otherwise consent in writing:
 
(a)          Reporting Requirements.  Furnish to each Agent and each Lender:
 
(i)           as soon as available, and in any event within 30 days after the
end of each fiscal month of the Parent and its Subsidiaries commencing with the
first fiscal month of the Parent and its Subsidiaries ending after the Effective
Date, (A) internally prepared consolidated balance sheets and consolidated and
consolidating statements of operations and retained earnings and statements of
cash flows as at the end of such fiscal month, and for the period commencing at
the end of the immediately preceding Fiscal Year and ending with the end of such
fiscal month, setting forth in each case in comparative form the figures for the
corresponding date or period set forth in the financial statements for the
immediately preceding Fiscal Year (or, in the case of Vegas.com and its
Subsidiaries for the first 12 months following the Effective Date, only the
statement of operations for the immediately preceding Fiscal Year), in
reasonable detail and certified by an Authorized Officer of the Parent as fairly
presenting, in all material respects, the financial position of the Parent and
its Subsidiaries as at the end of such fiscal month and the results of
operations, retained earnings and cash flows of the Parent and its Subsidiaries
for such fiscal month and for such year-to-date period, in accordance with GAAP
applied in a manner consistent with that of the most recent audited financial
statements furnished to the Agents and the Lenders, subject to the absence of
footnotes and normal year-end adjustments and (B) a report regarding certain key
operating metrics of the Parent and its Subsidiaries for such month, in the form
of Exhibit D hereto; provided that, for all periods ended on or prior to
December 31, 2015, the requirements of sub-clause (A) of this clause shall be
satisfied by delivery of financial statements substantially in the form of
Exhibit E hereto;
 
(ii)          as soon as available and in any event within 45 days after the end
of each fiscal quarter of the Parent and its Subsidiaries commencing with the
first fiscal quarter of the Parent and its Subsidiaries ending after the
Effective Date, consolidated balance sheets, and consolidated and consolidating
statements of operations and retained earnings and statements of cash flows of
the Parent and its Subsidiaries as at the end of such quarter, and for the
period commencing at the end of the immediately preceding Fiscal Year and ending
with the end of such quarter, setting forth in each case in comparative form the
figures for the corresponding date or period set forth in (A) the financial
statements for the immediately preceding Fiscal Year (or, in the case of
Vegas.com and its Subsidiaries for the first 12 months following the Effective
Date, only the statement of operations for the immediately preceding Fiscal
Year) and (B) the Projections, all in reasonable detail and certified by an
Authorized Officer of the Parent as fairly presenting, in all material respects,
the financial position of the Parent and its Subsidiaries as of the end of such
quarter and the results of operations and cash flows of the Parent and its
Subsidiaries for such quarter and for such year-to-date period, in accordance
with GAAP applied in a manner consistent with that of the most recent audited
financial statements of the Parent and its Subsidiaries furnished to the Agents
and the Lenders, subject to the absence of footnotes and normal year-end
adjustments;
 
 
73

--------------------------------------------------------------------------------

 
 
(iii)         as soon as available, and in any event within 90 days after the
end of each Fiscal Year of the Parent and its Subsidiaries, consolidated balance
sheets, and consolidated and consolidating statements of operations and retained
earnings and statements of cash flows of the Parent and its Subsidiaries as at
the end of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding date or period set forth in (A) the financial
statements for the immediately preceding Fiscal Year (or, in the case of
Vegas.com and its Subsidiaries for the first 12 months following the Effective
Date, only the statement of operations for the immediately preceding Fiscal
Year), and (B) the Projections, all in reasonable detail and prepared in
accordance with GAAP, and accompanied by a report and an opinion, prepared in
accordance with generally accepted auditing standards, of independent certified
public accountants of recognized standing selected by the Parent and
satisfactory to the Agents (which opinion shall be without (1) a “going concern”
or like qualification or exception, (2) any qualification or exception as to the
scope of such audit, or (3) any qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 7.03),
together with a written statement of such accountants (x) to the effect that, in
making the examination necessary for their certification of such financial
statements, they have not obtained any knowledge of the existence of an Event of
Default or a Default under Section 7.03 and (y) if such accountants shall have
obtained any knowledge of the existence of an Event of Default or such Default,
describing the nature thereof;
 
(iv)         simultaneously with the delivery of the financial statements of the
Parent and its Subsidiaries required by clauses (i), (ii) and (iii) of this
Section 7.01(a), a certificate of an Authorized Officer of the Parent (a
“Compliance Certificate”):
 
(A)          stating that such Authorized Officer has reviewed the provisions of
this Agreement and the other Loan Documents and has made or caused to be made
under his or her supervision a review of the condition and operations of the
Parent and its Subsidiaries during the period covered by such financial
statements with a view to determining whether the Parent and its Subsidiaries
were in compliance with all of the provisions of this Agreement and such Loan
Documents at the times such compliance is required hereby and thereby, and that
such review has not disclosed, and such Authorized Officer has no knowledge of,
the occurrence and continuance during such period of an Event of Default or
Default or, if an Event of Default or Default had occurred and continued or is
continuing, describing the nature and period of existence thereof and the action
which the Parent and its Subsidiaries propose to take or have taken with respect
thereto,
 
 
74

--------------------------------------------------------------------------------

 
 
(B)          in the case of the delivery of the financial statements of the
Parent and its Subsidiaries required by clauses (ii) and (iii) of this Section
7.01(a), (1) attaching a schedule showing the calculation of the financial
covenants specified in Section 7.03 and (2) including a discussion and analysis
of the financial condition and results of operations of the Parent and its
Subsidiaries for the portion of the Fiscal Year then elapsed and discussing the
reasons for any significant variations from the Projections for such period and
the figures for the corresponding period in the previous Fiscal Year, and
 
(C)          in the case of the delivery of the financial statements of the
Parent and its Subsidiaries required by clause (iii) of this Section 7.01(a),
attaching (1) a summary of all material insurance coverage maintained as of the
date thereof by any Loan Party and all material insurance coverage planned to be
maintained by any Loan Party, together with such other related documents and
information as the Administrative Agent may reasonably require, (2) the
calculation of the Excess Cash Flow in accordance with the terms of Section
2.05(c)(i) and (3) confirmation that there have been no changes (other than
immaterial changes that could not affect the validity, perfection of priority of
the Collateral Agent’s Lien on any Collateral) to the information contained in
each of the Perfection Certificates delivered on the Effective Date or the date
of the most recently updated Perfection Certificate delivered pursuant to this
clause (iv) and/or attaching an updated Perfection Certificate identifying any
such changes to the information contained therein;
 
(v)          as soon as available and in any event within 30 days after the end
of each fiscal month of the Parent and its Subsidiaries commencing with the
first fiscal month of the Parent and its Subsidiaries ending after the Effective
Date, reports in form and detail satisfactory to the Agents and certified by an
Authorized Officer of the Administrative Borrower as being accurate and complete
(A) listing all Accounts of the Loan Parties as of such day, which shall include
the amount and age of each such Account, showing separately those which are more
than 30, 60, 90 and 120 days old and a description of all Liens, set-offs,
defenses and counterclaims with respect thereto, and such other information as
any Agent may reasonably request, (B) listing all accounts payable of the Loan
Parties as of each such day which shall include the amount and age of each such
account payable and such other information as any Agent may reasonably request,
all in detail and in form satisfactory to the Agents; provided that, for all
periods ended on or prior to December 31, 2015, the requirements of this clause
(v) shall be satisfied by delivery of a report substantially in the form of
Exhibit F hereto;
 
(vi)         as soon as available and in any event not later than 30 days after
the end of each Fiscal Year, a certificate of an Authorized Officer of the
Parent (A) attaching Projections for the Parent and its Subsidiaries,
supplementing and superseding the Projections previously required to be
delivered pursuant to this Agreement, including quarterly balance sheets, income
statements and statements of cash flows of the Parent and its Subsidiaries for
the remainder of such Fiscal Year of the Parent and its Subsidiaries, and annual
balance sheets, income statements and statements of cash flows of the Parent and
its Subsidiaries for all Fiscal Years ended thereafter through the Final
Maturity Date, in each case, in form and substance satisfactory to the Agents,
and (B) certifying that the representations and warranties set forth in Section
6.01(cc)(ii) are true and correct with respect to the Projections;
 
 
75

--------------------------------------------------------------------------------

 
 
(vii)        promptly after submission to any Governmental Authority, all
documents and information furnished to such Governmental Authority in connection
with any investigation of any Loan Party other than routine inquiries by such
Governmental Authority;
 
(viii)       as soon as possible, and in any event within 3 days after any
Authorized Officer of any Loan Party has knowledge of the occurrence of an Event
of Default or Default or the occurrence of any event or development that could
reasonably be expected to have a Material Adverse Effect, the written statement
of an Authorized Officer of the Administrative Borrower setting forth the
details of such Event of Default or Default or other event or development having
a Material Adverse Effect and the action which the affected Loan Party proposes
to take with respect thereto;
 
(ix)          (A) as soon as possible and in any event within 10 days after any
Loan Party or any ERISA Affiliate thereof knows or has reason to know that (1)
any Reportable Event with respect to any Employee Plan has occurred, (2) any
other Termination Event with respect to any Employee Plan has occurred, or (3)
an accumulated funding deficiency has been incurred or an application has been
made to the Secretary of the Treasury for a waiver or modification of the
minimum funding standard (including installment payments) or an extension of any
amortization period under Section 412 of the Internal Revenue Code with respect
to an Employee Plan, a statement of an Authorized Officer of the Administrative
Borrower setting forth the details of such occurrence and the action, if any,
which such Loan Party or such ERISA Affiliate proposes to take with respect
thereto, (B) promptly and in any event within 3 days after receipt thereof by
any Loan Party or any ERISA Affiliate thereof from the PBGC, copies of each
notice received by any Loan Party or any ERISA Affiliate thereof of the PBGC’s
intention to terminate any Plan or to have a trustee appointed to administer any
Plan, (C) promptly and in any event within 10 days after the filing thereof with
the Internal Revenue Service if requested by any Agent, copies of each Schedule
B (Actuarial Information) to the annual report (Form 5500 Series) with respect
to each Employee Plan and Multiemployer Plan, (D) promptly and in any event
within 10 days after any Loan Party or any ERISA Affiliate thereof knows or has
reason to know that a required installment within the meaning of Section 412 of
the Internal Revenue Code has not been made when due with respect to an Employee
Plan, (E) promptly and in any event within 3 days after receipt thereof by any
Loan Party or any ERISA Affiliate thereof from a sponsor of a Multiemployer Plan
or from the PBGC, a copy of each notice received by any Loan Party or any ERISA
Affiliate thereof concerning the imposition or amount of withdrawal liability
under Section 4202 of ERISA or indicating that such Multiemployer Plan may enter
reorganization status under Section 4241 of ERISA, and (F) promptly and in any
event within 10 days after any Loan Party or any ERISA Affiliate thereof sends
notice of a plant closing or mass layoff (as defined in WARN) to employees,
copies of each such notice sent by such Loan Party or such ERISA Affiliate
thereof;
 
(x)          promptly after the commencement thereof but in any event not later
than 5 days after service of process with respect thereto on, or the obtaining
of knowledge thereof by, any Loan Party, notice of each action, suit or
proceeding before any court or other Governmental Authority or other regulatory
body or any arbitrator which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect;
 
 
76

--------------------------------------------------------------------------------

 
 
(xi)         as soon as possible and in any event within 5 days after execution,
receipt or delivery thereof, copies of any material notices that any Loan Party
executes or receives in connection with the sale or other Disposition of the
Equity Interests of, or all or substantially all of the assets of, any Loan
Party;
 
(xii)        as soon as possible and in any event within 5 days after the
delivery thereof to the Parent’s Board of Directors, copies of all reports or
other information so delivered;
 
(xiii)        promptly after (A) the sending or filing thereof, copies of all
statements, reports and other information any Loan Party sends to any holders of
its Indebtedness or its securities or files with the SEC or any national
(domestic or foreign) securities exchange and (B) the receipt thereof, a copy of
any material notice received from any holder of its Indebtedness;
 
(xiv)       promptly upon receipt thereof, copies of all financial reports
(including, without limitation, management letters), if any, submitted to any
Loan Party by its auditors in connection with any annual or interim audit of the
books thereof;
 
(xv)        promptly upon request, any certification or other evidence requested
from time to time by any Lender in its sole discretion, confirming the
Borrowers’ compliance with Section 7.02(r);
 
(xvi)       as soon as available, but in any event not later than 30 days after
the end of each fiscal month, the monthly statements received by any Loan Party
from any Credit Card Issuers or Credit Card Processors, together with such
additional information with respect thereto as shall be reasonably sufficient to
enable the Agents to monitor the transactions pursuant to the Credit Card
Agreements;
 
(xvii)      simultaneously with the delivery of the financial statements of the
Parent and its Subsidiaries required by clauses (i), (ii) and (iii) of this
Section 7.01(a), if, as a result of any change in accounting principles and
policies from those used in the preparation of the Financial Statements that is
permitted by Section 7.02(q), the consolidated financial statements of the
Parent and its Subsidiaries delivered pursuant to clauses (i), (ii) and (iii) of
this Section 7.01(a) will differ from the consolidated financial statements that
would have been delivered pursuant to such subdivisions had no such change in
accounting principles and policies been made, then, together with the first
delivery of such financial statements after such change, one or more statements
of reconciliation for all such prior financial statements in form and substance
satisfactory to the Agents; and
 
(xviii)     promptly upon request, such other information concerning the
condition or operations, financial or otherwise, of any Loan Party as any Agent
may from time to time may reasonably request.
 
 
77

--------------------------------------------------------------------------------

 
 
(b)          Additional Guarantors and Collateral Security.  Cause:
 
(i)           each Subsidiary of any Loan Party not in existence on the
Effective Date, to execute and deliver to the Collateral Agent promptly and in
any event within 3 Business Days after the formation, acquisition or change in
status thereof, (A) a Joinder Agreement, pursuant to which such Subsidiary shall
be made a party to this Agreement as a Guarantor, (B) a supplement to the
Security Agreement, together with (1) certificates evidencing all of the Equity
Interests of any Person owned by such Subsidiary required to be pledged under
the terms of the Security Agreement, (2) undated stock powers for such Equity
Interests executed in blank with signature guaranteed, and (3) such opinions of
counsel as the Collateral Agent may reasonably request, (C) to the extent
required under the terms of this Agreement, one or more Mortgages creating on
the real property of such Subsidiary a perfected, first priority Lien (in terms
of priority, subject only to Permitted Specified Liens) on such real property
and such other Real Property Deliverables as may be required by the Collateral
Agent with respect to each such real property, (D) Credit Card Acknowledgements
with respect to any Credit Card Agreements of such Subsidiary, (E) Domain Name
Control Agreements with respect to any Domain Assets owned by such Subsidiary,
and (F) such other agreements, instruments, approvals or other documents
reasonably requested by the Collateral Agent in order to create, perfect,
establish the first priority of or otherwise protect any Lien purported to be
covered by any such Security Agreement or Mortgage or otherwise to effect the
intent that such Subsidiary shall become bound by all of the terms, covenants
and agreements contained in the Loan Documents and that all property and assets
of such Subsidiary shall become Collateral for the Obligations; and
 
(ii)          each owner of the Equity Interests of any such Subsidiary to
execute and deliver promptly and in any event within 3 Business Days after the
formation or acquisition of such Subsidiary a Pledge Amendment (as defined in
the Security Agreement), together with (A) certificates evidencing all of the
Equity Interests of such Subsidiary required to be pledged under the terms of
the Security Agreement, (B) undated stock powers or other appropriate
instruments of assignment for such Equity Interests executed in blank with
signature guaranteed, (C) such opinions of counsel as the Collateral Agent may
reasonably request and (D) such other agreements, instruments, approvals or
other documents requested by the Collateral Agent.
 
Notwithstanding the foregoing, no Foreign Subsidiary shall be required to become
a Guarantor hereunder (and, as such, shall not be required to deliver the
documents required by clause (i) above); provided, however, that if the Equity
Interests of a Foreign Subsidiary are owned by a Loan Party, such Loan Party
shall deliver all such documents, instruments, agreements (including, without
limitation, at the reasonable request of the Collateral Agent, a pledge
agreement governed by the laws of the jurisdiction of the organization of such
Foreign Subsidiary) and certificates described in clause (ii) above to the
Collateral Agent, and take all commercially reasonable actions reasonably
requested by the Collateral Agent or otherwise necessary to grant and to perfect
a first-priority Lien (subject to Permitted Specified Liens) in favor of the
Collateral Agent, for the benefit of the Agents and the Lenders, in 65% of the
voting Equity Interests of such Foreign Subsidiary and 100% of all other Equity
Interests of such Foreign Subsidiary owned by such Loan Party.
 
 
78

--------------------------------------------------------------------------------

 
 
(c)           Compliance with Laws; Payment of Taxes.
 
(i)           Comply, and cause each of its Subsidiaries to comply, in all
material respects, with all Requirements of Law (including, without limitation,
all Environmental Laws), judgments and awards (including any settlement of any
claim that, if breached, could give rise to any of the foregoing).
 
(ii)          Pay, and cause each of its Subsidiaries to pay, in full before
delinquency or before the expiration of any extension period, all taxes,
assessments and other governmental charges imposed upon any Loan Party or any of
its Subsidiaries or any property of any Loan Party or any of its Subsidiaries in
an aggregate amount for all such taxes, assessments and other governmental
charges exceeding $50,000, except to the extent contested in good faith by
proper proceedings which stay the imposition of any penalty, fine or Lien
resulting from the non-payment thereof and with respect to which adequate
reserves have been set aside for the payment thereof in accordance with GAAP;
provided that the aggregate amount of all taxes, assessments and other
governmental charges being so contested at any one time shall not exceed
$250,000.
 
(d)          Preservation of Existence, Etc.  Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, its existence, rights and
privileges, except as otherwise expressly permitted pursuant to Section 7.02(c),
and become or remain, and cause each of its Subsidiaries to become or remain,
duly qualified and in good standing in each jurisdiction in which the character
of the properties owned or leased by it or in which the transaction of its
business makes such qualification necessary, except to the extent that the
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect.
 
(e)          Keeping of Records and Books of Account.  Keep, and cause each of
its Subsidiaries to keep, adequate records and books of account, with complete
entries made to permit the preparation of financial statements in accordance
with GAAP.
 
(f)           Inspection Rights.  Permit, and cause each of its Subsidiaries to
permit, the agents and representatives of any Agent at any time and from time to
time upon reasonable prior notice to the Administrative Borrower and during
normal business hours, at the expense of the Borrowers, to examine and make
copies of and abstracts from its records and books of account, to visit and
inspect its properties, to verify materials, leases, notes, accounts receivable,
deposit accounts and its other assets, to conduct audits, physical counts,
valuations, appraisals, Phase I Environmental Site Assessments (and, if
requested by the Collateral Agent based upon the results of any such Phase I
Environmental Site Assessment, a Phase II Environmental Site Assessment) or
examinations and to discuss its affairs, finances and accounts with any of its
directors, officers, managerial employees, independent accountants or any of its
other representatives; provided that the Borrowers shall not be required to
reimburse the Agents for more than one such visit, inspection, audit, appraisal
or other examination during any calendar year (excluding Qualified Appraisals)
unless an Event of Default has occurred and is continuing (in which case no such
limit shall be applicable).  In furtherance of the foregoing, each Loan Party
hereby authorizes its independent accountants, and the independent accountants
of each of its Subsidiaries, to discuss the affairs, finances and accounts of
such Person (independently or together with representatives of such Person) with
the agents and representatives of any Agent in accordance with this Section
7.01(f).
 
 
79

--------------------------------------------------------------------------------

 
 
(g)          Maintenance of Properties, Etc.  Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties which
are necessary or useful in the proper conduct of its business in good working
order and condition, ordinary wear and tear and casualty excepted, and comply,
and cause each of its Subsidiaries to comply, at all times with the provisions
of all leases to which it is a party as lessee or under which it occupies
property, so as to prevent any loss or forfeiture thereof or thereunder, except
to the extent the failure to so maintain and preserve or so comply could not
reasonably be expected to have a Material Adverse Effect.
 
(h)          Maintenance of Insurance.  Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent, worker’s compensation and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any Governmental Authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated and in any event in amount,
adequacy and scope reasonably satisfactory to the Collateral Agent.  All
policies covering the Collateral are to be made payable to the Collateral Agent
for the benefit of the Agents and the Lenders, as its interests may appear, in
case of loss, under a standard non-contributory “lender” or “secured party”
clause and are to contain such other provisions as the Collateral Agent may
reasonably require to fully protect the Lenders’ interest in the Collateral and
to any payments to be made under such policies.  All certificates of insurance
are to be delivered to the Collateral Agent and the policies are to be premium
prepaid, with the loss payable and additional insured endorsement in favor of
the Collateral Agent and such other Persons as the Collateral Agent may
designate from time to time, and shall provide for not less than 30 days’ (10
days’ in the case of non-payment) prior written notice to the Collateral Agent
of the exercise of any right of cancellation.  If any Loan Party or any of its
Subsidiaries fails to maintain such insurance, the Collateral Agent may arrange
for such insurance, but at the Borrowers’ expense and without any responsibility
on the Collateral Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of
claims.  Upon the occurrence and during the continuance of an Event of Default,
the Collateral Agent shall have the sole right, in the name of the Lenders, any
Loan Party and its Subsidiaries, to file claims under any insurance policies, to
receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.
 
(i)           Obtaining of Permits, Etc.  Obtain, maintain and preserve, and
cause each of its Subsidiaries to obtain, maintain and preserve, and take all
necessary action to timely renew, all permits, licenses, authorizations,
approvals, entitlements and accreditations that are necessary or useful in the
proper conduct of its business, in each case, except to the extent the failure
to obtain, maintain, preserve or take such action could not reasonably be
expected to have a Material Adverse Effect.
 
 
80

--------------------------------------------------------------------------------

 
 
(j)           Environmental.  (i) Keep any property either owned or operated by
it or any of its Subsidiaries free of any Environmental Liens; (ii) comply, and
cause each of its Subsidiaries to comply, with all Environmental Laws and
provide to the Collateral Agent any documentation of such compliance which the
Collateral Agent may reasonably request; (iii) provide the Agents written notice
within 5 days of any Authorized Officer of any Loan Party obtaining knowledge of
any Release of a Hazardous Material in excess of any reportable quantity from or
onto property at any time owned or operated by it or any of its Subsidiaries,
and take any Remedial Actions required to abate said Release; and (iv) provide
the Agents with written notice within 10 days of the receipt of any of the
following:  (A) notice that an Environmental Lien has been filed against any
property of any Loan Party or any of its Subsidiaries; (B) commencement of any
Environmental Action or notice that an Environmental Action will be filed
against any Loan Party or any of its Subsidiaries; and (C) notice of a
violation, citation or other administrative order which could reasonably be
expected to have a Material Adverse Effect.
 
(k)          Fiscal Year.  Cause the Fiscal Year of the Parent and its
Subsidiaries to end on December 31st of each calendar year unless the Agents
consent to a change in such Fiscal Year (and appropriate related changes to this
Agreement).
 
(l)           Landlord Waivers; Collateral Access Agreements.  Commencing on the
date that is 30 days following the Effective Date, at any time any Collateral
with a book value in excess of $250,000 (when aggregated with all other
Collateral at the same location) is located on any real property of a Loan Party
(whether such real property is now existing or acquired after the Effective
Date) which is not owned by a Loan Party, or is stored on the premises of a
bailee, warehouseman, or similar party, use commercially reasonable efforts to
obtain written subordinations or waivers or collateral access agreements, as the
case may be, in form and substance satisfactory to the Collateral Agent.
 
(m)          After Acquired Real Property.  Upon the acquisition by it or any of
its Subsidiaries, other than any Foreign Subsidiary, after the date hereof of
any fee interest in any real property (wherever located) (each such interest
being a “New Facility”) with a Current Value (as defined below) in excess of
$100,000 immediately so notify the Collateral Agent, setting forth with
specificity a description of the interest acquired, the location of the real
property, any structures or improvements thereon and either an appraisal or such
Loan Party’s good-faith estimate of the current value of such real property (for
purposes of this Section, the ”Current Value”).  The Collateral Agent shall
notify such Loan Party whether it intends to require a Mortgage (and any other
Real Property Deliverables) with respect to such New Facility.  Upon receipt of
such notice requesting a Mortgage (and any other Real Property Deliverables),
the Person that has acquired such New Facility shall promptly furnish the same
to the Collateral Agent.  The Borrowers shall pay all fees and expenses,
including, without limitation, reasonable attorneys’ fees and expenses, and all
title insurance charges and premiums, in connection with each Loan Party’s
obligations under this Section 7.01(m).
 
(n)          Anti-Bribery and Anti-Corruption Laws.  Maintain, and cause each of
its Subsidiaries to maintain, anti-bribery and anti-corruption policies and
procedures that are reasonably designed to ensure compliance with the
Anti-Corruption Laws.
 
 
81

--------------------------------------------------------------------------------

 
 
(o)          Lender Meetings. From time to time upon the reasonable request of
any Agent or the Required Lenders, cause the senior members of the management
teams of each Loan Party (including, without limitation, any Person specifically
requested by any Agent) to participate in telephonic meetings with the Agents
and the Lenders and in-person meetings with the Agents and the Lenders at the
Borrowers’ corporate offices (or at such other location as may be agreed to by
the Administrative Borrower and such Agent or the Required Lenders) to discuss
the affairs, assets, financial performance, liquidity, operational performance
and finances of the Loan Parties and such other matters as may be reasonably
requested by any Lender or any Agent, at such times as may be agreed to by the
Administrative Borrower and such Agent or the Required Lenders; provided that,
so long as no Event of Default shall have occurred and be continuing, (i)
requests for telephonic meetings may not be made more frequently than once
during each calendar month and (ii) requests for in-person meetings may not be
made more frequently than once during each calendar year.
 
(p)          Domain Name Control Agreements.  Obtain and maintain at all times,
Domain Name Control Agreements with respect to each of the domain names owned by
any Loan Party, and, at the request of the Collateral Agent, enter into such
other agreements and arrangements with third party domain name registrars
necessary or appropriate to allow the Collateral Agent to access and control the
use and ownership of the Domain Assets in the event that it is necessary for the
Agents to exercise their remedies under the Loan Documents.
 
(q)          Proceeds of Dispositions of Sharecare Equity and Extraordinary
Receipts.
 
(i)           Immediately upon the Disposition of any Sharecare Equity by the
Parent or any of its Subsidiaries, deliver to the Administrative Agent, for
deposit into the Cash Collateral Account, an amount equal to 100% of the Net
Cash Proceeds received by such Person in connection with such Disposition; and
 
(ii)          upon the receipt by any Loan Party or any of its Subsidiaries of
any Extraordinary Receipts, deliver to the Administrative Agent, for deposit
into the Cash Collateral Account, an amount equal to 100% of the Net Cash
Proceeds received by such Person in connection therewith;
 
provided, however, that the aggregate amount of funds required to be delivered
to the Administrative Agent for deposit into the Cash Collateral Account
pursuant to this Section 7.01(q) shall not exceed the amount required to repay
the Obligations in full.
 
(r)          Board Observation Rights.  (i) Permit one observer designated by
the Collateral Agent (the “Board Observer”) to attend any meeting (a “BOD
Meeting”) of the Board of Directors of the Parent (or its direct or indirect
ultimate parent holding company) or any of its Subsidiaries (or, in each case,
any relevant committees thereof), except that the Board Observer shall not be
entitled to vote on matters presented to or discussed by the Board of Directors
(or any relevant committee thereof) of the Parent (or its direct or indirect
ultimate parent holding company) or any of its Subsidiaries at any such
meetings; (ii) hold BOD Meetings no less than once per calendar quarter;
(iii) notify the Board Observer of the time and place of any BOD Meetings and
all proposed actions to be taken by the Board of Directors (or any relevant
committee thereof) of the Parent (or its direct or indirect ultimate parent
holding company) and any of its Subsidiaries at such meeting in a manner
consistent with such notice provided to members of the Board of Directors or
relevant committee thereof; (iv) provide to the Board Observer all information
provided to the members of the Board of Directors or any similar group
performing an executive oversight or similar function (or any relevant committee
thereof) of the Parent (or its direct or indirect ultimate parent holding
company) and any of its Subsidiaries in anticipation of or at such meeting
(regular or special and whether telephonic or otherwise), in addition to copies
of the records of the proceedings or minutes of such meeting, when provided to
the members (it being understood that the Board Observer shall be required to
keep such materials and information confidential in accordance with Section
12.19 of this Agreement); and (v) with respect to two BOD Meetings per year,
reimburse the Board Observer, upon request, for all reasonable out-of-pocket
costs and expenses incurred in connection with its participation in any such BOD
Meeting; provided, that if counsel to the Parent or such Subsidiary advises the
Parent or such Subsidiary that in its reasonable good faith discretion,
participation in any BOD Meeting by the Board Observer or delivery of any
document to the Board Observer required pursuant to clause (i) or (iv) above
would result in a waiver of attorney-client privilege, create a conflict of
interest or otherwise violate applicable law, the Parent shall notify the Board
Observer in writing thereof (which notice shall contain reasonable detail
regarding the nature of the issue and the related legal concern) and shall be
entitled to exclude the Board Member from the portion of the applicable BOD
Meeting during which such issue is discussed and redact the portion of the
relevant documents addressing such issue.
 
 
82

--------------------------------------------------------------------------------

 
 
(s)          Post-Closing Requirements.
 
(i)           Within 10 Business Days following the Effective Date (or such
later date as the Collateral Agent may otherwise agree), deliver to the
Collateral Agent, in form and substance reasonably satisfactory to the
Collateral Agent, evidence of the insurance coverage required by Section 7.01
(to the extent not provided on the Effective Date) and endorsements in respect
of each insurance policy maintained by the Loan Parties (except as otherwise
agreed by the Collateral Agent), naming the Collateral Agent as additional
insured or lenders loss payee, as applicable, and providing that such policy may
be terminated or canceled (by the insurer or the insured thereunder) only upon
30 days’ prior written notice to the Collateral Agent and each such named
insured or loss payee;
 
(ii)          Within 30 days following the Effective Date (or such later date as
the Collateral Agent may otherwise agree), deliver to the Collateral Agent, in
form and substance reasonably satisfactory to the Collateral Agent, (A) (1)
amendments to the operating agreements of each Subsidiary of the Parent that is
a limited liability company, (2) certificates representing the Equity Interests
of each such Subsidiary, and (3) transfer powers with respect to the Equity
Interests referred to in clause (2) above, duly executed in blank, and (B)
amendments to the certificates of incorporation of Remark Travel, Inc. and
Roomlia, Inc.
 
(iii)         Within 30 days following the Effective Date (or such later date as
the Collateral Agent may otherwise agree), (A) repay in full (and terminate all
obligations in respect of) (1) the Parent’s payment obligations to Jeff Arnold
in the aggregate principal amount of $85,000, and (2) the Convertible Promissory
Note, dated as of December 11, 2014, made by the Parent to the order of Scott
Booth, an individual, in the original face amount of $100,000, and (B) deliver
to the Collateral Agent, in form and substance reasonably satisfactory to the
Collateral Agent, evidence of such repayment and termination.
 
 
83

--------------------------------------------------------------------------------

 
 
(iv)         Within 30 days following the Effective Date (or such later date as
the Collateral Agent may otherwise agree), deliver to the Collateral Agent, in
form and substance reasonably satisfactory to the Collateral Agent, Domain Name
Control Agreements with respect to each domain name owned by any Loan Party,
duly executed by the applicable Loan Party, the Collateral Agent and the
applicable domain name registrar; provided, that if the Loan Parties are unable
to deliver such Domain Name Control Agreements to the Collateral Agent by such
date, after using commercially reasonable efforts to do so, no Default or Event
of Default shall result under this provision if, within 60 days following the
Effective Date, the Loan Parties (A) use commercially reasonable efforts to
identify a new domain registrar that is willing to enter into a Domain Name
Control Agreement with the Collateral Agent, (B) transfer all of the domain
names owned by a Loan Party to a new registrar that is willing to enter into a
Domain Name Control Agreement with the Collateral Agent, and (C) deliver to the
Collateral Agent, in form and substance reasonably satisfactory to the
Collateral Agent, Domain Name Control Agreements with respect to each domain
name owned by any Loan Party, duly executed by the applicable Loan Party, the
Collateral Agent and each new applicable domain name registrar.
 
(v)          Within 30 days following the Effective Date (or such later date as
the Collateral Agent may otherwise agree), deliver to the Collateral Agent, in
form and substance reasonably satisfactory to the Collateral Agent, Control
Agreements with respect to each Cash Management Account maintained by any Loan
Party (other than Excluded Accounts), duly executed by the applicable Loan
Party, the Collateral Agent and the applicable financial institution.
 
(vi)         Use commercially reasonable best efforts to deliver to the
Collateral Agent, within three Business Days following the next meeting of the
shareholders of the Parent, an amendment to the certificate of incorporation of
the Parent, in form and substance reasonably satisfactory to the Collateral
Agent.
 
(vii)        Use commercially reasonable best efforts to deliver to the
Collateral Agent, within 30 days following the Effective Date (or such later
date as the Collateral Agent may otherwise agree), Credit Card Acknowledgments,
in form and substance reasonably satisfactory to the Collateral Agent, duly
executed by the Collateral Agent, the applicable Loan Parties, and each Credit
Card Issuer and Credit Card Processor that is party to a Credit Card Agreement
with one or more Loan Parties (except to the extent the Collateral Agent may
otherwise agree); provided, that to the extent such Credit Card Acknowledgements
cannot be delivered by such date, the Loan Parties and the Agents agree to
negotiate in good faith to reach a mutually acceptable solution with respect to
the credit card arrangements of the Loan Parties, which may include, to the
extent reasonably required by the Agents, entering into Credit Card Agreements
with new Credit Card Processors and Credit Card Issuers.
 
(viii)       Within 90 days following the Effective Date (or such later date as
the Collateral Agent may otherwise agree), deliver to the Collateral Agent, in
form and substance reasonably satisfactory to the Collateral Agent, such local
law security documents as may be necessary to grant to the Collateral Agent a
first-priority perfected security interest (under local law) with respect to 65%
of the voting Equity Interests and 100% of the non-voting Equity Interests of
KanKan HK Limited (and to the extent requested by the Collateral Agent, any
other Subsidiary of the Parent that participates in the KanKan social media
channel business), accompanied by an opinion of local counsel to the effect that
the security interest of the Collateral Agent thereunder is perfected.
 
 
84

--------------------------------------------------------------------------------

 
 
(ix)          Within 90 days following the Effective Date (or such later date as
the Collateral Agent may otherwise agree), deliver to the Collateral Agent
evidence of the liquidation of the MyStockFund businesses, the transfer of all
remaining assets of MyStockFund Securities, Inc. to a Loan Party, and the
dissolution of MyStockFund Securities, Inc.
 
(t)          Credit Card Agreements.  (a) Observe and perform all material
terms, covenants, conditions and provisions of the Credit Card Agreements to be
observed and performed by it at the times set forth therein; (b) not do, permit,
suffer or refrain from doing anything, as a result of which there could be a
material default under or material breach of any of the terms of any of the
Credit Card Agreements; (c) at all times maintain in full force and effect the
Credit Card Agreements and not terminate, cancel, surrender, or materially
modify, amend, waive or release any of the Credit Card Agreements, or consent to
or permit to occur any of the foregoing; except, that, (i) any such Loan Party
may terminate or cancel any of the Credit Card Agreements in the ordinary course
of the business of such Loan Party; provided that such Loan Party shall give the
Agents not less than 5 Business Days’ prior written notice of its intention to
so terminate or cancel any of the Credit Card Agreements, and (ii) any Loan
Party may modify or amend any of the Credit Card Agreement, so long as such
modification or amendment does not give the Credit Card Issuer or Credit Card
Processor party thereto greater rights to set-off against amounts otherwise
payable to such Loan Party or greater rights to cease or suspend payments to
such Loan Party; (d) not enter into any new Credit Card Agreements with any new
Credit Card Issuer or Credit Card Processor unless (i) the Agents shall have
received not less than 30 days’ prior written notice of the intention of such
Loan Party to enter into such agreement (together with such other information
with respect thereto as the Agents may reasonably request) and (ii) such Loan
Party delivers, or causes to be delivered to the Agents, a Credit Card
Acknowledgment in favor of the Collateral Agent; and (e) furnish to the Agents,
promptly upon the request of any Agent, such information and evidence as any
Agent may reasonably require from time to time concerning the observance,
performance and compliance by such Loan Party or the other party or parties
thereto with the terms, covenants or provisions of the Credit Card Agreements.
 
(u)          Further Assurances.  Take such action and execute, acknowledge and
deliver, and cause each of its Subsidiaries to take such action and execute,
acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as any Agent may reasonably require from time to
time in order (i) to carry out more effectively the purposes of this Agreement
and the other Loan Documents, (ii) to subject to valid and perfected first
priority Liens any of the Collateral or any other property of any Loan Party and
its Subsidiaries, (iii) to establish and maintain the validity and effectiveness
of any of the Loan Documents and the validity, perfection and priority of the
Liens intended to be created thereby, and (iv) to better assure, convey, grant,
assign, transfer and confirm unto each Secured Party the rights now or hereafter
intended to be granted to it under this Agreement or any other Loan Document
(including, without limitation, upon the occurrence of an Event of Default,
causing each Credit Card Issuer and Credit Card Processor to direct all payments
(due to any Loan Party) of all credit card charges submitted by any Loan Party
to such Credit Card Issuer and Credit Card Processor to the Administrative
Agent’s Account).  In furtherance of the foregoing, to the maximum extent
permitted by applicable law, each Loan Party (i) authorizes each Agent to
execute any such agreements, instruments or other documents in such Loan Party’s
name and to file such agreements, instruments or other documents in any
appropriate filing office, (ii) authorizes each Agent to file any financing
statement required hereunder or under any other Loan Document, and any
continuation statement or amendment with respect thereto, in any appropriate
filing office without the signature of such Loan Party, and (iii) ratifies the
filing of any financing statement, and any continuation statement or amendment
with respect thereto, filed without the signature of such Loan Party prior to
the date hereof.
 
 
85

--------------------------------------------------------------------------------

 
 
Section 7.02         Negative Covenants.  So long as any principal of or
interest on any Loan or any other Obligation (whether or not due) shall remain
unpaid (other than Contingent Indemnity Obligations) or any Lender shall have
any Commitment hereunder, each Loan Party shall not, unless the Required Lenders
shall otherwise consent in writing:
 
(a)          Liens, Etc.  Create, incur, assume or suffer to exist, or permit
any of its Subsidiaries to create, incur, assume or suffer to exist, any Lien
upon or with respect to any of its properties, whether now owned or hereafter
acquired; file or suffer to exist under the Uniform Commercial Code or any
Requirement of Law of any jurisdiction, a financing statement (or the equivalent
thereof) that names it or any of its Subsidiaries as debtor; sign or suffer to
exist any security agreement authorizing any secured party thereunder to file
such financing statement (or the equivalent thereof) other than, as to all of
the above, Permitted Liens.
 
(b)          Indebtedness.  Create, incur, assume, guarantee or suffer to exist,
or otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.
 
(c)          Fundamental Changes; Dispositions.
 
(i)           Wind-up, liquidate or dissolve, or merge, consolidate or
amalgamate with any Person, or permit any of its Subsidiaries to do (or agree to
do) any of the foregoing; provided, however, that (A) any wholly-owned
Subsidiary of any Loan Party (other than a Borrower) may be merged into such
Loan Party or another wholly-owned Subsidiary of such Loan Party, or may
consolidate or amalgamate with another wholly-owned Subsidiary of such Loan
Party, so long as (1) no other provision of this Agreement would be violated
thereby, (2) such Loan Party gives the Agents at least 30 days’ prior written
notice of such merger, consolidation or amalgamation accompanied by true,
correct and complete copies of all material agreements, documents and
instruments relating to such merger, consolidation or amalgamation, including,
but not limited to, the certificate or certificates of merger or amalgamation to
be filed with each appropriate Secretary of State (with a copy as filed promptly
after such filing), (3) no Default or Event of Default shall have occurred and
be continuing either before or after giving effect to such transaction, (4) the
Lenders’ rights in any Collateral, including, without limitation, the existence,
perfection and priority of any Lien thereon, are not adversely affected by such
merger, consolidation or amalgamation and (5) the surviving Subsidiary, if any,
if not already a Loan Party, is joined as a Loan Party hereunder pursuant to a
Joinder Agreement and is a party to a Security Agreement and the Equity
Interests of such Subsidiary is the subject of a Security Agreement, in each
case, which is in full force and effect on the date of and immediately after
giving effect to such merger, consolidation or amalgamation and (B) the Loan
Parties may wind down and terminate the HowStuffWorks and MyStockFund
businesses, and liquidate any Subsidiary that has substantially no business
other than the business of HowStuffWorks or MyStockFund, so long as the assets
of such Subsidiary are distributed to a Loan Party prior to (or concurrently
with) the effectiveness of such liquidation; and
 
 
86

--------------------------------------------------------------------------------

 
 
(ii)          Make any Disposition, whether in one transaction or a series of
related transactions, of all or any part of its business, property or assets,
whether now owned or hereafter acquired (or agree to do any of the foregoing),
or permit any of its Subsidiaries to do any of the foregoing; provided, however,
that any Loan Party and its Subsidiaries may make Permitted Dispositions.
 
(d)          Change in Nature of Business.  Make, or permit any of its
Subsidiaries to engage in any business other than a Permitted Business.
 
(e)          Loans, Advances, Investments, Etc.  Make or commit or agree to
make, or permit any of its Subsidiaries to make or commit or agree to make, any
Investment in any other Person except for Permitted Investments.
 
(f)          Sale and Leaseback Transactions.  Enter into, or permit any of its
Subsidiaries to enter into, any Sale and Leaseback Transaction.
 
(g)          Capital Expenditures.  Make or commit or agree to make, or permit
any of its Subsidiaries to make or commit or agree to make, any Capital
Expenditure (by purchase or Capitalized Lease) that would cause the aggregate
amount of all Capital Expenditures made by the Loan Parties and their
Subsidiaries in any fiscal period set forth in the table below to exceed the
amount set forth opposite such fiscal period; provided that, if the LasVegas.com
License Agreement is terminated, or the amounts required to be paid by the
Parent and its Subsidiaries under the LasVegas.com License Agreement are reduced
or otherwise modified, each amount set forth below shall be reduced on a
dollar-for-dollar basis equal to the difference, if positive, between (i) the
amount payable during such period by the Parent and its Subsidiaries under the
LasVegas.com License Agreement (calculated based on the LasVegas.com License
Agreement as in effect on the Effective Date), and (ii) the amount payable
during such period by the Parent and its Subsidiaries under the LasVegas.com
License Agreement (calculated based on the LasVegas.com License Agreement as in
effect after giving effect to such termination, payment reduction or other
payment modification):
 
Period
Capital Expenditure
Effective Date through
December 31, 2015
$1,147,000
January 1, 2016 through
December 31, 2016
$6,768,000
January 1, 2017 through
December 31, 2017
$6,981,000
January 1, 2018 through
 the Final Maturity Date
$7,205,000

 
 
87

--------------------------------------------------------------------------------

 
 
(h)          Restricted Payments.  Make or permit any of its Subsidiaries to
make any Restricted Payment other than Permitted Restricted Payments.
 
(i)          Federal Reserve Regulations.  Permit any Loan or the proceeds of
any Loan under this Agreement to be used for any purpose that would cause such
Loan to be a margin loan under the provisions of Regulation T, U or X of the
Board.
 
(j)          Transactions with Affiliates.  Enter into, renew, extend or be a
party to, or permit any of its Subsidiaries to enter into, renew, extend or be a
party to, any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) transactions consummated in the ordinary course of business in a
manner and to an extent consistent with past practice and necessary or desirable
for the prudent operation of its business, for fair consideration and on terms
no less favorable to it or its Subsidiaries than would be obtainable in a
comparable arm’s length transaction with a Person that is not an Affiliate
thereof, provided that such transactions are fully disclosed to the Agents prior
to the consummation thereof, if they involve one or more payments by the Parent
or any of its Subsidiaries in excess of $50,000 for any single transaction or
series of related transactions, (ii) transactions with another Loan Party, (iii)
transactions permitted by Section 7.02(e) and Section 7.02(h), (iv) sales of
Qualified Equity Interests of the Parent to Affiliates of the Parent not
otherwise prohibited by the Loan Documents and the granting of registration and
other customary rights in connection therewith, and (v) reasonable and customary
director and officer compensation (including bonuses and stock option programs),
benefits and indemnification arrangements, in each case approved by the Board of
Directors (or a committee thereof) of such Loan Party or such Subsidiary.
 
(k)          Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries.  Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any shares of Equity Interests of such Subsidiary
owned by any Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(iii) to make loans or advances to any Loan Party or any of its Subsidiaries or
(iv) to transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that nothing in any of clauses (i) through (iv) of this
Section 7.02(k) shall prohibit or restrict compliance with:
 
(A)          this Agreement and the other Loan Documents;
 
(B)          any agreement in effect on the date of this Agreement and described
on Schedule 7.02(k), or any extension, replacement or continuation of any such
agreement; provided that any such encumbrance or restriction contained in such
extended, replaced or continued agreement is no less favorable to the Agents and
the Lenders than the encumbrance or restriction under or pursuant to the
agreement so extended, replaced or continued;
 
 
88

--------------------------------------------------------------------------------

 
 
(C)          any applicable law, rule or regulation (including, without
limitation, applicable currency control laws and applicable state corporate
statutes restricting the payment of dividends in certain circumstances);
 
(D)          in the case of clause (iv), (1) customary restrictions on the
subletting, assignment or transfer of any specified property or asset set forth
in a lease, license, asset sale agreement or similar contract for the conveyance
of such property or asset and (2) instrument or other document evidencing a
Permitted Lien (or the Indebtedness secured thereby) from restricting on
customary terms the transfer of any property or assets subject thereto;
 
(E)          customary restrictions on dispositions of real property interests
in reciprocal easement agreements;
 
(F)          customary restrictions in agreements for the sale of assets on the
transfer or encumbrance of such assets during an interim period prior to the
closing of the sale of such assets; or
 
(G)          customary restrictions in contracts that prohibit the assignment of
such contract.
 
(l)          Limitations on Negative Pledges.  Enter into, incur or permit to
exist, or permit any Subsidiary to enter into, incur or permit to exist,
directly or indirectly, any agreement, instrument, deed, lease or other
arrangement that prohibits, restricts or imposes any condition upon the ability
of any Loan Party or any Subsidiary of any Loan Party to create, incur or permit
to exist any Lien upon any of its property or revenues, whether now owned or
hereafter acquired, or that requires the grant of any security for an obligation
if security is granted for another obligation, except the following:  (i) this
Agreement and the other Loan Documents, (ii) restrictions or conditions imposed
by any agreement relating to secured Indebtedness permitted by Section 7.02(b)
of this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (iii) any customary restrictions and
conditions contained in agreements relating to the sale or other disposition of
assets or of a Subsidiary pending such sale or other disposition; provided that
such restrictions and conditions apply only to the assets or Subsidiary to be
sold or disposed of and such sale or disposition is permitted hereunder, and
(iv) customary provisions in leases restricting the assignment or sublet
thereof.
 
(m)          Modifications of Indebtedness, Organizational Documents and Certain
Other Agreements, Etc.
 
(i)           Amend, modify or otherwise change (or permit the amendment,
modification or other change in any manner of) any of the provisions of any of
its or its Subsidiaries’ Indebtedness or of any instrument or agreement
(including, without limitation, any purchase agreement, indenture, loan
agreement or security agreement) relating to any such Indebtedness if such
amendment, modification or change would shorten the final maturity or average
life to maturity of, or require any payment to be made earlier than the date
originally scheduled on, such Indebtedness, would increase the interest rate
applicable to such Indebtedness, would add any covenant or event of default,
would change the subordination provision, if any, of such Indebtedness, or would
otherwise be adverse to the Lenders or the issuer of such Indebtedness in any
respect;
 
 
89

--------------------------------------------------------------------------------

 
 
(ii)          except for the Obligations, (A) make any voluntary or optional
payment (including, without limitation, any payment of interest in cash that, at
the option of the issuer, may be paid in cash or in kind), prepayment,
redemption, defeasance, sinking fund payment or other acquisition for value of
any of its or its Subsidiaries’ Indebtedness (including, without limitation, by
way of depositing money or securities with the trustee therefor before the date
required for the purpose of paying any portion of such Indebtedness when due),
(B) refund, refinance, replace or exchange any other Indebtedness for any such
Indebtedness (other than with respect to Permitted Refinancing Indebtedness),
(C) make any payment, prepayment, redemption, defeasance, sinking fund payment
or repurchase of any Subordinated Indebtedness in violation of the subordination
provisions thereof or any subordination agreement with respect thereto, or (D)
make any payment, prepayment, redemption, defeasance, sinking fund payment or
repurchase of any Indebtedness as a result of any asset sale, change of control,
issuance and sale of debt or equity securities or similar event, or give any
notice with respect to any of the foregoing, other than under the Vegas.com
Earnout Payments; or
 
(iii)         amend, modify or otherwise change any of its Governing Documents
(including, without limitation, by the filing or modification of any certificate
of designation, or any agreement or arrangement entered into by it) with respect
to any of its Equity Interests (including any shareholders’ agreement), or enter
into any new agreement with respect to any of its Equity Interests, except any
such amendments, modifications or changes or any such new agreements or
arrangements pursuant to this clause (iii) that either individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
 
(n)          Investment Company Act of 1940.  Engage in any business, enter into
any transaction, use any securities or take any other action or permit any of
its Subsidiaries to do any of the foregoing, that would cause it or any of its
Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an “investment
company” or a company “controlled” by an “investment company” not entitled to an
exemption within the meaning of such Act.
 
(o)          ERISA.  (i) Engage, or permit any ERISA Affiliate to engage, in any
transaction described in Section 4069 of ERISA; (ii) engage, or permit any ERISA
Affiliate to engage, in any prohibited transaction described in Section 406 of
ERISA or 4975 of the Internal Revenue Code for which a statutory or class
exemption is not available or a private exemption has not previously been
obtained from the U.S. Department of Labor; (iii) adopt or permit any ERISA
Affiliate to adopt any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA which provides benefits to employees after termination of
employment other than as required by Section 601 of ERISA or applicable law;
(iv) fail to make any contribution or payment to any Multiemployer Plan which it
or any ERISA Affiliate may be required to make under any agreement relating to
such Multiemployer Plan, or any law pertaining thereto; or (v) fail, or permit
any ERISA Affiliate to fail, to pay any required installment or any other
payment required under Section 412 of the Internal Revenue Code on or before the
due date for such installment or other payment.
 
 
90

--------------------------------------------------------------------------------

 
 
(p)          Environmental.  Permit the use, handling, generation, storage,
treatment, Release or disposal of Hazardous Materials at any property owned or
leased by it or any of its Subsidiaries, except in compliance in all material
respects with Environmental Laws.
 
(q)          Accounting Methods.  Modify or change, or permit any of its
Subsidiaries to modify or change, its method of accounting or accounting
principles from those utilized in the preparation of the Financial Statements
(other than as may be required to conform to GAAP).
 
(r)          Anti-Money Laundering and Anti-Terrorism Laws.
 
(i)           Do, or permit any of its Affiliates or agents to do, any of the
following:
 
(A)          conduct any business or engage in any transaction or dealing with
or for the benefit of any Blocked Person, including the making or receiving of
any contribution of funds, goods or services to, from or for the benefit of any
Blocked Person;
 
(B)          deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked or subject to blocking pursuant to the
OFAC Sanctions Programs;
 
(C)          use any of the proceeds of the transactions contemplated by this
Agreement to finance, promote or otherwise support in any manner any illegal
activity, including, without limitation, any violation of the Anti-Money
Laundering and Anti-Terrorism Laws or any specified unlawful activity as that
term is defined in the Money Laundering Control Act of 1986, 18 U.S.C. §§ 1956
and 1957; or
 
(D)          violate, attempt to violate, or engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, any of the Anti-Money Laundering and Anti-Terrorism Laws.
 
(ii)          Be or become, or permit any Affiliate of any of the Loan Parties,
or any officer, director or principal shareholder or owner of any of the Loan
Parties, or any of the Loan Parties’ respective agents acting or benefiting in
any capacity in connection with the Loans or other transactions hereunder, to be
or become a Blocked Person.
 
(s)          Anti-Bribery and Anti-Corruption Laws.
 
(i)           Offer, promise, pay, give, or authorize the payment or giving of
any money, gift or other thing of value, directly or indirectly, to or for the
benefit of any Foreign Official for the purpose of: (1) influencing any act or
decision of such Foreign Official in his, her, or its official capacity; (2)
inducing such Foreign Official to do, or omit to do, an act in violation of the
lawful duty of such Foreign Official; or (3) securing any improper advantage, in
order to obtain or retain business for, or with, or to direct business to, any
Person; or
 
 
91

--------------------------------------------------------------------------------

 
 
(ii)          act or attempt to act in any manner which would subject any of the
Loan Parties to liability under any Anti-Corruption Law.
 
(t)          Immaterial Subsidiaries.  Permit MyStockFund Securities Inc. to (i)
engage in any business activities other than business activities necessary in
connection with the winding down of its business operations, (ii) own assets
having a fair market value in excess of $50,000 in the aggregate for all such
assets, or (iii) have liabilities in excess of $50,000 in the aggregate for all
such liabilities.
 
Section 7.03          Financial Covenants.  So long as any principal of or
interest on any Loan or any other Obligation (whether or not due) shall remain
unpaid (other than Contingent Indemnity Obligations) or any Lender shall have
any Commitment hereunder, each Loan Party shall not, unless the Required Lenders
shall otherwise consent in writing:
 
(a)          Consolidated EBITDA of the Parent and its Subsidiaries.  Permit
Consolidated EBITDA of the Parent and its Subsidiaries for any four fiscal
quarter period of the Parent and its Subsidiaries for which the last fiscal
quarter ends on a date set forth below to be less than the amount set forth
opposite such date; provided that Consolidated EBITDA of the Parent and its
Subsidiaries for the periods ended December 31, 2015, March 31, 2016 and June
30, 2016 shall be calculated on an Annualized Basis:
 
Fiscal Quarter End
 
Consolidated EBITDA
December 31, 2015
($600,000)
March 31, 2016
($1,227,000)
June 30, 2016
$191,000
September 30, 2016
$835,000
December 31, 2016
$2,012,000
March 31, 2017
$3,460,000
June 30, 2017
$3,898,000
September 30, 2017
$4,221,000
December 31, 2017
$4,080,000
March 31, 2018
$4,601,000
June 30, 2018
$5,114,000
September 30, 2018
$5,631,000
December 31, 2018
$6,159,000

 
 
92

--------------------------------------------------------------------------------

 
 
(b)          Consolidated EBITDA of Vegas.com and its Subsidiaries.  Permit
Consolidated EBITDA of Vegas.com and its Subsidiaries for any four fiscal
quarter period of Vegas.com and its Subsidiaries for which the last fiscal
quarter ends on a date set forth below to be less than the amount set forth
opposite such date; provided that Consolidated EBITDA of Vegas.com and its
Subsidiaries for the periods ended December 31, 2015, March 31, 2016 and June
30, 2016 shall be calculated on an Annualized Basis:
 
Fiscal Quarter End
 
Consolidated EBITDA
December 31, 2015
$8,736,000
March 31, 2016
$6,149,000
June 30, 2016
$7,206,000
September 30, 2016
$8,160,000
December 31, 2016
$9,281,000
March 31, 2017 and the last day of each fiscal quarter ended thereafter
$9,300,000



(c)          Asset Value.  Permit the Asset Value of (i) the Parent and its
Subsidiaries at any time to be less than the Required Asset Value of the Parent
and its Subsidiaries specified in the Side Letter therefor (less the Release
Price applicable to any Specified Asset that has been Disposed of pursuant to
clause (i) of the definition of Permitted Dispositions and, to the extent
Disposed of pursuant to clause (h) of the definition of Permitted Dispositions,
the Sharecare Equity), (ii) any Specified Asset (other than any Specified Asset
that has been Disposed of pursuant to clause (i) of the definition of Permitted
Dispositions) at any time to be less than the Required Asset Value specified for
such Specified Asset in the Side Letter, or (iii) the Sharecare Equity (except
to the extent Disposed of pursuant to clause (h) of the definition of Permitted
Dispositions) at any time to be less than the Required Asset Value specified
therefor in the Side Letter.
 
(d)          Minimum Liquidity.  Permit the amount of cash on deposit in the
Cash Collateral Account (excluding any amounts deposited in the Cash Collateral
Account pursuant to Section 7.01(q)) to be less than $2,250,000 at any time.
 
ARTICLE VIII

 
CASH MANAGEMENT ARRANGEMENTS
AND OTHER COLLATERAL MATTERS
 
Section 8.01          Cash Management Arrangements.  (a)  The Loan Parties shall
(i) establish and maintain cash management services of a type and on terms
reasonably satisfactory to the Agents at one or more of the banks set forth on
Schedule 8.01 (each a “Cash Management Bank”) and (ii) except as otherwise
provided under Section 8.01(b), deposit or cause to be deposited promptly, and
in any event no later than the next Business Day after the date of receipt
thereof, all proceeds in respect of any Collateral, all Collections (of a nature
susceptible to a deposit in a bank account) and all other amounts received by
any Loan Party (including payments made by Account Debtors directly to any Loan
Party and remittances on credit card sales) into a Cash Management Account.
 
 
93

--------------------------------------------------------------------------------

 
 
(b)          On or prior to the date that is 30 days following the Effective
Date (or such later date as the Collateral Agent may otherwise agree), the Loan
Parties shall, with respect to each Cash Management Account (other than Excluded
Accounts), deliver to the Collateral Agent a Control Agreement with respect to
such Cash Management Account.  The Loan Parties shall not maintain, and shall
not permit any of their Subsidiaries to maintain, cash, Cash Equivalents or
other amounts in any deposit account or securities account, unless the
Collateral Agent shall have received a Control Agreement in respect of each such
Cash Management Account (other than Excluded Accounts).
 
(c)          Upon the terms and subject to the conditions set forth in a Control
Agreement with respect to a Cash Management Account, all amounts received in
such Cash Management Account shall at the Administrative Agent’s direction be
wired each Business Day into the Administrative Agent’s Account, except that, so
long as no Event of Default has occurred and is continuing, the Administrative
Agent will not direct the Cash Management Bank to transfer funds in such Cash
Management Account to the Administrative Agent’s Account.
 
(d)          So long as no Default or Event of Default has occurred and is
continuing, the Borrowers may amend Schedule 8.01 to add or replace a Cash
Management Bank or Cash Management Account; provided, however, that (i) such
prospective Cash Management Bank shall be reasonably satisfactory to the
Collateral Agent and the Collateral Agent shall have consented in writing in
advance to the opening of such Cash Management Account with the prospective Cash
Management Bank, and (ii) prior to the time of the opening of such Cash
Management Account, each Loan Party and such prospective Cash Management Bank
shall have executed and delivered to the Collateral Agent a Control
Agreement.  Each Loan Party shall close any of its Cash Management Accounts (and
establish replacement cash management accounts in accordance with the foregoing
sentence) promptly and in any event within 30 days of notice from the Collateral
Agent that the creditworthiness of any Cash Management Bank is no longer
acceptable in the Collateral Agent’s reasonable judgment, or that the operating
performance, funds transfer, or availability procedures or performance of such
Cash Management Bank with respect to Cash Management Accounts or the Collateral
Agent’s liability under any Control Agreement with such Cash Management Bank is
no longer acceptable in the Collateral Agent’s reasonable judgment.
 
(e)          Notwithstanding the foregoing, the Cash Collateral Account shall be
subject to a Control Agreement that provides the Collateral Agent with sole
dominion and control over the Cash Collateral Account and the funds on deposit
therein.  All funds deposited into the Cash Collateral Account will remain in
the Cash Collateral Account until the Final Maturity Date; provided that, upon
the occurrence and during the continuance of an Event of Default, the Collateral
Agent shall have the right, but not the obligation, to apply the funds on
deposit in the Cash Collateral Account to the payment of the Obligations
(whether or not then due) until paid in full.
 
 
94

--------------------------------------------------------------------------------

 
 
ARTICLE IX

 
EVENTS OF DEFAULT
 
Section 9.01          Events of Default.  Each of the following events shall
constitute an event of default (each, an “Event of Default”):
 
(a)          any Borrower shall fail to pay, when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) all of any
portion of the principal of the Loans, any interest on any Loan, any Collateral
Agent Advance or any fee, indemnity or other amount payable under this Agreement
or any other Loan Document;
 
(b)          any representation or warranty made or deemed made by or on behalf
of any Loan Party or by any officer of the foregoing under or in connection with
any Loan Document or under or in connection with any certificate or other
writing delivered to any Secured Party pursuant to any Loan Document shall have
been incorrect in any material respect (or in any respect if such representation
or warranty is qualified or modified as to materiality or “Material Adverse
Effect” in the text thereof) when made or deemed made;
 
(c)          any Loan Party shall fail to perform or comply with any covenant or
agreement contained in Section 7.01(a), Section 7.01(c), Section 7.01(d),
Section 7.01(f), Section 7.01(h), Section 7.01(k), Section 7.01(m), Section
7.01(n), Section 7.01(o), Section 7.01(p), Section 7.01(q), Section 7.01(r),
Section 7.01(s), Section 7.02 or Section 7.03 or Article VIII, or any Loan Party
shall fail to perform or comply with any covenant or agreement contained in any
Security Agreement to which it is a party or any Mortgage to which it is a
party, or any party to the Shareholder Letter or the Side Letter shall fail to
perform or comply with any covenant or agreement contained therein;
 
(d)          any Loan Party shall fail to perform or comply with any other term,
covenant or agreement contained in any Loan Document to be performed or observed
by it and, except as set forth in subsections (a), (b) and (c) of this Section
9.01, such failure, if capable of being remedied, shall remain unremedied for 15
days after the earlier of the date an Authorized Officer of any Loan Party has
knowledge of such failure and the date written notice of such default shall have
been given by any Agent to such Loan Party;
 
(e)          any Loan Party or any of its Subsidiaries shall fail to pay when
due (whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) any principal, interest or other amount payable in respect of
Indebtedness (excluding Indebtedness evidenced by this Agreement) having an
aggregate amount outstanding in excess of $250,000, and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Indebtedness, or any other default under any
agreement or instrument relating to any such Indebtedness, or any other event,
shall occur and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such default or
event is to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased or an offer to prepay, redeem,
purchase or defease such Indebtedness shall be required to be made, in each
case, prior to the stated maturity thereof;
 
 
95

--------------------------------------------------------------------------------

 
 
(f)          any Loan Party or any of its Subsidiaries (i) shall institute any
proceeding or voluntary case seeking to adjudicate it a bankrupt or insolvent,
or seeking dissolution, liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for any such Person or for any
substantial part of its property, (ii) shall be generally not paying its debts
as such debts become due or shall admit in writing its inability to pay its
debts generally, (iii) shall make a general assignment for the benefit of
creditors, or (iv) shall take any action to authorize or effect any of the
actions set forth above in this subsection (f);
 
(g)          any proceeding shall be instituted against any Loan Party or any of
its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief of debtors, or seeking the entry of an order for relief or
the appointment of a receiver, trustee, custodian or other similar official for
any such Person or for any substantial part of its property, and either such
proceeding shall remain undismissed or unstayed for a period of 30 days or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against any such Person or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property) shall occur;
 
(h)          any provision of any Loan Document (other than any provision of any
Loan Document that is immaterial, as determined by the Agents in their good
faith reasonable discretion) shall at any time for any reason (other than
pursuant to the express terms thereof) cease to be valid and binding on or
enforceable against any Loan Party intended to be a party thereto, or the
validity or enforceability thereof shall be contested by any party thereto, or a
proceeding shall be commenced by any Loan Party or any Governmental Authority
having jurisdiction over any of them, seeking to establish the invalidity or
unenforceability thereof, or any Loan Party shall deny in writing that it has
any liability or obligation purported to be created under any Loan Document;
 
(i)          any Security Agreement, any Mortgage or any other security
document, after delivery thereof pursuant hereto, shall for any reason fail or
cease to create a valid and perfected and, except to the extent permitted by the
terms hereof or thereof, first priority Lien in favor of the Collateral Agent
for the benefit of the Agents and the Lenders on any Collateral purported to be
covered thereby;
 
(j)          one or more judgments, orders or awards (or any settlement of any
litigation or other proceeding that, if breached, could result in a judgment,
order or award) for the payment of money exceeding $250,000 in the aggregate
(except to the extent fully covered (other than to the extent of customary
deductibles) by insurance pursuant to which the insurer has been notified and
has not denied coverage) shall be rendered against any Loan Party or any of its
Subsidiaries and remain unsatisfied and (i) enforcement proceedings shall have
been commenced by any creditor upon any such judgment, order, award or
settlement or (ii) there shall be a period of 10 consecutive days after entry
thereof during which (A) a stay of enforcement thereof is not be in effect or
(B) the same is not vacated, discharged, stayed or bonded pending appeal;
 
 
96

--------------------------------------------------------------------------------

 
 
(k)          any Loan Party or any of its Subsidiaries is enjoined, restrained
or in any way prevented by the order of any court or any Governmental Authority
from conducting, or otherwise ceases to conduct for any reason whatsoever, all
or any material part of its business for more than 15 days;
 
(l)          any material damage to, or loss, theft or destruction of, any
Collateral, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes, for more than 15 consecutive days, the cessation or substantial
curtailment of revenue producing activities at any facility of any Loan Party,
if any such event or circumstance could reasonably be expected to have a
Material Adverse Effect;
 
(m)          the loss, suspension or revocation of, or failure to renew, any
license or permit now held or hereafter acquired by any Loan Party or any of its
Subsidiaries, if such loss, suspension, revocation or failure to renew could
reasonably be expected to have a Material Adverse Effect;
 
(n)          the indictment of any Loan Party or any of its Subsidiaries or any
Authorized Officer of the Parent or any of its Subsidiaries under any criminal
statute, or commencement of criminal or civil proceedings against any Loan Party
or any of its Subsidiaries or any Authorized Officer of the Parent or any of its
Subsidiaries, pursuant to which statute or proceedings the penalties or remedies
sought or available include forfeiture to any Governmental Authority of any
material portion of the property of such Person;
 
(o)          any Loan Party or any of its ERISA Affiliates shall have made a
complete or partial withdrawal from a Multiemployer Plan, and, as a result of
such complete or partial withdrawal, any Loan Party or any of its ERISA
Affiliates incurs a withdrawal liability in an annual amount exceeding $250,000;
or a Multiemployer Plan enters reorganization status under Section 4241 of
ERISA, and, as a result thereof any Loan Party’s or any of its ERISA Affiliates’
annual contribution requirements with respect to such Multiemployer Plan
increases in an annual amount exceeding $250,000;
 
(p)          any Termination Event with respect to any Employee Plan shall have
occurred, and, 30 days after notice thereof shall have been given to any Loan
Party by any Agent, (i) such Termination Event (if correctable) shall not have
been corrected, and (ii) the then current value of such Employee Plan’s vested
benefits exceeds the then current value of assets allocable to such benefits in
such Employee Plan by more than $250,000 (or, in the case of a Termination Event
involving liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, the liability is in excess of such amount);
 
 
97

--------------------------------------------------------------------------------

 
 
(q)          (i) there shall occur and be continuing any “Event of Default” (or
any comparable term) under, and as defined in the documents evidencing or
governing any Subordinated Indebtedness, (ii) any of the Obligations for any
reason shall cease to be “Senior Indebtedness” or “Designated Senior
Indebtedness” (or any comparable terms) under, and as defined in the documents
evidencing or governing any Subordinated Indebtedness, (iii) any Indebtedness
other than the Obligations shall constitute “Designated Senior Indebtedness” (or
any comparable term) under, and as defined in, the documents evidencing or
governing any Subordinated Indebtedness, (iv) any holder of Subordinated
Indebtedness shall fail to perform or comply with any of the subordination
provisions of the documents evidencing or governing such Subordinated
Indebtedness, or (v) the subordination provisions of the documents evidencing or
governing any Subordinated Indebtedness shall, in whole or in part, terminate,
cease to be effective or cease to be legally valid, binding and enforceable
against any holder of the applicable Subordinated Indebtedness;
 
(r)          any Credit Card Issuer or Credit Card Processor withholds payment
of amounts otherwise payable to any Loan Party to fund a reserve account or
otherwise hold as collateral, or shall require any Loan Party to pay funds into
a reserve account or for such Credit Card Issuer or Credit Card Processor to
otherwise hold as collateral, or any Loan Party shall provide a letter of
credit, guarantee, indemnity or similar instrument to or in favor of such Credit
Card Issuer or Credit Card Processor such that in the aggregate all of such
funds in the reserve account, other amounts held as collateral and the amount of
such letters of credit, guarantees, indemnities or similar instruments shall
exceed $250,000;
 
(s)          a Change of Control shall have occurred; or
 
(t)          an event or development occurs which could reasonably be expected
to have a Material Adverse Effect;
 
then, and in any such event, the Collateral Agent may, and shall at the request
of the Required Lenders, by notice to the Administrative Borrower, (i) terminate
or reduce all Commitments, whereupon all Commitments shall immediately be so
terminated or reduced, (ii) declare all or any portion of the Loans then
outstanding to be accelerated and due and payable, whereupon all or such portion
of the aggregate principal of all Loans, all accrued and unpaid interest
thereon, all fees and all other amounts payable under this Agreement and the
other Loan Documents shall become due and payable immediately, together with the
payment of the Applicable Premium with respect to the Commitments so terminated
and the Loans so repaid, without presentment, demand, protest or further notice
of any kind, all of which are hereby expressly waived by each Loan Party and
(iii) exercise any and all of its other rights and remedies under applicable
law, hereunder and under the other Loan Documents; provided, however, that upon
the occurrence of any Event of Default described in subsection (f) or (g) of
this Section 9.01 with respect to any Loan Party, without any notice to any Loan
Party or any other Person or any act by any Agent or any Lender, all Commitments
shall automatically terminate and all Loans then outstanding, together with all
accrued and unpaid interest thereon, all fees and all other amounts due under
this Agreement and the other Loan Documents, including, without limitation, the
Applicable Premium, shall be accelerated and become due and payable
automatically and immediately, without presentment, demand, protest or notice of
any kind, all of which are expressly waived by each Loan Party. 
 
 
98

--------------------------------------------------------------------------------

 
 
ARTICLE X

 
AGENTS
 
Section 10.01       Appointment.  Each Lender (and each subsequent maker of any
Loan by its making thereof) hereby irrevocably appoints, authorizes and empowers
the Administrative Agent and the Collateral Agent to perform the duties of each
such Agent as set forth in this Agreement and the other Loan Documents, together
with such actions and powers as are reasonably incidental thereto,
including:  (i) to receive on behalf of each Lender any payment of principal of
or interest on the Loans outstanding hereunder and all other amounts accrued
hereunder for the account of the Lenders and paid to such Agent, and, subject to
Section 2.02 of this Agreement, to distribute promptly to each Lender its Pro
Rata Share of all payments so received; (ii) to distribute to each Lender copies
of all material notices and agreements received by such Agent and not required
to be delivered to each Lender pursuant to the terms of this Agreement, provided
that the Agents shall not have any liability to the Lenders for any Agent’s
inadvertent failure to distribute any such notices or agreements to the Lenders;
(iii) to maintain, in accordance with its customary business practices, ledgers
and records reflecting the status of the Obligations, the Loans, and related
matters and to maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Collateral and related matters;
(iv) to execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to this Agreement or any other
Loan Document; (v) to make the Loans and Collateral Agent Advances, for such
Agent or on behalf of the applicable Lenders as provided in this Agreement or
any other Loan Document; (vi) to perform, exercise, and enforce any and all
other rights and remedies of the Lenders with respect to the Loan Parties, the
Obligations, or otherwise related to any of same to the extent reasonably
incidental to the exercise by such Agent of the rights and remedies specifically
authorized to be exercised by such Agent by the terms of this Agreement or any
other Loan Document; (vii)  to incur and pay such fees necessary or appropriate
for the performance and fulfillment of its functions and powers pursuant to this
Agreement or any other Loan Document; (viii) subject to Section 10.03, to take
such action as such Agent deems appropriate on its behalf to administer the
Loans and the Loan Documents and to exercise such other powers delegated to such
Agent by the terms hereof or the other Loan Documents (including, without
limitation, the power to give or to refuse to give notices, waivers, consents,
approvals and instructions and the power to make or to refuse to make
determinations and calculations); and (ix) to act with respect to all Collateral
under the Loan Documents, including for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations.  As to any matters not expressly provided for by
this Agreement and the other Loan Documents (including, without limitation,
enforcement or collection of the Loans), the Agents shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), and such instructions of the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents) shall be binding upon all Lenders and all
makers of Loans; provided, however, the Agents shall not be required to take any
action which, in the reasonable opinion of any Agent, exposes such Agent to
liability or which is contrary to this Agreement or any other Loan Document or
applicable law.
 
 
99

--------------------------------------------------------------------------------

 
 
Section 10.02       Nature of Duties; Delegation.  (a) The Agents shall have no
duties or responsibilities except those expressly set forth in this Agreement or
in the other Loan Documents.  The duties of the Agents shall be mechanical and
administrative in nature.  The Agents shall not have by reason of this Agreement
or any other Loan Document a fiduciary relationship in respect of any
Lender.  Nothing in this Agreement or any other Loan Document, express or
implied, is intended to or shall be construed to impose upon the Agents any
obligations in respect of this Agreement or any other Loan Document except as
expressly set forth herein or therein.  Each Lender shall make its own
independent investigation of the financial condition and affairs of the Loan
Parties in connection with the making and the continuance of the Loans hereunder
and shall make its own appraisal of the creditworthiness of the Loan Parties and
the value of the Collateral, and the Agents shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
their possession before the initial Loan hereunder or at any time or times
thereafter, provided that, upon the reasonable request of a Lender, each Agent
shall provide to such Lender any documents or reports delivered to such Agent by
the Loan Parties pursuant to the terms of this Agreement or any other Loan
Document.  If any Agent seeks the consent or approval of the Required Lenders
(or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents) to the taking or refraining
from taking any action hereunder, such Agent shall send notice thereof to each
Lender.  Each Agent shall promptly notify each Lender any time that the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents) have instructed such Agent
to act or refrain from acting pursuant hereto.
 
(b)          Each Agent may, upon any term or condition it specifies, delegate
or exercise any of its rights, powers and remedies under, and delegate or
perform any of its duties or any other action with respect to, any Loan Document
by or through any trustee, co-agent, employee, attorney-in-fact and any other
Person (including any Lender).  Any such Person shall benefit from this Article
X to the extent provided by the applicable Agent.
 
Section 10.03       Rights, Exculpation, Etc.  The Agents and their directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by them under or in connection with this Agreement or the
other Loan Documents, except for their own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction.  Without limiting the generality of the foregoing, the
Agents (i) may treat the payee of any Loan as the owner thereof until the
Collateral Agent receives written notice of the assignment or transfer thereof,
pursuant to Section 12.07 hereof, signed by such payee and in form satisfactory
to the Collateral Agent; (ii) may consult with legal counsel (including, without
limitation, counsel to any Agent or counsel to the Loan Parties), independent
public accountants, and other experts selected by any of them and shall not be
liable for any action taken or omitted to be taken in good faith by any of them
in accordance with the advice of such counsel or experts; (iii) make no warranty
or representation to any Lender and shall not be responsible to any Lender for
any statements, certificates, warranties or representations made in or in
connection with this Agreement or the other Loan Documents; (iv) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Person, the existence or possible existence of any
Default or Event of Default, or to inspect the Collateral or other property
(including, without limitation, the books and records) of any Person; (v) shall
not be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (vi) shall not be deemed to have made any representation or
warranty regarding the existence, value or collectibility of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Agents be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.  The Agents shall not be liable for any
apportionment or distribution of payments made in good faith pursuant to Section
4.03, and if any such apportionment or distribution is subsequently determined
to have been made in error, and the sole recourse of any Lender to whom payment
was due but not made shall be to recover from other Lenders any payment in
excess of the amount which they are determined to be entitled.  The Agents may
at any time request instructions from the Lenders with respect to any actions or
approvals which by the terms of this Agreement or of any of the other Loan
Documents the Agents are permitted or required to take or to grant, and if such
instructions are promptly requested, the Agents shall be absolutely entitled to
refrain from taking any action or to withhold any approval under any of the Loan
Documents until they shall have received such instructions from the Required
Lenders.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents).
 
 
100

--------------------------------------------------------------------------------

 
 
Section 10.04       Reliance.  Each Agent shall be entitled to rely upon any
written notices, statements, certificates, orders or other documents or any
telephone message believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Agreement or any of the other Loan Documents and its
duties hereunder or thereunder, upon advice of counsel selected by it.
 
Section 10.05       Indemnification.  To the extent that any Agent is not
reimbursed and indemnified by any Loan Party, and whether or not such Agent has
made demand on any Loan Party for the same, the Lenders will, within five days
of written demand by such Agent, reimburse such Agent for and indemnify such
Agent from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including, without
limitation, client charges and expenses of counsel or any other advisor to such
Agent), advances or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against such Agent in any way relating to
or arising out of this Agreement or any of the other Loan Documents or any
action taken or omitted by such Agent under this Agreement or any of the other
Loan Documents, in proportion to each Lender’s Pro Rata Share, including,
without limitation, advances and disbursements made pursuant to Section 10.08;
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, advances or disbursements for which there has been a final
non-appealable judicial determination that such liability resulted from such
Agent’s gross negligence or willful misconduct.  The obligations of the Lenders
under this Section 10.05 shall survive the payment in full of the Loans and the
termination of this Agreement.
 
 
101

--------------------------------------------------------------------------------

 
 
Section 10.06       Agents Individually.  With respect to its Pro Rata Share of
the Total Commitment hereunder and the Loans made by it, each Agent shall have
and may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or maker of a Loan.  The terms “Lenders” or “Required Lenders” or any
similar terms shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity as a Lender or one of the Required
Lenders.  Each Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, trust or other business with any
Borrower as if it were not acting as an Agent pursuant hereto without any duty
to account to the other Lenders.
 
Section 10.07        Successor Agent.  (a) Any Agent may at any time give at
least 30 days’ prior written notice of its resignation to the Lenders and the
Administrative Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right to appoint a successor Agent.  If no such
successor Agent shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring Agent
may (but shall not be obligated to), on behalf of the Lenders, appoint a
successor Agent.  Whether or not a successor Agent has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
 
(b)          With effect from the Resignation Effective Date, (i) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by such
Agent on behalf of the Lenders under any of the Loan Documents, the retiring
Agent shall continue to hold such collateral security until such time as a
successor Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through such retiring Agent shall
instead be made by or to each Lender directly, until such time, if any, as a
successor Agent shall have been appointed as provided for above.  Upon the
acceptance of a successor’s Agent’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents.  After the retiring Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article, Section 12.04 and Section
12.15 shall continue in effect for the benefit of such retiring Agent in respect
of any actions taken or omitted to be taken by it while the retiring Agent was
acting as Agent.
 
Section 10.08        Collateral Matters.
 
(a)          The Collateral Agent may from time to time make such disbursements
and advances (“Collateral Agent Advances”) which the Collateral Agent, in its
sole discretion, deems necessary or desirable to preserve, protect, prepare for
sale or lease or dispose of the Collateral or any portion thereof, to enhance
the likelihood or maximize the amount of repayment by the Borrowers of the Loans
and other Obligations or to pay any other amount chargeable to the Borrowers
pursuant to the terms of this Agreement, including, without limitation, costs,
fees and expenses as described in Section 12.04.  The Collateral Agent Advances
shall be repayable on demand and be secured by the Collateral and shall bear
interest at a rate per annum equal to the rate then applicable to Reference Rate
Loans.  The Collateral Agent Advances shall constitute Obligations hereunder
which may be charged to the Loan Account in accordance with Section 4.01.  The
Collateral Agent shall notify each Lender and the Administrative Borrower in
writing of each such Collateral Agent Advance, which notice shall include a
description of the purpose of such Collateral Agent Advance.  Without limitation
to its obligations pursuant to Section 10.05, each Lender agrees that it shall
make available to the Collateral Agent, upon the Collateral Agent’s demand, in
Dollars in immediately available funds, the amount equal to such Lender’s Pro
Rata Share of each such Collateral Agent Advance.  If such funds are not made
available to the Collateral Agent by such Lender, the Collateral Agent shall be
entitled to recover such funds on demand from such Lender, together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to the Collateral Agent, at the Federal Funds Rate for three
Business Days and thereafter at the Reference Rate.
 
 
102

--------------------------------------------------------------------------------

 
 
(b)          The Lenders hereby irrevocably authorize the Collateral Agent, at
its option and in its discretion, to release any Lien granted to or held by the
Collateral Agent upon any Collateral upon termination of the Total Commitment
and payment and satisfaction of all Loans and all other Obligations (other than
Contingent Indemnification Obligations) in accordance with the terms hereof; or
constituting property being sold or disposed of in the ordinary course of any
Loan Party’s business or otherwise in compliance with the terms of this
Agreement and the other Loan Documents; or constituting property in which the
Loan Parties owned no interest at the time the Lien was granted or at any time
thereafter; or if approved, authorized or ratified in writing by the Lenders in
accordance with Section 12.02.  Upon request by the Collateral Agent at any
time, the Lenders will confirm in writing the Collateral Agent’s authority to
release particular types or items of Collateral pursuant to this Section
10.08(b).
 
(c)          Without in any manner limiting the Collateral Agent’s authority to
act without any specific or further authorization or consent by the Lenders (as
set forth in Section 10.08(b)), each Lender agrees to confirm in writing, upon
request by the Collateral Agent, the authority to release Collateral conferred
upon the Collateral Agent under Section 10.08(b).  Upon receipt by the
Collateral Agent of confirmation from the Lenders of its authority to release
any particular item or types of Collateral, and upon prior written request by
any Loan Party, the Collateral Agent shall (and is hereby irrevocably authorized
by the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Collateral Agent for the benefit of the
Agents and the Lenders upon such Collateral; provided, however, that (i) the
Collateral Agent shall not be required to execute any such document on terms
which, in the Collateral Agent’s opinion, would expose the Collateral Agent to
liability or create any obligations or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Lien upon
(or obligations of any Loan Party in respect of) all interests in the Collateral
retained by any Loan Party.
 
(d)          Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Loan Parties, each Agent and each Lender hereby agree that
(i) no Lender shall have any right individually to realize upon any of the
Collateral under any Loan Document or to enforce any Guaranty, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Collateral Agent for the benefit of the
Lenders in accordance with the terms thereof, (ii) in the event of a foreclosure
by the Collateral Agent on any of the Collateral pursuant to a public or private
sale, the Administrative Agent, the Collateral Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and (iii) the
Collateral Agent, as agent for and representative of the Agents and the Lenders
(but not any other Agent or any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled (either directly or through one or more acquisition
vehicles) for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral to be sold (A) at any
public or private sale, (B) at any sale conducted by the Collateral Agent under
the provisions of the Uniform Commercial Code (including pursuant to Sections
9-610 or 9-620 of the Uniform Commercial Code), (C) at any sale or foreclosure
conducted by the Collateral Agent (whether by judicial action or otherwise) in
accordance with applicable law or (D) any sale conducted pursuant to the
provisions of any Debtor Relief Law (including Section 363 of the Bankruptcy
Code), to use and apply all or any of the Obligations as a credit on account of
the purchase price for any Collateral payable by the Collateral Agent at such
sale.
 
 
103

--------------------------------------------------------------------------------

 
 
(e)          The Collateral Agent shall have no obligation whatsoever to any
Lender to assure that the Collateral exists or is owned by the Loan Parties or
is cared for, protected or insured or has been encumbered or that the Lien
granted to the Collateral Agent pursuant to this Agreement or any other Loan
Document has been properly or sufficiently or lawfully created, perfected,
protected or enforced or is entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to the Collateral Agent in this Section 10.08 or in any
other Loan Document, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Collateral Agent
may act in any manner it may deem appropriate, in its sole discretion, given the
Collateral Agent’s own interest in the Collateral as one of the Lenders and that
the Collateral Agent shall have no duty or liability whatsoever to any other
Lender, except as otherwise provided herein.
 
Section 10.09       Agency for Perfection.  Each Agent and each Lender hereby
appoints each other Agent and each other Lender as agent and bailee for the
purpose of perfecting the security interests in and liens upon the Collateral in
assets which, in accordance with Article 9 of the Uniform Commercial Code, can
be perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and each Agent and each Lender hereby acknowledges
that it holds possession of or otherwise controls any such Collateral for the
benefit of the Agents and the Lenders as secured party.  Should the
Administrative Agent or any Lender obtain possession or control of any such
Collateral, the Administrative Agent or such Lender shall notify the Collateral
Agent thereof, and, promptly upon the Collateral Agent’s request therefor shall
deliver such Collateral to the Collateral Agent or in accordance with the
Collateral Agent’s instructions.  In addition, the Collateral Agent shall also
have the power and authority hereunder to appoint such other sub-agents as may
be necessary or required under applicable state law or otherwise to perform its
duties and enforce its rights with respect to the Collateral and under the Loan
Documents.  Each Loan Party by its execution and delivery of this Agreement
hereby consents to the foregoing.
 
 
104

--------------------------------------------------------------------------------

 
 
Section 10.10       No Reliance on any Agent’s Customer Identification
Program.  Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on any Agent to carry out
such Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other requirements imposed by the USA PATRIOT Act or the regulations
issued thereunder, including the regulations set forth in 31 C.F.R. §§
1010.100(yy), (iii), 1020.100, and 1020.220 (formerly 31 C.F.R. § 103.121), as
hereafter amended or replaced (“CIP Regulations”), or any other Anti-Terrorism
Laws, including any programs involving any of the following items relating to or
in connection with any of the Loan Parties, their Affiliates or their agents,
the Loan Documents or the transactions hereunder or contemplated hereby:  (1)
any identity verification procedures, (2) any recordkeeping, (3) comparisons
with government lists, (4) customer notices or (5) other procedures required
under the CIP Regulations or other regulations issued under the USA PATRIOT
Act.  Each Lender, Affiliate, participant or assignee subject to Section 326 of
the USA PATRIOT Act will perform the measures necessary to satisfy its own
responsibilities under the CIP Regulations.
 
Section 10.11       No Third Party Beneficiaries.  The provisions of this
Article are solely for the benefit of the Secured Parties, and no Loan Party
shall have rights as a third-party beneficiary of any of such provisions.
 
Section 10.12       No Fiduciary Relationship.  It is understood and agreed that
the use of the term “agent” herein or in any other Loan Document (or any other
similar term) with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
 
Section 10.13        Reports; Confidentiality; Disclaimers.  By becoming a party
to this Agreement, each Lender:
 
(a)          is deemed to have requested that each Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report with respect to the Parent or any of its Subsidiaries (each, a “Report”)
prepared by or at the request of such Agent, and each Agent shall so furnish
each Lender with each such Report,
 
(b)          expressly agrees and acknowledges that the Agents (i) do not make
any representation or warranty as to the accuracy of any Reports, and (ii) shall
not be liable for any information contained in any Reports,
 
(c)          expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that any Agent or other party performing
any audit or examination will inspect only specific information regarding the
Parent and its Subsidiaries and will rely significantly upon the Parent’s and
its Subsidiaries’ books and records, as well as on representations of their
personnel,
 
 
105

--------------------------------------------------------------------------------

 
 
(d)          agrees to keep all Reports and other material, non-public
information regarding the Parent and its Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with Section 12.19, and
 
(e)          without limiting the generality of any other indemnification
provision contained in this Agreement, agrees:  (i) to hold any Agent and any
other Lender preparing a Report harmless from any action the indemnifying Lender
may take or fail to take or any conclusion the indemnifying Lender may reach or
draw from any Report in connection with any loans or other credit accommodations
that the indemnifying Lender has made or may make to the Borrowers, or the
indemnifying Lender’s participation in, or the indemnifying Lender’s purchase
of, a loan or loans of the Borrowers, and (ii) to pay and protect, and
indemnify, defend and hold any Agent and any other Lender preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including, attorneys’ fees and costs) incurred by
any such Agent and any such other Lender preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.
 
Section 10.14       Collateral Custodian.  Upon the occurrence and during the
continuance of any Default or Event of Default, the Collateral Agent or its
designee may at any time and from time to time employ and maintain on the
premises of any Loan Party a custodian selected by the Collateral Agent or its
designee who shall have full authority to do all acts necessary to protect the
Agents’ and the Lenders’ interests.  Each Loan Party hereby agrees to, and to
cause its Subsidiaries to, cooperate with any such custodian and to do whatever
the Collateral Agent or its designee may reasonably request to preserve the
Collateral.  All costs and expenses incurred by the Collateral Agent or its
designee by reason of the employment of the custodian shall be the
responsibility of the Borrowers and charged to the Loan Account.
 
Section 10.15       [Intentionally Omitted].
 
Section 10.16       [Intentionally Omitted].
 
Section 10.17       Collateral Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Collateral Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether any Agent
shall have made any demand on the Borrowers) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise:
 
(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Secured Parties (including any
claim for the compensation, expenses, disbursements and advances of the Secured
Parties and their respective agents and counsel and all other amounts due the
Secured Parties hereunder and under the other Loan Documents) allowed in such
judicial proceeding; and
 
 
106

--------------------------------------------------------------------------------

 
 
(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Collateral Agent and, in the
event that the Collateral Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Collateral Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Collateral Agent and its agents and counsel, and any other amounts due the
Collateral Agent hereunder and under the other Loan Documents.
 
ARTICLE XI
 
GUARANTY
 
Section 11.01          Guaranty.  Each Guarantor hereby jointly and severally
and unconditionally and irrevocably guarantees the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all Obligations of
the Borrowers now or hereafter existing under any Loan Document, whether for
principal, interest (including, without limitation, all interest that accrues
after the commencement of any Insolvency Proceeding of any Borrower, whether or
not a claim for post-filing interest is allowed in such Insolvency Proceeding)
fees, commissions, expense reimbursements, indemnifications or otherwise (such
obligations, to the extent not paid by the Borrowers, being the ”Guaranteed
Obligations”), and agrees to pay any and all expenses (including reasonable
counsel fees and expenses) incurred by the Secured Parties in enforcing any
rights under the guaranty set forth in this Article XI.  Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
the Borrowers to the Secured Parties under any Loan Document but for the fact
that they are unenforceable or not allowable due to the existence of an
Insolvency Proceeding involving any Borrower.  In no event shall the obligation
of any Guarantor hereunder exceed the maximum amount such Guarantor could
guarantee under any Debtor Relief Law.
 
Section 11.02          Guaranty Absolute.  Each Guarantor jointly and severally
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Loan Documents, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Secured Parties with respect thereto.  Each Guarantor agrees
that this Article XI constitutes a guaranty of payment when due and not of
collection and waives any right to require that any resort be made by any Agent
or any Lender to any Collateral.  The obligations of each Guarantor under this
Article XI are independent of the Guaranteed Obligations, and a separate action
or actions may be brought and prosecuted against each Guarantor to enforce such
obligations, irrespective of whether any action is brought against any Loan
Party or whether any Loan Party is joined in any such action or actions.  The
liability of each Guarantor under this Article XI shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now or hereafter have in any way relating to, any or all of
the following:
 
 
107

--------------------------------------------------------------------------------

 
 
(a)          any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
 
(b)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other amendment
or waiver of or any consent to departure from any Loan Document, including,
without limitation, any increase in the Guaranteed Obligations resulting from
the extension of additional credit to any Loan Party or otherwise;
 
(c)          any taking, exchange, release or non-perfection of any Collateral,
or any taking, release or amendment or waiver of or consent to departure from
any other guaranty, for all or any of the Guaranteed Obligations;
 
(d)          the existence of any claim, set-off, defense or other right that
any Guarantor may have at any time against any Person, including, without
limitation, any Secured Party;
 
(e)          any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Loan Party; or
 
(f)          any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by the
Secured Parties that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.
 
This Article XI shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Secured Parties or any other Person upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise, all as
though such payment had not been made.
 
Section 11.03          Waiver.  Each Guarantor hereby waives (i) promptness and
diligence, (ii) notice of acceptance and any other notice with respect to any of
the Guaranteed Obligations and this Article XI and any requirement that the
Secured Parties exhaust any right or take any action against any Loan Party or
any other Person or any Collateral, (iii) any right to compel or direct any
Secured Party to seek payment or recovery of any amounts owed under this Article
XI from any one particular fund or source or to exhaust any right or take any
action against any other Loan Party, any other Person or any Collateral, (iv)
any requirement that any Secured Party protect, secure, perfect or insure any
security interest or Lien on any property subject thereto or exhaust any right
to take any action against any Loan Party, any other Person or any Collateral,
and (v) any other defense available to any Guarantor.  Each Guarantor agrees
that the Secured Parties shall have no obligation to marshal any assets in favor
of any Guarantor or against, or in payment of, any or all of the
Obligations.  Each Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated herein and that
the waiver set forth in this Section 11.03 is knowingly made in contemplation of
such benefits.  Each Guarantor hereby waives any right to revoke this Article
XI, and acknowledges that this Article XI is continuing in nature and applies to
all Guaranteed Obligations, whether existing now or in the future.
 
 
108

--------------------------------------------------------------------------------

 
 
Section 11.04          Continuing Guaranty; Assignments.  This Article XI is a
continuing guaranty and shall (a) remain in full force and effect until the
later of the cash payment in full of the Guaranteed Obligations (other than
Contingent Indemnity Obligations) and all other amounts payable under this
Article XI and the Final Maturity Date, (b) be binding upon each Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Secured Parties and their successors, pledgees, transferees and
assigns.  Without limiting the generality of the foregoing clause (c), any
Lender may pledge, assign or otherwise transfer all or any portion of its rights
and obligations under this Agreement (including, without limitation, all or any
portion of its Commitments, its Loans owing to it) to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted such Lender herein or otherwise, in each case as provided in
Section 12.07.
 
Section 11.05          Subrogation.  No Guarantor will exercise any rights that
it may now or hereafter acquire against any Loan Party or any other guarantor
that arise from the existence, payment, performance or enforcement of such
Guarantor’s obligations under this Article XI, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Secured Parties against any Loan Party or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Loan Party or any other guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
solely on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations (other than Contingent Indemnity Obligations) and all
other amounts payable under this Article XI shall have been paid in full in cash
and the Final Maturity Date shall have occurred.  If any amount shall be paid to
any Guarantor in violation of the immediately preceding sentence at any time
prior to the later of the payment in full in cash of the Guaranteed Obligations
(other than Contingent Indemnity Obligations) and all other amounts payable
under this Article XI and the Final Maturity Date, such amount shall be held in
trust for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Article XI, whether matured or unmatured, in
accordance with the terms of this Agreement, or to be held as Collateral for any
Guaranteed Obligations or other amounts payable under this Article XI thereafter
arising.  If (i) any Guarantor shall make payment to the Secured Parties of all
or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this Article XI shall be paid in
full in cash and (iii) the Final Maturity Date shall have occurred, the Secured
Parties will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment by such Guarantor.
 
Section 11.06          Contribution.  All Guarantors desire to allocate among
themselves, in a fair and equitable manner, their obligations arising under this
Guaranty.  Accordingly, in the event any payment or distribution is made on any
date by a Guarantor under this Guaranty such that its Aggregate Payments exceeds
its Fair Share as of such date, such Guarantor shall be entitled to a
contribution from each of the other Guarantors in an amount sufficient to cause
each Guarantor’s Aggregate Payments to equal its Fair Share as of such date. 
“Fair Share” means, with respect to any Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Guarantor, to (ii) the aggregate of the
Fair Share Contribution Amounts with respect to all Guarantors multiplied by,
(b) the aggregate amount paid or distributed on or before such date by all
Guarantors under this Guaranty in respect of the obligations Guaranteed.  “Fair
Share Contribution Amount” means, with respect to any Guarantor as of any date
of determination, the maximum aggregate amount of the obligations of such
Guarantor under this Guaranty that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
Title 11 of the United States Code or any comparable applicable provisions of
state law; provided, solely for purposes of calculating the “Fair Share
Contribution Amount” with respect to any Guarantor for purposes of this Section
11.06, any assets or liabilities of such Guarantor arising by virtue of any
rights to subrogation, reimbursement or indemnification or any rights to or
obligations of contribution hereunder shall not be considered as assets or
liabilities of such Guarantor.  “Aggregate Payments” means, with respect to any
Guarantor as of any date of determination, an amount equal to (A) the aggregate
amount of all payments and distributions made on or before such date by such
Guarantor in respect of this Guaranty (including, without limitation, in respect
of this Section 11.06), minus (B) the aggregate amount of all payments received
on or before such date by such Guarantor from the other Guarantors as
contributions under this Section 11.06.  The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Guarantor.  The allocation among
Guarantors of their obligations as set forth in this Section 11.06 shall not be
construed in any way to limit the liability of any Guarantor hereunder.  Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 11.06.
 
 
109

--------------------------------------------------------------------------------

 
 
ARTICLE XII
 
MISCELLANEOUS
 
Section 12.01          Notices, Etc.
 
(a)          Notices Generally.  All notices and other communications provided
for hereunder shall be in writing and shall be delivered by hand, sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, or telecopier.  In the case of notices or other
communications to any Loan Party, Administrative Agent or the Collateral Agent,
as the case may be, they shall be sent to the respective address set forth below
(or, as to each party, at such other address as shall be designated by such
party in a written notice to the other parties complying as to delivery with the
terms of this Section 12.01):
 
if to the Administrative Borrower and/or any Loan Party, to it at the following
address:


Remark Media, Inc.
3930 Howard Hughes Parkway, Suite 400
Las Vegas, NV 89169
Attention:  Chief Financial Officer
Telephone:  702-701-9514
 
 
110

--------------------------------------------------------------------------------

 
 
with a copy to:
 
Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, NY 10022
Attention: Robert H. Friedman          
Telephone:  212-451-2220
Telecopier:  212-451-2222


if to the Administrative Agent or to the Collateral Agent, to it at the
following address:


MGG Investment Group LP
888 7th Avenue
New York, New York  10106
Attention: Kevin F. Griffin
Telephone:  212-356-6100
Email:  creditagreementnotices@mgginv.com
 
with a copy to:
 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Attention:  Frederic L. Ragucci
Telephone:  212-756-2000
Telecopier:  212-593-5955
 
All notices or other communications sent in accordance with this Section 12.01,
shall be deemed received on the earlier of the date of actual receipt or 3
Business Days after the deposit thereof in the mail; provided that (i) notices
sent by overnight courier service shall be deemed to have been received the next
Business Day, and (ii) notices by facsimile shall be deemed to have been
received when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient), provided further that notices to any
Agent pursuant to Article II shall not be effective until received by such
Agent.
 
(b)          Electronic Communications.
 
(i)             Each Agent and the Administrative Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.  Notices and other communications to the Lenders hereunder may
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the Agents,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Agents that it is incapable of
receiving notices under such Article by electronic communication.
 
 
111

--------------------------------------------------------------------------------

 
 
(ii)            Unless the Administrative Agent otherwise prescribes,
(A) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (B) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (A), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (A) and (B) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.
 
Section 12.02          Amendments, Etc.  (a) No amendment or waiver of any
provision of this Agreement or any other Loan Document (excluding the Fee
Letter), and no consent to any departure by any Loan Party therefrom, shall in
any event be effective unless the same shall be in writing and signed (x) in the
case of an amendment, consent or waiver to cure any ambiguity, omission, defect
or inconsistency or granting a new Lien for the benefit of the Agents and the
Lenders or extending an existing Lien over additional property, by the Agents
and the Borrowers (or by the Administrative Borrower on behalf of the
Borrowers), (y) in the case of any other waiver or consent, by the Required
Lenders (or by the Collateral Agent with the consent of the Required Lenders)
and (z) in the case of any other amendment, by the Required Lenders (or by the
Collateral Agent with the consent of the Required Lenders) and the Borrowers (or
by the Administrative Borrower on behalf of the Borrowers), and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall:
 
(i)              increase the Commitment of any Lender, reduce the principal of,
or interest on, the Loans payable to any Lender, reduce the amount of any fee
payable for the account of any Lender, or postpone or extend any scheduled date
fixed for any payment of principal of, or interest or fees on, the Loans payable
to any Lender, in each case, without the written consent of such Lender;
 
(ii)             change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Loans that is required for the Lenders or any of
them to take any action hereunder without the written consent of each Lender;
 
(iii)           amend the definition of “Required Lenders” or “Pro Rata Share”
without the written consent of each Lender;
 
(iv)           release all or a substantial portion of the Collateral (except as
otherwise provided in this Agreement and the other Loan Documents), subordinate
any Lien granted in favor of the Collateral Agent for the benefit of the Agents
and the Lenders, or release any Borrower or any Guarantor (except in connection
with a Disposition of the Equity Interests thereof permitted by Section
7.02(c)(ii)), in each case, without the written consent of each Lender; or
 
 
112

--------------------------------------------------------------------------------

 
 
(v)            amend, modify or waive Section 4.02, Section 4.03 or this Section
12.02 of this Agreement without the written consent of each Lender.
 
Notwithstanding the foregoing, (A) no amendment, waiver or consent shall, unless
in writing and signed by an Agent, affect the rights or duties of such Agent
(but not in its capacity as a Lender) under this Agreement or the other Loan
Documents, (B) any amendment, waiver or consent to any provision of this
Agreement (including Sections 4.01 and 4.02) that permits any Loan Party, any
Permitted Holder (or other equity holder of the Parent) or any of their
respective Affiliates to purchase Loans on a non-pro rata basis, become an
eligible assignee pursuant to Section 12.07 and/or make offers to make optional
prepayments on a non-pro rata basis shall require the prior written consent of
the Required Lenders rather than the prior written consent of each Lender
directly affected thereby and (C) the consent of the Borrowers shall not be
required to change any order of priority set forth in Section 2.05(d) and
Section 4.03.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent under the Loan Documents and any Loans held by such Person for purposes
hereof shall be automatically deemed to be voted pro rata according to the Loans
of all other Lenders in the aggregate (other than Defaulting Lenders.
 
(b)          If any action to be taken by the Lenders hereunder requires the
consent, authorization, or agreement of all of the Lenders or any Lender
affected thereby, and a Lender (the “Holdout Lender”) fails to give its consent,
authorization, or agreement, then the Collateral Agent, upon at least 5 Business
Days’ prior irrevocable notice to the Holdout Lender, may permanently replace
the Holdout Lender with one or more substitute lenders (each, a “Replacement
Lender”), and the Holdout Lender shall have no right to refuse to be replaced
hereunder.  Such notice to replace the Holdout Lender shall specify an effective
date for such replacement, which date shall not be later than 15 Business Days
after the date such notice is given.  Prior to the effective date of such
replacement, the Holdout Lender and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Holdout Lender being
repaid its share of the outstanding Obligations without any premium or penalty
of any kind whatsoever.  If the Holdout Lender shall refuse or fail to execute
and deliver any such Assignment and Acceptance prior to the effective date of
such replacement, the Holdout Lender shall be deemed to have executed and
delivered such Assignment and Acceptance.  The replacement of any Holdout Lender
shall be made in accordance with the terms of Section 12.07.  Until such time as
the Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Holdout Lender
hereunder and under the other Loan Documents, the Holdout Lender shall remain
obligated to make its Pro Rata Share of Loans.
 
Section 12.03          No Waiver; Remedies, Etc.  No failure on the part of any
Agent or any Lender to exercise, and no delay in exercising, any right hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right under any Loan Document preclude any
other or further exercise thereof or the exercise of any other right.  The
rights and remedies of the Agents and the Lenders provided herein and in the
other Loan Documents are cumulative and are in addition to, and not exclusive
of, any rights or remedies provided by law.  The rights of the Agents and the
Lenders under any Loan Document against any party thereto are not conditional or
contingent on any attempt by the Agents and the Lenders to exercise any of their
rights under any other Loan Document against such party or against any other
Person.
 
 
113

--------------------------------------------------------------------------------

 
 
Section 12.04          Expenses; Taxes; Attorneys’ Fees.  The Borrowers will pay
on demand, all costs and expenses incurred by or on behalf of each Agent (and,
in the case of clauses (b) through (n) below, each Lender), regardless of
whether the transactions contemplated hereby are consummated, including, without
limitation, reasonable fees, costs, client charges and expenses of counsel for
each Agent (and, in the case of clauses (b) through (n) below, each Lender),
accounting, due diligence, periodic field audits, physical counts, valuations,
investigations, searches and filings, monitoring of assets, appraisals of
Collateral, the rating of the Loans, title searches and reviewing environmental
assessments, miscellaneous disbursements, examination, travel, lodging and
meals, arising from or relating to:  (a) the negotiation, preparation,
execution, delivery, performance and administration of this Agreement and the
other Loan Documents (including, without limitation, the preparation of any
additional Loan Documents pursuant to Section 7.01(b) or the review of any of
the agreements, instruments and documents referred to in Section 7.01(f)),
subject to a cap of $350,000 with respect to the negotiation and preparation of
Loan Documents and Equity Documents prior to the Effective Date, (b) any
requested amendments, waivers or consents to this Agreement or the other Loan
Documents whether or not such documents become effective or are given, (c) the
preservation and protection of the Agents’ or any of the Lenders’ rights under
this Agreement or the other Loan Documents, (d) the defense of any claim or
action asserted or brought against any Agent or any Lender by any Person that
arises from or relates to this Agreement, any other Loan Document, the Agents’
or the Lenders’ claims against any Loan Party, or any and all matters in
connection therewith, (e) the commencement or defense of, or intervention in,
any court proceeding arising from or related to this Agreement or any other Loan
Document, (f) the filing of any petition, complaint, answer, motion or other
pleading by any Agent or any Lender, or the taking of any action in respect of
the Collateral or other security, in connection with this Agreement or any other
Loan Document, (g) the protection, collection, lease, sale, taking possession of
or liquidation of, any Collateral or other security in connection with this
Agreement or any other Loan Document, (h) any attempt to enforce any Lien or
security interest in any Collateral or other security in connection with this
Agreement or any other Loan Document, (i) any attempt to collect from any Loan
Party, (j) all liabilities and costs arising from or in connection with the
past, present or future operations of any Loan Party involving any damage to
real or personal property or natural resources or harm or injury alleged to have
resulted from any Release of Hazardous Materials on, upon or into such property,
(k) any Environmental Liabilities and Costs incurred in connection with the
investigation, removal, cleanup and/or remediation of any Hazardous Materials
present or arising out of the operations of any Facility of any Loan Party, (l)
any Environmental Liabilities and Costs incurred in connection with any
Environmental Lien, (m) the rating of the Loans by one or more rating agencies
in connection with any Lender’s Securitization, or (n) the receipt by any Agent
or any Lender of any advice from professionals with respect to any of the
foregoing.  Without limitation of the foregoing or any other provision of any
Loan Document:  (x) the Borrowers agree to pay all stamp, document, transfer,
recording or filing taxes or fees and similar impositions now or hereafter
determined by any Agent or any Lender to be payable in connection with this
Agreement or any other Loan Document, and the Borrowers agree to save each Agent
and each Lender harmless from and against any and all present or future claims,
liabilities or losses with respect to or resulting from any omission to pay or
delay in paying any such taxes, fees or impositions, (y) the Borrowers agree to
pay all broker fees that may become due in connection with the transactions
contemplated by this Agreement and the other Loan Documents, and (z) if the
Borrowers fail to perform any covenant or agreement contained herein or in any
other Loan Document, any Agent may itself perform or cause performance of such
covenant or agreement, and the expenses of such Agent incurred in connection
therewith shall be reimbursed on demand by the Borrowers.  The obligations of
the Borrowers under this Section 12.04 shall survive the repayment of the
Obligations and discharge of any Liens granted under the Loan Documents.
 
 
114

--------------------------------------------------------------------------------

 
 
Section 12.05          Right of Set-off.  Upon the occurrence and during the
continuance of any Event of Default, any Agent or any Lender may, and is hereby
authorized to, at any time and from time to time, without notice to any Loan
Party (any such notice being expressly waived by the Loan Parties) and to the
fullest extent permitted by law, set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Agent or such Lender or any of their
respective Affiliates to or for the credit or the account of any Loan Party
against any and all obligations of the Loan Parties either now or hereafter
existing under any Loan Document, irrespective of whether or not such Agent or
such Lender shall have made any demand hereunder or thereunder and although such
obligations may be contingent or unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of set-off, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 4.04 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Agents and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of set-off.  Each Agent and each Lender
agrees to notify such Loan Party promptly after any such set-off and application
made by such Agent or such Lender or any of their respective Affiliates provided
that the failure to give such notice shall not affect the validity of such
set-off and application.  The rights of the Agents and the Lenders under this
Section 12.05 are in addition to the other rights and remedies (including other
rights of set-off) which the Agents and the Lenders may have under this
Agreement or any other Loan Documents of law or otherwise.
 
Section 12.06          Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
Section 12.07          Assignments and Participations.
 
(a)          This Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of each Loan Party and each Agent and each Lender and
their respective successors and assigns; provided, however, that none of the
Loan Parties may assign or transfer any of its rights hereunder or under the
other Loan Documents without the prior written consent of each Lender and any
such assignment without the Lenders’ prior written consent shall be null and
void.
 
 
115

--------------------------------------------------------------------------------

 
 
(b)          Subject to the conditions set forth in clause (c) below, each
Lender may assign to one or more other lenders or other entities all or a
portion of its rights and obligations under this Agreement with respect to all
or a portion of its Commitment and the Loan made by it with the written consent
of the Collateral Agent; provided, however, that no written consent of the
Collateral Agent shall be required (i) in connection with any assignment by a
Lender to a Lender, an Affiliate of such Lender or a Related Fund of such Lender
or (ii) if such assignment is in connection with any merger, consolidation,
sale, transfer, or other disposition of all or any substantial portion of the
business or loan portfolio of such Lender.
 
(c)          Assignments shall be subject to the following additional
conditions:
 
(i)             Each such assignment shall be in an amount which is at least
$1,000,000 (or the remainder of such Lender’s Commitment) (except such minimum
amount shall not apply to an assignment by a Lender to (A) a Lender, an
Affiliate of such Lender or a Related Fund of such Lender or (B) a group of new
Lenders, each of whom is an Affiliate or Related Fund of each other to the
extent the aggregate amount to be assigned to all such new Lenders is at least
$1,000,000); and
 
(ii)            the parties to each such assignment shall execute and deliver to
the Collateral Agent, for its acceptance, an Assignment and Acceptance, together
with any promissory note subject to such assignment and such parties shall
deliver to the Collateral Agent, for the benefit of the Collateral Agent, a
processing and recordation fee of $5,000, except the payment of such fee shall
not be required in connection with an assignment by a Lender to a Lender, an
Affiliate of such Lender or a Related Fund of such Lender.
 
(d)          Upon such execution, delivery and acceptance, from and after the
effective date specified in each Assignment and Acceptance and recordation on
the Register, which effective date shall be at least 3 Business Days after the
delivery thereof to the Collateral Agent (or such shorter period as shall be
agreed to by the Collateral Agent and the parties to such assignment), (A) the
assignee thereunder shall become a “Lender” hereunder and, in addition to the
rights and obligations hereunder held by it immediately prior to such effective
date, have the rights and obligations hereunder that have been assigned to it
pursuant to such Assignment and Acceptance and (B) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).
 
(e)          By executing and delivering an Assignment and Acceptance, the
assigning Lender and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:  (i) other than as provided in
such Assignment and Acceptance, the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any other Loan Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document
furnished pursuant hereto; (ii) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Loan Party or any of its Subsidiaries or the performance or observance by
any Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the assigning
Lender, any Agent or any Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents; (v) such assignee appoints and authorizes the Agents to take such
action as agents on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Agents by the terms hereof
and thereof, together with such powers as are reasonably incidental hereto and
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Loan Documents are required to be performed by it as a Lender.
 
 
116

--------------------------------------------------------------------------------

 
 
(f)          The Administrative Agent shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain, or cause to be maintained at the
Payment Office, a copy of each Assignment and Acceptance delivered to and
accepted by it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitments of, and the principal amount of
the Loans (and stated interest thereon) (the “Registered Loans”) owing to each
Lender from time to time.  The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrowers, the Agents
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Administrative Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.
 
(g)          Upon receipt by the Administrative Agent of a completed Assignment
and Acceptance, and subject to any consent required from the Administrative
Agent or the Collateral Agent pursuant to Section 12.07(c) (which consent of the
applicable Agent must be evidenced by such Agent’s execution of an acceptance to
such Assignment and Acceptance), the Administrative Agent shall accept such
assignment, record the information contained therein in the Register (as
adjusted to reflect any principal payments on or amounts capitalized and added
to the principal balance of the Loans and/or Commitment reductions made
subsequent to the effective date of the applicable assignment, as confirmed in
writing by the corresponding assignor and assignee in conjunction with delivery
of the assignment to the Administrative Agent) and provide to the Collateral
Agent a copy of the fully executed Assignment and Acceptance.
 
(h)          A Registered Loan (and the registered note, if any, evidencing the
same) may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register (and each registered note shall expressly so
provide).  Any assignment or sale of all or part of such Registered Loan (and
the registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s).  Prior to the registration of assignment or sale of any
Registered Loan (and the registered note, if any, evidencing the same), the
Agents shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered on the Register as
the owner thereof for the purpose of receiving all payments thereon,
notwithstanding notice to the contrary.
 
 
117

--------------------------------------------------------------------------------

 
 
(i)          In the event that any Lender sells participations in a Registered
Loan, such Lender shall, acting for this purpose as a non-fiduciary agent on
behalf of the Borrowers, maintain, or cause to be maintained, a register, on
which it enters the name of all participants in the Registered Loans held by it
and the principal amount (and stated interest thereon) of the portion of the
Registered Loan that is the subject of the participation (the “Participant
Register”).  A Registered Loan (and the registered note, if any, evidencing the
same) may be participated in whole or in part only by registration of such
participation on the Participant Register (and each registered note shall
expressly so provide).  Any participation of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by the
registration of such participation on the Participant Register.  The Participant
Register shall be available for inspection by the Administrative Borrower and
any Lender at any reasonable time and from time to time upon reasonable prior
notice.
 
(j)          Any Non-U.S. Lender who purchases or is assigned or participates in
any portion of such Registered Loan shall comply with Section 2.09(e).
 
(k)          Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of its Commitments and the Loans made by it provided that (i) such
Lender’s obligations under this Agreement (including without limitation, its
Commitments hereunder) and the other Loan Documents shall remain unchanged;
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and the Borrowers, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents; and (iii) a participant shall not be entitled to
require such Lender to take or omit to take any action hereunder except (A)
action directly effecting an extension of the maturity dates or decrease in the
principal amount of the Loans, (B) action directly effecting an extension of the
due dates or a decrease in the rate of interest payable on the Loans or the fees
payable under this Agreement, or (C) actions directly effecting a release of all
or a substantial portion of the Collateral or any Loan Party (except as set
forth in Section 10.08 of this Agreement or any other Loan Document).  The Loan
Parties agree that each participant shall be entitled to the benefits of Section
2.09 and Section 2.10 of this Agreement with respect to its participation in any
portion of the Commitments and the Loans as if it was a Lender.
 
(l)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or loans made to such Lender pursuant to securitization or
similar credit facility (a ”Securitization”); provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.  The
Loan Parties shall cooperate with such Lender and its Affiliates to effect the
Securitization including, without limitation, by providing such information as
may be reasonably requested by such Lender in connection with the rating of its
Loans or the Securitization.
 
 
 
118

--------------------------------------------------------------------------------

 
Section 12.08          Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Agreement by telecopier or electronic mail shall be equally
as effective as delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
telecopier or electronic mail also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.  The foregoing shall apply to each other Loan Document mutatis
mutandis.
 
Section 12.09          GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN
RESPECT OF SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF NEW YORK.
 
Section 12.10          CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE.
 
(a)          ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN
THE COUNTY OF NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
LOAN PARTY HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  EACH LOAN PARTY
HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY ANY MEANS
PERMITTED BY APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE
ADMINISTRATIVE BORROWER AT ITS ADDRESS FOR NOTICES AS SET FORTH IN SECTION
12.01, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING.  THE LOAN
PARTIES AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE AGENTS AND THE LENDERS TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY LOAN
PARTY IN ANY OTHER JURISDICTION.  EACH LOAN PARTY HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT
ANY LOAN PARTY HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF
ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH
RESPECT TO ITSELF OR ITS PROPERTY, EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.
 
 
119

--------------------------------------------------------------------------------

 
 
Section 12.11          WAIVER OF JURY TRIAL, ETC.  EACH LOAN PARTY, EACH AGENT
AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT,
DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN
CONNECTION THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH LOAN
PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT
OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY AGENT OR ANY
LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK
TO ENFORCE THE FOREGOING WAIVERS.  EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENTS AND THE LENDERS ENTERING INTO
THIS AGREEMENT.
 
Section 12.12          Consent by the Agents and Lenders.  Except as otherwise
expressly set forth herein to the contrary or in any other Loan Document, if the
consent, approval, satisfaction, determination, judgment, acceptance or similar
action (an “Action”) of any Agent or any Lender shall be permitted or required
pursuant to any provision hereof or any provision of any other agreement to
which any Loan Party is a party and to which any Agent or any Lender has
succeeded thereto, such Action shall be required to be in writing and may be
withheld or denied by such Agent or such Lender, in its sole discretion, with or
without any reason, and without being subject to question or challenge on the
grounds that such Action was not taken in good faith.
 
Section 12.13          No Party Deemed Drafter.  Each of the parties hereto
agrees that no party hereto shall be deemed to be the drafter of this Agreement.
 
Section 12.14          Reinstatement; Certain Payments.  If any claim is ever
made upon any Secured Party for repayment or recovery of any amount or amounts
received by such Secured Party in payment or on account of any of the
Obligations, such Secured Party shall give prompt notice of such claim to each
other Agent and Lender and the Administrative Borrower, and if such Secured
Party repays all or part of such amount by reason of (i) any judgment, decree or
order of any court or administrative body having jurisdiction over such Secured
Party or any of its property, or (ii) any good faith settlement or compromise of
any such claim effected by such Secured Party with any such claimant, then and
in such event each Loan Party agrees that (A) any such judgment, decree, order,
settlement or compromise shall be binding upon it notwithstanding the
cancellation of any Indebtedness hereunder or under the other Loan Documents or
the termination of this Agreement or the other Loan Documents, and (B) it shall
be and remain liable to such Secured Party hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by such Secured Party.
 
 
120

--------------------------------------------------------------------------------

 
 
Section 12.15          Indemnification; Limitation of Liability for Certain
Damages.
 
(a)          In addition to each Loan Party’s other Obligations under this
Agreement, each Loan Party agrees to, jointly and severally, defend, protect,
indemnify and hold harmless each Secured Party and all of their respective
Affiliates, officers, directors, employees, attorneys, consultants and agents
(collectively called the ”Indemnitees”) from and against any and all losses,
damages, liabilities, obligations, penalties, fees, reasonable costs and
expenses (including, without limitation, reasonable attorneys’ fees, costs and
expenses) incurred by such Indemnitees, whether prior to or from and after the
Effective Date, whether direct, indirect or consequential, as a result of or
arising from or relating to or in connection with any of the following:  (i) the
negotiation, preparation, execution or performance or enforcement of this
Agreement, any other Loan Document or of any other document executed in
connection with the transactions contemplated by this Agreement, (ii) any
Agent’s or any Lender’s furnishing of funds to the Borrowers under this
Agreement or the other Loan Documents, including, without limitation, the
management of any such Loans or the Borrowers’ use of the proceeds thereof,
(iii) the Agents and the Lenders relying on any instructions of the
Administrative Borrower or the handling of the Loan Account and Collateral of
the Borrowers as herein provided, (iv) any matter relating to the financing
transactions contemplated by this Agreement or the other Loan Documents or by
any document executed in connection with the transactions contemplated by this
Agreement or the other Loan Documents, or (v) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto (collectively, the ”Indemnified Matters”);
provided, however, that the Loan Parties shall not have any obligation to any
Indemnitee under this subsection (a) for any Indemnified Matter caused by the
gross negligence or willful misconduct of such Indemnitee, as determined by a
final non-appealable judgment of a court of competent jurisdiction.
 
(b)          The indemnification for all of the foregoing losses, damages, fees,
costs and expenses of the Indemnitees set forth in this Section 12.15 are
chargeable against the Loan Account.  To the extent that the undertaking to
indemnify, pay and hold harmless set forth in this Section 12.15 may be
unenforceable because it is violative of any law or public policy, each Loan
Party shall, jointly and severally, contribute the maximum portion which it is
permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all Indemnified Matters incurred by the Indemnitees.
 
(c)          No Loan Party shall assert, and each Loan Party hereby waives, any
claim against the Indemnitees, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
as a result of, or in any way related to, this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Loan Party hereby waives, releases
and agrees not to sue upon any such claim or seek any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.
 
 
121

--------------------------------------------------------------------------------

 
 
(d)          The indemnities and waivers set forth in this Section 12.15 shall
survive the repayment of the Obligations and discharge of any Liens granted
under the Loan Documents.
 
Section 12.16          Records.  The unpaid principal of and interest on the
Loans, the interest rate or rates applicable to such unpaid principal and
interest, the duration of such applicability, the Commitments, and the accrued
and unpaid fees payable pursuant to Section 2.06 hereof, shall at all times be
ascertained from the records of the Agents, which shall be conclusive and
binding absent manifest error.
 
Section 12.17          Binding Effect.  This Agreement shall become effective
when it shall have been executed by each Loan Party, each Agent and each Lender
and when the conditions precedent set forth in Section 5.01 hereof have been
satisfied or waived in writing by the Agents, and thereafter shall be binding
upon and inure to the benefit of each Loan Party, each Agent and each Lender,
and their respective successors and assigns, except that the Loan Parties shall
not have the right to assign their rights hereunder or any interest herein
without the prior written consent of each Agent and each Lender, and any
assignment by any Lender shall be governed by Section 12.07 hereof.
 
Section 12.18          Highest Lawful Rate.  It is the intention of the parties
hereto that each Agent and each Lender shall conform strictly to usury laws
applicable to it.  Accordingly, if the transactions contemplated hereby or by
any other Loan Document would be usurious as to any Agent or any Lender under
laws applicable to it (including the laws of the United States of America and
the State of New York or any other jurisdiction whose laws may be mandatorily
applicable to such Agent or such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in this Agreement or any other Loan Document or any agreement entered into in
connection with or as security for the Obligations, it is agreed as
follows:  (i) the aggregate of all consideration which constitutes interest
under law applicable to any Agent or any Lender that is contracted for, taken,
reserved, charged or received by such Agent or such Lender under this Agreement
or any other Loan Document or agreements or otherwise in connection with the
Obligations shall under no circumstances exceed the maximum amount allowed by
such applicable law, any excess shall be canceled automatically and if
theretofore paid shall be credited by such Agent or such Lender on the principal
amount of the Obligations (or, to the extent that the principal amount of the
Obligations shall have been or would thereby be paid in full, refunded by such
Agent or such Lender, as applicable, to the Borrowers); and (ii) in the event
that the maturity of the Obligations is accelerated by reason of any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to any Agent or any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall, subject to the last sentence
of this Section 12.18, be canceled automatically by such Agent or such Lender,
as applicable, as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Agent or such Lender, as applicable,
on the principal amount of the Obligations (or, to the extent that the principal
amount of the Obligations shall have been or would thereby be paid in full,
refunded by such Agent or such Lender to the Borrowers).  All sums paid or
agreed to be paid to any Agent or any Lender for the use, forbearance or
detention of sums due hereunder shall, to the extent permitted by law applicable
to such Agent or such Lender, be amortized, prorated, allocated and spread
throughout the full term of the Loans until payment in full so that the rate or
amount of interest on account of any Loans hereunder does not exceed the maximum
amount allowed by such applicable law.  If at any time and from time to time (x)
the amount of interest payable to any Agent or any Lender on any date shall be
computed at the Highest Lawful Rate applicable to such Agent or such Lender
pursuant to this Section 12.18 and (y) in respect of any subsequent interest
computation period the amount of interest otherwise payable to such Agent or
such Lender would be less than the amount of interest payable to such Agent or
such Lender computed at the Highest Lawful Rate applicable to such Agent or such
Lender, then the amount of interest payable to such Agent or such Lender in
respect of such subsequent interest computation period shall continue to be
computed at the Highest Lawful Rate applicable to such Agent or such Lender
until the total amount of interest payable to such Agent or such Lender shall
equal the total amount of interest which would have been payable to such Agent
or such Lender if the total amount of interest had been computed without giving
effect to this Section 12.18.
 
 
122

--------------------------------------------------------------------------------

 
 
For purposes of this Section 12.18, the term “applicable law” shall mean that
law in effect from time to time and applicable to the loan transaction between
the Borrowers, on the one hand, and the Agents and the Lenders, on the other,
that lawfully permits the charging and collection of the highest permissible,
lawful non-usurious rate of interest on such loan transaction and this
Agreement, including laws of the State of New York and, to the extent
controlling, laws of the United States of America.
 
The right to accelerate the maturity of the Obligations does not include the
right to accelerate any interest that has not accrued as of the date of
acceleration.
 
Section 12.19          Confidentiality.  Each Agent and each Lender agrees (on
behalf of itself and each of its affiliates, directors, officers, employees and
representatives) to use reasonable precautions to keep confidential, in
accordance with its customary procedures for handling confidential information
of this nature and in accordance with safe and sound practices of comparable
commercial finance companies, any non-public information supplied to it by the
Loan Parties pursuant to this Agreement or the other Loan Documents (which at
the time is not, and does not thereafter become, publicly available or available
to such Person from another source not known to be subject to a confidentiality
obligation to such Person not to disclose such information), provided that
nothing herein shall limit the disclosure by any Agent or any Lender of any such
information (i) to its Affiliates and to its and its Affiliates’ respective
equityholders (including, without limitation, partners), directors, officers,
employees, agents, trustees, counsel, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential in accordance with this Section 12.19); (ii) to any
other party hereto; (iii) to any assignee or participant (or prospective
assignee or participant) or any party to a Securitization so long as such
assignee or participant (or prospective assignee or participant) or party to a
Securitization first agrees, in writing, to be bound by confidentiality
provisions substantially the same as this Section 12.19; (iv) to the extent
required by any Requirement of Law or judicial process or as otherwise requested
by any Governmental Authority; (v) to the National Association of Insurance
Commissioners or any similar organization, any examiner, auditor or accountant
or any nationally recognized rating agency or otherwise to the extent consisting
of general portfolio information that does not identify Loan Parties; (vi) in
connection with any litigation to which any Agent or any Lender is a party;
(vii) as required in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; or (viii) with the written consent of the Administrative Borrower.
 
 
123

--------------------------------------------------------------------------------

 
 
Section 12.20          Public Disclosure.  Each Loan Party agrees that neither
it nor any of its Affiliates will now or in the future issue any press release
or other public disclosure using the name of an Agent, any Lender or any of
their respective Affiliates or referring to this Agreement or any other Loan
Document without the prior written consent of such Agent or such Lender, except
to the extent that such Loan Party or such Affiliate is required to do so under
applicable law (in which event, such Loan Party or such Affiliate will consult
with such Agent or such Lender before issuing such press release or other public
disclosure).  Each Loan Party hereby authorizes each Agent and each Lender,
after consultation with the Borrowers, to advertise the closing of the
transactions contemplated by this Agreement, and to make appropriate
announcements of the financial arrangements entered into among the parties
hereto, as such Agent or such Lender shall deem appropriate, including, without
limitation, on a home page or similar place for dissemination of information on
the Internet or worldwide web, or in announcements commonly known as tombstones,
in such trade publications, business journals, newspapers of general circulation
and to such selected parties as such Agent or such Lender shall deem
appropriate.
 
Section 12.21          Integration.  This Agreement, together with the other
Loan Documents, reflects the entire understanding of the parties with respect to
the transactions contemplated hereby and shall not be contradicted or qualified
by any other agreement, oral or written, before the date hereof.
 
Section 12.22          USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies the Borrowers that pursuant
to the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the entities composing the Borrowers, which
information includes the name and address of each such entity and other
information that will allow such Lender to identify the entities composing the
Borrowers in accordance with the USA PATRIOT Act.  Each Loan Party agrees to
take such action and execute, acknowledge and deliver at its sole cost and
expense, such instruments and documents as any Lender may reasonably require
from time to time in order to enable such Lender to comply with the USA PATRIOT
Act.
 
Section 12.23          Investment Unit Tax Reporting. The Borrowers and the
Secured Parties acknowledge and agree that the Warrants are part of an
investment unit within the meaning of Section 1273(c)(2) of the Internal Revenue
Code, which includes the Loan. The Borrowers and the Secured Parties further
agree as between them, that the fair market value of the Warrants is $3,000,000
and that, pursuant to Treasury Regulations Section 1.1273-2(h), $3,000,000 of
the issue price of the investment unit will be allocable to the Warrants and the
balance (after taking into account the Discount (as defined in the Fee Letter))
shall be allocable to the Loan. The Borrowers and the Secured Parties each agree
to prepare their federal income tax returns in a manner consistent with the
foregoing.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
124

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

 
BORROWERS:
     
REMARK MEDIA, INC.
BANKS.COM, INC.
BIKINI.COM, LLC
FILELATER.COM LLC
ROOMLIA, INC.
TAX EXTENSION LLC
VEGAS.COM, LLC
 
 
By:
/s/ Douglas Osrow
   
Name:
Douglas Osrow
   
Title:
Chief Financial Officer
             
GUARANTORS:
     
CASINO TRAVEL & TOURS, LLC
CTT TOURS, LLC
CT&T TRANSPORTATION, LLC
INTAC INTERNATIONAL, INC.
LV.COM, LLC
REMARK TRAVEL, INC.
SLAPTV, LLC
 
 
 
By:
/s/ Douglas Osrow
   
Name:
Douglas Osrow
   
Title:
Chief Financial Officer
     

 
 
 

--------------------------------------------------------------------------------

 
 

 
REMARK HOLDINGS SPV, INC.
 
 
 
By:
/s/ Douglas Osrow
   
Name:
Douglas Osrow
   
Title:
Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 



 
COLLATERAL AGENT AND ADMINISTRATIVE AGENT:
     
MGG INVESTMENT GROUP LP
 
 
 
By:
/s/ Kevin Griffin
   
Name:
Kevin Griffin
   
Title:
Chief Executive Officer and Chief Investment Officer


 

 
LENDER:
     
MGG SPECIALTY FINANCE FUND LP
 
 
 
By:
/s/ Kevin Griffin
   
Name:
Kevin Griffin
   
Title:
Chief Executive Officer and Chief Investment Officer

 